  Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 1 of 156



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION



MIRIAM EDWARDS, Individually and On          :
                                                 Case No. 4:18-cv-4330-AB
Behalf of All Others Similarly Situated,     :
                                             :   (Consolidated)
                                             :
                               Plaintiff,    :   CLASS ACTION COMPLAINT FOR
                                             :   VIOLATIONS OF THE FEDERAL
                                             :   SECURITIES LAWS ON BEHALF
               v.                            :   OF THE EXCHANGE ACT §10(B)
                                             :   CLASS
                                             :
MCDERMOTT INTERNATIONAL, INC.,               :   JURY TRIAL DEMANDED
DAVID DICKSON, STUART SPENCE,                :
                                             :
                                             :
                               Defendants,   :
                                             :
       Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 2 of 156



                                                      TABLE OF CONTENTS

I.       NATURE OF THE ACTION...........................................................................................1

II.      JURISDICTION AND VENUE.......................................................................................8

III.     PARTIES ........................................................................................................................8

IV.      NON-PARTY CONFIDENTIAL WITNESSES ..............................................................9

V.       SUBSTANTIVE ALLEGATIONS ................................................................................ 16

         A.        McDermott’s Business & Operations ................................................................. 16

         B.        CB&I’s Business & Operations .......................................................................... 17

         C.        McDermott & CB&I Announce Their Potential Merger ..................................... 20

         D.        Post-Announcement Scrutiny Focused On The Four Focus Projects ................... 22

         E.        The Four Focus Projects Carried Undisclosed Forecasted Costs Of Well Over $1
                   Billion When The Merger Was Announced And When It Closed ....................... 24

                   1. Undisclosed Facts and Risks Concerning The Cameron Project ................... 25

                   2. Undisclosed Facts and Risks Concerning The Calpine Project ..................... 35

                   3. Undisclosed Facts and Risks Concerning The Freeport Project.................... 37

                   4. Undisclosed Facts and Risks Concerning The IPL Project ........................... 39

                   5. The Undisclosed Catastrophic Financial Impacts Of The Four Focus
                      Projects ........................................................................................................ 39

         F.        Materially False and Misleading Statements Issued During the Period ............... 45

                   1. Pre-Merger Business Operations Fraud ....................................................... 45

                   2. Post-Merger Business Operations Fraud ...................................................... 81

                   3. First Partial Corrective Disclosure On October 30, 2018............................. 85

                   4. Mid-Correctives Continuing Fraud .............................................................. 90

                   5. Partial Corrective Disclosures On February 13, 2019, July 29, 2019, and
                                                                         i
       Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 3 of 156



                          September 18, 2019 ...................................................................................... 96

          G.         Additional Facts Probative Of Scienter ............................................................. 101

                     1. Defendants’ Knowledge or Reckless Disregard of Red Flags Demonstrates
                        Scienter ...................................................................................................... 101

                                a.         McDermott’s Extensive Pre-Announcement Due Diligence ...... 101

                                b.         McDermott’s Extensive Post-Announcement / Pre-Merger Due
                                           Diligence .................................................................................. 109

                                c.         Additional Red Flags Around The Time Of The Merger ........... 117

                                d.         With Defendants Dickson And Spence At The Helm, McDermott
                                           Knowingly Continued Improprieties After The Merger ............. 118

                     2. Defendants Dickson & Spence Were Financially Motivated To Commit
                        Fraud ......................................................................................................... 118
                     3. McDermott Raised Funds During The Class Period ................................... 126

                     4. The Fraud Implicated Core Operations ...................................................... 127

                     5. Defendants Signed, Were Quoted In, Or SOX Certified The Alleged
                        Misstatements ............................................................................................. 130

                     6. The Fraud Violated McDermott’s Corporate Code of Conduct ................... 130

VI.       NO SAFE HARBOR ................................................................................................... 132

VII.      THE CLAIMS ARE TIMELY ..................................................................................... 133

VIII.     LOSS CAUSATION/ECONOMIC LOSS ................................................................... 134

IX.       PRESUMPTION OF RELIANCE ............................................................................... 135

X.        PLAINTIFFS’ CLASS ACTION ALLEGATIONS ..................................................... 136

XI.       CLAIMS FOR RELIEF ............................................................................................... 139

COUNT I ................................................................................................................................ 139

COUNT II ............................................................................................................................... 143

XII.      PRAYER FOR RELIEF .............................................................................................. 144



                                                                     ii
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 4 of 156



XIII.   DEMAND FOR TRIAL BY JURY ............................................................................. 145




                                                       iii
     Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 5 of 156



       The Nova Scotia Health Employees’ Pension Plan (“NSHEPP”), Lead Plaintiff

overseeing all claims arising under Section 10(b) of the Securities Exchange Act of 1934

(“Exchange Act”) and Securities and Exchange Commission (“SEC”) Rule 10b-5 thereunder (the

“10(b) Lead Plaintiff”), individually and on behalf of all other persons similarly situated, by its

undersigned attorneys, for its complaint against Defendants, allege the following based upon

personal knowledge as to itself and its own acts, and information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through its attorneys, which

included a review of Defendants’ public statements and publicly available documents,

conference calls and announcements, SEC filings, wire and press releases published by and

regarding McDermott International, Inc. (“McDermott”), analysts’ reports and advisories and

other press coverage about McDermott, McDermott’s stock chart, McDermott’s corporate

website, data obtained through news services such as Bloomberg and Yahoo! Finance, interviews

with certain witnesses who were former employees of McDermott and/or Chicago Bridge & Iron

Company, N.V. (“CB&I”), and information readily obtainable on the Internet.            10(b) Lead

Plaintiff NSHEPP believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

I.     NATURE OF THE ACTION

       1.      This is a federal securities class action brought on behalf of a class (“10(b)

Class”) consisting of all persons and entities who purchased or otherwise acquired the common

stock of McDermott International, Inc. (NYSE: MDR) between December 18, 2017 and

September 17, 2019, both dates inclusive (“10(b) Class Period”), seeking to pursue remedies

against McDermott and certain of its officers and/or directors named as Defendants herein for

violations of the federal securities laws under Exchange Act §§10(b) and 20(a) and SEC Rule
                                                     1
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 6 of 156



10b-5. Excluded from the 10(b) Class are Defendants, the officers and directors of McDermott

and CB&I at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants, McDermott, or

CB&I have or had a controlling interest.

       2.      During the 10(b) Class      Period, in press releases, SEC filings, and investor

teleconferences, Defendants made extensive public statements about four large, challenging

CB&I projects in the U.S. (“Four Focus Projects”) that McDermott acquired as part of its May

2018 acquisition of CB&I: two gas turbine projects known as the Calpine Gas Turbine Power

Project (“Calpine”) and the IPL Project (“IPL”), and two liquefied natural gas (“LNG”) export

facility projects known as the Freeport LNG Project (“Freeport”) and the Cameron LNG Project

(“Cameron”). The picture painted for analysts and investors was one of a strong company,

capitalizing on a discounted acquisition of a complementary peer and seamlessly integrating its

most significant projects, for which it had appropriately accounted.

       3.      Defendants stated in their January 1, 2018 presentation and March 22, 2018

presentation, that the “Four focus projects have been significantly de-risked with respect to

engineering, quantities and procurement.” They went on to say, in the same two presentations,

“We believe the four focus projects are not representative of the entire portfolio and have unique

characteristics that will continue to be de-risked significantly in 2018.” During a February 21,

2018 Earnings Call, referencing CB&I having disclosed over $100 million of Q4 2017 operating

charges related to the Four Focus Projects, Defendant Dickson reassured investors that the

situation was expected and under control, and said:

       We note that CB&I in its earnings results released yesterday reported a number of
       non-operating charges and specifically, some additional charges attributable to the
       Four Focused Projects. The potential for incremental overruns on these projects



                                                2
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 7 of 156



       was considered during our due diligence and these charges are well within the
       potential downside scenarios we contemplated as part of our due diligence.

       4.      Also, during an April 24, 2018 conference call, Dickson assured investors that

McDermott, through its due diligence, had mitigated the risk to McDermott of CB&I’s long-term

construction contracts, and stated:

       These projects respectively reached 84%, 82% and 84% completion and incurred
       no material project charges during the quarter. Through our integration planning
       process, we have spent considerable time with CB&I reviewing the project
       portfolio and feel very comfortable with the progress they’ve made to de-risk the
       focus three projects and to continue to execute successfully on the broader
       portfolio.

       5.      However, unbeknownst to investors, as detailed by numerous confidential

witnesses (CW) statements of former company employees, many of them at high-level positions,

and the objective evidence set forth in CB&I’s internal documents including risk assessments, set

forth in §V.E. herein, CB&I mispresented the true costs of and risks to the Focus Projects by

engaging in “rampant corporate override” of the Focus Projects’ costs to such an extent that it

was “just a deception to stakeholders of the company.” For instance, CW6 said that by February

or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March
                                               3
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 8 of 156



2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron.

       6.       These undisclosed, material, adverse facts were known to Defendants before the

Merger closed, through the extensive due diligence that McDermott stated it performed in

advance.    McDermott extensive pre-Merger announcement due diligence and post-Merger

announcement due diligence show the undisclosed, material, adverse facts were known to

Defendants before the Merger closed. Before the Merger, in 2017 and early 2018, McDermott

undertook due diligence such as project forecasts, actuals to date, quantities, accurate

performance factors, project controls-type information, and indicators of project success and cost

to date. They also devoted significant time and energy to meetings about the potential CB&I

acquisition and had a dedicated, five-person special accounting team to vet the acquisition. CWs

with extensive knowledge of McDermott’s due diligence efforts corroborated this due diligence.

After the Merger was announced, McDermott undertook extensive due diligence efforts in the

form of integration planning using teams from both companies, visiting CB&I job sites, and

integrating functional groups like sales and engineering. This was also corroborated by CWs

with detailed knowledge of the inner workings of McDermott.

       7.      On October 30, 2018, after hours, McDermott issued a press release to announce

its Q3 2018 financial results, which it filed with the SEC as an exhibit to a Form 8-K signed by

Defendant Spence. In it, McDermott disclosed that it was recording $744 million total in

changed estimates to the Calpine LNG project, the Freeport LNG Project, and the Calpine gas

power project; that it was taking “significant steps” to address the performance issues on those

projects, including installation of a new Chief Operating Officer (“COO”); and that McDermott



                                                4
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 9 of 156



had completed a strategic review, determined the tank storage business and U.S. pipe fabrication

business to be “not core to our vertical integration,” and developed plans to exit those markets

and to seek buyers for those segments. On this news, amidst shock and panic by analysts,

McDermott’s stock price fell $5.14, an astounding 40% single-day decline, on extremely high

volume, from its October 30, 2018 closing price of $12.87 to close at $7.73 on October 31, 2018.

       8.      Yet, Defendants continued to mislead analysts and investors. Indeed, the October

20, 2018 press release itself stated, “We expect no further material changes in the cost estimates

on these projects.”

       9.      However, on February 13, 2019, McDermott issued a press release, which it filed

with the SEC as an exhibit to a Form 8-K signed by Defendant Spence, “commenting on its

assessment of the financial position of the Cameron LNG project as of December 31, 2018.” It

stated that for the fourth quarter of 2018, McDermott was recording another $168 million in

adverse changed estimate, due to unfavorable labor productivity, and increases in subcontract,

commissioning and construction management costs, which impacted McDermott’s statements

reported financials for the three months and year ended December 31, 2018. On this news,

which again caught analysts and the market off-guard, McDermott’s stock price fell $2.48, a

massive 26.7% single-day decline, on extremely high volume, from its February 12, 2019

closing price of $9.30 to close at $6.82 on February 13, 2019.

       10.     On July 29, 2019, McDermott issued an after-hours press release, which it filed

with the SEC as an exhibit to a Form 8-K signed by Defendant Spence. In it, McDermott

disclosed a $205 million cash burn for operating activities in the second quarter of 2019,

reflecting both a $146 million net loss and the cash used on Cameron. McDermott also lowered

2019 guidance due, inter alia, to changes assumptions about the performance of the Four Focus



                                                5
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 10 of 156



Projects and a shift from 2019 to 2020 in the timing of remaining incentives on the Cameron

project. On this news, which again surprised analysts, McDermott’s stock price fell $3.56,

another huge 35.3% single-day decline, on very high volume, from its July 29, 2019 closing

price of $10.08 to close at $6.52 on July 30, 2019.

         11.   On September 18, 2019, McDermott’s stock plummeted a whopping 49% in

morning trading, on high volume, amid leaks and rumors that it had hired a turnaround firm. The

Wall Street Journal published an article reporting that McDermott “has engaged turnaround

consulting firm AlixPartners LLP to advise on efforts to improve cash flow and stem a recent

spate of net losses.” That day, McDermott issued a cryptic statement that failed to deny an

impending bankruptcy filing, effectively confirming it. Trading was halted for several hours,

followed by multiple attempts to restart trading that had to be aborted due to volatility. The

single-day decline of $3.72, from $5.88 to $2.16, ended up an unprecedented 63.3%. Due to the

multiple trading halts imposed during that day, the stock had not yet bottomed out.         On

September 19, 2019, McDermott’s stock fell another 22.6%, on even higher volume, to close at

$1.67. The two-day decline of $4.21 represented a wipeout of 71.6% of McDermott’s stock

price.

         12.   Defendants had significant financial motives both to close the acquisition of

CB&I, notwithstanding the undisclosed problems with the Four Focus Projects, and to mislead

investors about those projects both before and after the deal close.

         13.   Incentive compensation and insider transactions support a scienter inference for

Defendants Dickson and Spence. Both were motivated by incentive compensation to close the

Merger, despite the findings of McDermott’s due diligence, and to commit the securities fraud

alleged herein. Attributable to their work on the Merger, Dickson and Spence received



                                                 6
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 11 of 156



Recognition bonuses of $1,125,000 and $637,500, respectively. Despite the financial difficulties

of fiscal year 2018, McDermott’s Compensation Committee bifurcated 2018 into the pre-Merger

and post-Merger time periods to immunize Individual Defendants from the impact of charges

taken post-merger on the Focus Projects. Further, the Merger elevated McDermott into a

different peer group of companies, leading to Defendants Dickson and Spence receiving

increases in their base and incentive compensation.

       14.     Transactions during the 10(b) Class Period, while the fraud was raging and the

true facts behind McDermott’s business and operations remained hidden from investors, yielded

the Individual Defendants a combined $9,984,700, along with 727,464 additional shares acquired

at no expense in net ill-gotten gains from prices inflated by the fraud alleged herein. These

transactions were suspicious in amount, a fact that further supports the scienter inference.

Dickson’s $8,015,187 in insider transaction gains compare suspiciously against his 2018 salary

of $1,125,000. Spence’s $1,969,513 in insider transaction gains compare suspiciously against his

2018 salary of $650,000. Additionally, the Individual Defendants’ sale/exercise of PSUs and

RSUs during the 20-month 10(b) Class Period compares suspiciously against their far lower

sale/exercise of PSUs and RSUs in the preceding 20-month period.               These transactions were

also suspicious in timing vis-à-vis the alleged fraudulent misstatements and the alleged partial

corrective disclosures, a fact that further supports the scienter inference.

       15.     As a result of Defendants’ wrongful acts and omissions as alleged herein, and the

precipitous decline in the market value of McDermott’s securities, 10(b) Lead Plaintiff NSHEPP

and the other 10(b) Class members have suffered significant losses and damages.




                                                  7
       Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 12 of 156



II.      JURISDICTION AND VENUE

         16.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

         17.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act (15 U.S.C. §78aa).

         18.     Venue is proper in this District pursuant to §27 of the Exchange Act and 28

U.S.C. §1391(b) as McDermott’s U.S. headquarters are located within this District and a

significant portion of the Defendants’ actions, and the subsequent damages, took place within

this District.

         19.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

III.     PARTIES

         20.     10(b) Lead Plaintiff Nova Scotia Health Employee’s Pension Plan, as set forth in

its accompanying Supplemental Certification, which is incorporated by reference herein,

purchased McDermott’s common stock at artificially inflated prices during the 10(b) Class

Period and was damaged upon the revelation of Defendants’ fraud, as alleged herein.

         21.     Defendant McDermott is incorporated under the laws of the country of Panama,

with its principal executive offices located at 757 North Eldridge Parkway, Houston, Texas

77079. McDermott’s common stock trades on the New York Stock Exchange under the ticker

symbol “MDR.” in Ontario, Canada. The McDermott website lists eight different analysts who

follow it, and millions of McDermott common shares typically trade daily.

                                                  8
      Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 13 of 156



        22.    Defendant David Dickson (“Dickson”) has served as President and Chief

Executive Officer (“CEO”) of McDermott since December 2013.

        23.    Defendant Stuart Spence (“Spence”) has served as Executive Vice President and

Chief Financial Officer (“CFO”) of McDermott since August 2014.

        24.    Defendants Dickson and Spence are sometimes referred to herein, collectively, as

the “Individual Defendants.”     The Individual Defendants, because of their positions with

McDermott, possessed the power and authority to control the contents of McDermott’s SEC

filings, press releases and presentations to securities analysts, money and portfolio managers and

institutional investors, i.e., the market. The Individual Defendants were provided with copies of

McDermott’s filings and press releases alleged herein to have been false or misleading prior to,

or shortly after, their issuance and had the ability and opportunity to prevent their issuance or

cause them to be corrected.     Because of their positions and access to material non-public

information available to them, the Individual Defendants knew that the adverse facts specified

herein had not been disclosed to, and were being concealed from, the public, and that the positive

representations that were being made were then materially false and/or misleading.            The

Individual Defendants are liable for the false and misleading statements alleged herein.

        25.    Defendant McDermott and the Individual Defendants are referred to herein,

collectively, as the “Defendants.”

IV.     NON-PARTY CONFIDENTIAL WITNESSES

        26.    CW1 worked at CB&I starting in May 2012, having come to CB&I as part of

CB&I’s 2013 acquisition of the Shaw Group, Inc. (“Shaw”), and most recently worked as

Director of Project Controls. CW1 worked in CB&I’s headquarters for about a year before going

to the Calpine project in Delta, PA. In June 2016, CW1 went to work on-site at the Cameron

project, where CW1 was in charge of change management and risk, reporting to Senior Director
                                                9
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 14 of 156



of Project Controls Syed Kakakhel, until CW1 left the company in June 2018, just after

McDermott closed the Merger.

       27.    CW2 worked at CB&I from March 2008 until November 2017, for the final three

years as the Financial Operations Controller for the USA Oil and Gas Division. CW2 was

responsible for the full financial reporting of CB&I for the Americas segment, which

encompassed every oil and gas project in Canada, the U.S., Central America, and South

America. CW2 was based out of the Woodland offices for the first seven or eight years and then

the Westchase office, which was headquarters for the Americas segment. For the America

segment, CW2 reported directly to Dane Osborne, SVP of Operations for the Americas who was

over the Cameron and Freeport projects. Through the financial rollup, CW2 reported first to

Travis Stricker and then to Adam Harwell. CW2’s divisional reporting went to Stricker or

Harwell, who combined the Power, Oil & Gas, and Fabrication segments into a single report

given to senior management. CW2 said that Tom McCormick was President of the Americas

segment until about a year before CW2 left, and was replaced in that role. CW2 left the

company in November 2017, when CB&I was in the process of merging with McDermott, which

was a reason CW2 departed.

       28.    CW3 worked at CB&I and, post-Merger, McDermott from April 2015 through

February 2019, as the Cost Manager on the Cameron project, initially based in Houston during

project engineering and then on-site during the construction phase starting in roughly July 2016.

CW3 oversaw a group that managed costs and provided forecast information and reported to the

Project Controls Manager, who was initially Tom Fuller, then Mike Samick, then Syed

Kakakhel.




                                               10
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 15 of 156



       29.    CW4 worked at CB&I from July 2005 through May 10, 2018, leaving just as the

Merger closed. As Senior Vice President for Construction from 2009 onward, CW4 ran CB&I’s

global construction operations out of CB&I’s Woodlands, Texas headquarters. At its high point,

CW4 oversaw over 27,000 people in the field for CB&I and was responsible for staffing the jobs

and providing the necessary personnel, processes, procedures, and equipment to all of CB&I’s

ongoing projects, including the Four Focus Projects. CW4 ran CB&I’s global operations in the

field for over ten years, with Vice Presidents from around the world reporting to CW4. CW4

managed the construction for all four of the Four Focus Projects: Cameron, Freeport, Calpine,

and IPL Projects. CW4 self-described as “the most senior guy in the field” knowledgeable about

the status of construction at CB&I’s projects worldwide, including the Four Focus Projects.

CW4 reported directly to the CB&I Chief Operating Officer, first Lasse Pettersen and then,

Patrick Mullen from September 2016 through June 2017, when Mullen become CB&I’s CEO.

From July 2017 onward, CB&I operated without a COO, so CW4 reported directly to Duncan

Wigney, Executive Vice President of Operations at CB&I, who in turn reported directly to

Mullen.

       30.    CW5 worked at CB&I and, after the Merger, McDermott, from 2011 through

November 2018, most recently as Vice President of Construction at the Woodlands, Texas

headquarters. CW5 worked on Power projects, including Calpine and IPL. CW5 reported to

CW4. CW5 was the corporate sponsor for the construction side of the projects, ensuring that

they were manned with people having the right skills set, helping to manage the schedule, and

managing tools for construction equipment. CW5 served as Construction Director and Project

Manager at Calpine from Mary 2017 through December 2017.




                                             11
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 16 of 156



       31.        CW6 worked at CB&I and, after the Merger, McDermott, from December 2013

through June 2018.       CW6, an electrical engineer, was a Project Procurement Manager II,

working on the Cameron project while based in the Houston office for 2.5 years until February

or March 2017, before shifting to another project. CW6 reported, at various times, to Regional

Director Jack Brown, Global Procurement Director Gene Nikstad, and Ramit Bajaj, Clay Coffee,

and Andrew Hollywood. CW6 was considered executive management and, therefore, received

information to which most employees were not privy. CW6 was supposed to transfer to the

Freeport project toward the end of CW6’s tenure and a lot of the people who worked for CW6

did go to Freeport, so CW6 also discovered the issues that CB&I had created at Freeport.

       32.        CW7, a mechanical engineer, worked for CB&I and, post-Merger, for McDermott

in a variety of capacities from April 2011 through November 2018, most recently as Senior

Commissioning Superintendent at Cameron (in 2016) and at Freeport (from 2016-2018), having

worked on four total LNG jobs for the company. Commissioning oversees pre-start and start-up

work at a unit.

       33.        CW8 worked at CB&I and, post-Merger, McDermott as a Lead Cost/Change

Management Engineer and PPL Engineer and Cost Specialist from November 2015 through

August 2018 on the Cameron project. As an Engineer and Cost Specialist, CW8 reported to

Director of Project Controls John Thomas and Director of Project Controls Syed Kakakhel.

CW8 was responsible for overseeing cost and change management for the construction portion

of the Cameron project. CW8 assisted the Director of Project Controls with cost and change

management and helped deliver new information to the client for review and approval. As a

Lead Cost/Change Management Engineer, CW8 was responsible for change and risk

management, assisting field engineers, and facilitating their proper workflow.



                                               12
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 17 of 156



        34.    CW9 worked for CB&I from April 2014 through January 2018, most recently as a

Project Controls Cost Specialist from 2015 onward. From November 2015 until leaving the

company, CW9 focused on the Freeport project, working in the Pipe business unit. CW9 worked

at corporate headquarters and reported to Maan Hamdan.

        35.    CW10 worked for CB&I’s joint venture partner, Chiyoda International

Corporation, from October 2014 through January 2017, during which time CW10 worked as a

civil engineer on the Cameron project from the spring of 2015 through June or July 2016, and

thereafter, as a Project Engineer through January 2017.

        36.    CW11 worked for CB&I as a civil structural engineer from late 2014 until June

2017, based initially out of the Baton Rouge office and, later, the Houston office, where CW11

worked as a design engineer on LNG projects, including Cameron and Freeport.

        37.    CW12 worked for CB&I from August 2014 through December 2017 as the

Project Controls Director for the Cameron project. CW12 reported to the Lead Project Controls

Manager of the project, who was based in Houston. CW12 was based in the Houston office,

oversaw six people, and came onto the Cameron project just before construction began, during a

process of schedule development, which CW12 saw through the engineering and procurement

side.

        38.    CW13 worked for CB&I as a Principle Scheduling Specialist from April 2016 to

December 2017. CW13 was the senior scheduler onsite at the Calpine project. CW13 reported

to Gary Neal, the Project Controls Manager on Calpine. CW13 was responsible for managing

and maintaining the entire construction schedule on Calpine.

        39.    CW14 worked at CB&I headquarters from June 2014 through September 2017 as

a Lead Expediter assigned to the Cameron project. CW14 managed 15-20 expediters, monitored



                                               13
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 18 of 156



suppliers’ documentation and material, and ensured that suppliers delivered equipment and

materials on time to the job site. CW14 managed the team that put together progress for the

client so as to issue the client monthly invoices, backed by supporting documentation and

evidence. CW14 reported to Arles Melet.

       40.     CW15 worked for CB&I and, post-Merger, McDermott from February 2012

through May 2019, as a Regional Sourcing & Expediting Manager for the Americas from 2012-

2015 and then as a Project Procurement Director from 2015-2018. CW15 was based out of the

corporate office and reported to Tenny Way. CW15 worked on a single project at a time and

served as its lead for all supply chain activities, such as purchasing, expediting, logistics, and

materials management all the way through the project.

       41.     CW16 worked for Shaw and CB&I from 2008 through January 3, 2018, when

CW16’s position was eliminated in conjunction with the Merger. CW16 worked in a variety of

positions, including as Cost Analyst II from July 2010 to March 2017 and Senior Construction

Tech Support II from March 2017 onward. In that latter capacity, CW16 supported the Senior

Vice President of Construction, Stan Kukulka, and several of the senior engineering managers

and some construction managers. CW16 worked in the Charlotte office and reported to Kukulka

and James Brobeck.      As a Senior Construction Tech Support II, CW16’s responsibilities

included preliminary work and tech support on new projects, including linking drawings and

procedures together and inputting them into the software.        As a Cost Analyst II, CW16’s

responsibilities included running financial reports for warranty projects, which was necessary

once construction and commissioning on a power plant was completed. CW16 kept up with the

construction on both Calpine and IPL, as any issues would affect warranty down the line.




                                               14
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 19 of 156



        42.    CW17 was a Project Accountant at McDermott from April 2012 through May

2017, based at the company headquarters in Houston, TX.       CW17was one of six Project

Accountants, responsible for monitoring revenue, job expenses, cash management, financial

reporting, and forecasting on assigned projects. CW17 assisted finance management personnel

with analysis and performed occasional research of variances from prior forecasts.   CW17

prepared weekly cashflow forecasts and monthly forecast financial packages with supplemental

schedules. CW17 maintained a variety of documentation and approvals to comply with company

internal record keeping and reporting requirements and also prepared monthly general ledger

account reconciliations.

        43.    CW18 worked at CB&I from 2004 to 2016 as a Scheduler (2004-2010) and in

Global Project Controls – Compliance, Processes & Training (2010-2016). After a gap, CW18

returned and worked at CB&I, and post-Merger, at McDermott, for about a year as a Senior

Scheduling Specialist from 2017 to August 2018. In that capacity, CW18 reported to Abdullah

Al Masry, who in turn reported to Amir Hadzic. CW18 spent half of that time working in the

corporate office and the rest on-site at projects.

        44.    CW19 worked for CB&I, and post-Merger, at McDermott from May 2008

through September 2018, most recently as a Senior Labor Pricing Specialist. CW19 reported to

Lunetta “Sissy” Simpson, who in turn, reported to Susan Lafleur. CW19 dealt with some of the

billing on the Calpine and IPL projects.

        45.    CW20 worked at Shaw, CB&I, and post-Merger, McDermott as a Project

Administrator from April 2008 to December 2012, as a Warehouse Manager in the TES

department from August 2015 to July 2018, and as an Executive Assistant January 2018 to July

2018.    As a Warehouse Manager and Project Administrator, CW20 worked with project



                                                     15
     Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 20 of 156



management on various sites and assisted with reporting, managing, and closing out projects.

CW20 managed equipment and handled HR, timekeeping, accruals, expediting, and requisitions.

CW20 also assisted sub-contractors in the field by approving invoices, reconciling discrepancies,

and working with vendors and suppliers.         As an Executive Assistant at CB&I and then

McDermott, CW20 worked to support Construction Director Erwin Reyes Rodriguez, Contracts /

Commercial Director – LNG Project Ivan Van Der Walt, Sit Project Director Tom Ram, and

Don Hall – to all of whom CW20 reported. CW20 and CW20’s supervisors all worked on the

Cameron project.

V.     SUBSTANTIVE ALLEGATIONS

       A.      McDermott’s Business & Operations

       46.     Headquartered in Houston, Texas, McDermott describes itself as a “premier,

fully-integrated provider of technology, engineering and construction solutions to the energy

industry” that has designed and built “end-to-end infrastructure and technology solutions to

transport and transform oil and gas into the products the world needs today.” Its corporate

website states, “Customers rely on McDermott to deliver certainty to the most complex projects,

from concept to commissioning. We call it the One McDermott Way.’”

       47.     McDermott’s website states that it operates in 54 countries, employees 32,000

people, and uses a “diversified fleet of specialty marine construction vessels and fabrication

facilities around the world.” It divides corporate operations into four geographic regions and six

global product lines, of which the “North, Central and South America” region and the “LNG”

(liquified natural gas) and “Power” segments are pertinent to the claims at issue.

       48.     Traditionally, McDermott had focused on upstream field development, with

projects such as production facilities, pipeline installations, and subsea systems, and particularly

offshore oil platforms for clients who are exploration and production companies.

                                                16
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 21 of 156



           49.   McDermott was a healthy, profitable company, but by 2017, had grown

concerned about its lack of diversification. For instance, almost two-thirds of its 2017 revenue

came from a single client, Saudi Aramco, which also accounted for almost half of its contractual

backlog. Its second largest client contributed 11% of revenues that year. Given its concentration

of oil and gas production clients, McDermott remained sensitive to the cyclical nature of this

industry and the changes in commodity prices. It also had an established upstream offshore

presence in South and Central America and the Middle East, but little presence in the stable

market of the United States. At the same time, McDermott was viewed as a potential takeover

target by its rivals. McDermott reported 2017 revenue of almost $3 billion and net income of

more than $178 million.

           B.    CB&I’s Business & Operations

           50.   CB&I was also an engineering and construction company that focused on the oil

and gas industry, but unlike McDermott, CB&I focused its downstream onshore operations in the

United States, Middle East and Europe, and had a diverse client base. CB&I was known for

constructing petrochemical plants.

           51.   In the years leading up to the Merger, CB&I’s performance increasingly depended

on the Four Focus Projects, which represented a massive part of its backlog.

           52.   CB&I first announced in December 2013 that its joint venture with Zachry

Industrial, Inc. was awarded two contracts valued at $2.5 billion to construct two trains at the

Freeport Liquefaction Project in Freeport, Texas. In March 2015, CB&I announced that the

project had expanded to include construction of a third train in a contract valued at over $2

billion.

           53.   On March 17, 2014, CB&I and Chiyoda Corp. issued a joint press release stating

that the two companies had entered into a joint venture and had been awarded a contract by
                                                17
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 22 of 156



Cameron LNG, LLC to construct the Cameron Liquefaction Project in Hackberry, La. The

Cameron project was valued at approximately $6 billion ($3 billion each to CB&I and Chiyoda).

       54.     On June 19, 2014, CB&I issued a press release about a the IPL gas turbine

project, announcing that it had been awarded a contract, valued at over $500 million, by AES

Corporation subsidiary Indianapolis Power & Light Company for the engineering, procurement

and construction (“EPC”) of a 671-megawatt, combined-cycle gas turbine power station near

Martinsville, Indiana.

       55.     On November 11, 2014, CB&I issued a press release about the Calpine project,

announcing that it has been awarded a contract by Calpine Mid-Merit, LLC for the initial

development phase of a combined-cycle gas turbine station in Peach Bottom Township,

Pennsylvania. CB&I later disclosed the contract’s value at roughly $300 million.

       56.     By 2017, CB&I’s performance on these Four Focus Projects was declining. On

May 8, 2017, prior to the trading open, CB&I issued a press release reporting Q1 2017 operating

results, reporting, inter alia, that “solid earnings for the quarter” were “negatively impacted by

underperformance on two union construction projects.” On the accompanying earnings call,

CB&I quantified the charges at $167 million “due primarily to union construction projects.”

CB&I later identified, during its Q2 2017 earnings call, that the two projects as Calpine and IPL.

       57.     Several analysts revised their opinions of CB&I in light of these and similar

revelations about the Four Focus Projects. For example, on May 18, 2017, Bank of America

Merrill Lynch analyst Anna Kaminskaya slashed her price target on CB&I to $20 from $31,

citing more risks to the company from incremental project charges, among other things. On June

9, 2017, a Goldman Sachs analyst (Jerry Revich) cut his price target on CB&I to $15 from $33,

citing higher cost overrun estimates on the Cameron Project in the second half of 2017 and 2018.



                                                18
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 23 of 156



On June 21, 2017, Macquarie analyst Sameer Rathod cut his price target on CB&I from $11.50

to $10 a share, citing delays at the Freeport Project that could lead to a possible cost overrun at

CB&I.

          58.   Thereafter, CB&I faced financial difficulties and an uncertain future, burdened by

execution of the Four Focus Projects. CB&I’s Q2 2017 earnings release on August 9, 2017,

announced suspension of its dividend and pursuit of a sale of its Technology business to

eliminate debt and to reinvest in its Engineering & Construction (E&C) and Fabrication Services

businesses.     CB&I’s E&C business reported an operating loss of $525.7 million “due to

forecasted increases in costs on [the Four Focus Projects] amounting to $548.0 million, as well

as an additional $50 million from the current-quarter impact of a lower margin percentage

recognized on work performed during the period on the projects.” CB&I reported that “[a]s of

June 30, 2017, [it] would not have been in compliance with certain covenants required under

CB&I’s credit agreement without amending the agreements. Effective August 9, the company

amended its credit agreements . . . to waive its current non-compliance and to revise future

covenants.” On the Q2 2017 earning call, CB&I acknowledged taking $367 million in charges

on Cameron (primarily) and Freeport and $181 million in charges on Calpine and IPL, which its

CEO said reflected “a more conservative view of assumptions going forward,” adding that

“we’ve got enough experience in the field right now with where we are in construction, and

applying that to the future and taking the loss that we talked about today is what we’ve decided

to do.”

          59.   In announcing Q3 2017 results, CB&I reported that it had revised its loan

covenants, effective August 9, 2017, to address CB&I’s difficulties on the Four Focus Projects,

e.g., by requiring that it maintain decreasing trailing 12-month EBITDA levels while excluding



                                                19
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 24 of 156



from the EBITDA calculation certain unspecified “charges on certain projects which occurred”

during the first half of 2017, and “an agreed amount for potential future charges for the same

projects if they were to be incurred during the third and fourth quarters of 2017.” On the

October 20, 2017 earnings call, CB&I’s CEO acknowledged that it had “moderat[ed]” its cost

forecasts for the IPL and Calpine projects and had taken $38 million in extra charges on them

during the quarter. He also said that IPL was “99% complete on construction and is in the

commissioning phase” and Calpine was “approximately 75% complete.” He added that CB&I

was at “full site staff levels” and “continue to make good progress” on the Cameron and Freeport

projects and that it was “ccontinuing our discussions with Cameron LNG regarding claims for

extension of time and recovery of certain costs on that project. We are meeting with our

customer regularly, and senior management at both companies have targeted a resolution before

year’s end.”

       60.     Thus, heading into the 10(b) Class Period, CB&I struggled to stay afloat, amidst

difficulties successfully executing the Four Focus Projects. Despite 2017 revenue over $6.6

billion, CB&I reported a net loss of more than $1.4 billion. After several public setbacks on its

large projects, CB&I struggled to comply with its recently amended debt covenants and explored

strategic options to prevent bankruptcy. CB&I had approximately $2.5 billion of debt and an

over $1 billion impairment to goodwill, stemming from a $3.3 billion acquisition in February

2013. It looked to sell certain business units to raise badly needed capital. From December 3,

2016 through December 18, 2017, CB&I’s common shares declined in value by 43.56% - a

period during which McDermott’s shares appreciated by 2.71%.

       C.      McDermott & CB&I Announce Their Potential Merger

       61.     In this context, McDermott and CB&I discussed a potential merger (the

“Merger”) in the fall of 2017. On December 18, 2017, the two companies entered into a business
                                               20
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 25 of 156



combination agreement to effectuate the Merger (the “Merger Agreement”), whereby CB&I

would merge into McDermott and CB&I shareholders would receive 0.82407 shares of

McDermott stock for each share of CB&I stock, and McDermott shareholders would own

approximately 53% of the combined entity. McDermott was acquiring its distressed peer, and

purportedly solving both their problems by creating a “premier fully vertically integrated

onshore-offshore company with a broad engineering, procurement, construction and installation

service offering and market leading technologies portfolio.”          The announcement quoted

Defendant Dickson as stating, “By applying McDermott’s operational excellence across the

combined portfolio, we will be a best-in-class solutions provider driven by consistency in

systems, processes, execution and culture.”

       62.      The next day, CB&I issued a press release announcing that it had reached a

settlement with Cameron LNG, the client on the Cameron project (the “Cameron Settlement

Agreement”). In it, CB&I’s CEO called the agreement “an important milestone in resolving all

past commercial issues and aligning all parties toward the successful completion of the project.”

He added, “We appreciate the collaboration of Cameron LNG and look forward to their

continued support as we move forward with the safe and on-time completion of this significant

energy infrastructure project.” Significantly, the agreement seemed to clear up any prior claims

and potential future impacts from past difficulties on the Cameron project, as stated in the press

release:

       The settlement resolves all known and unknown claims to date (including impacts
       from Hurricane Harvey) and includes the following key components:

       •     Resolves all past commercial issues and increases the certainty of the project
             schedule, which has all three liquefaction trains producing LNG in 2019

       •     Provides incentive bonus payments related to expedited project completion



                                                21
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 26 of 156



       •     Waiver of any schedule-related liquidated damages related to the original
             contract and reestablishment of liquidated damage start dates according to the
             settlement.

       D.       Post-Announcement Scrutiny Focused On The Four Focus Projects

       63.      From the beginning, analysts and investors focused on how McDermott would

value the Four Focus Projects. Indeed, the first question from an analyst on the conference call

announcing the Merger dealt with “the level [of] due diligence” around the transaction,

particularly with respect to these projects. Defendant Dickson confirmed that McDermott had

“worked extensively with CB&I on due diligence,” while Defendant Spence assured the analysts

that the due diligence was “significant.” Nonetheless, several analysts’ first reports on the

transaction focused on the need to properly evaluate the Four Focus Projects.

       64.      Thereafter, Defendants consistently reassured analysts and investors that they did.

Between the Merger announcement and the shareholder vote on May 2, 2018, Defendants

continued to reassure analysts and investors that they had conducted extensive due diligence into

CB&I in general, and specifically the Four Focus Projects, so that there was little risk for which

they had not already accounted.

       65.      For example, during the post-announcement / pre-Merger time period, on

February 20, 2018, CB&I announced its Q4 2017 operating results, which disclosed $101 million

in operating charges on the Four Focus Projects, as follows:

       •        Cameron LNG project: $39.0 million, resulting in part from the
                recognition of incremental costs resulting from Hurricane Harvey, which
                the company agreed to absorb in connection with the December 2017
                settlement agreement with the project sponsor. The settlement
                considerably de-risks the project for CB&I, as it resolves all past
                commercial issues, provides significant cost coverage for certain past and
                current cost increases, includes an incentive bonus payment related to
                expedited project completion and, importantly, resets the trigger dates for
                any potential liquidated damages. As of December 31, 2017, the project
                was approximately 77 percent complete and is forecasted to be completed
                in the fourth quarter of 2019.

                                                22
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 27 of 156



       •       Freeport LNG project: $20.0 million, due in part to the adjustment of
               contingency provisions in the existing contract. The company is
               continuing to evaluate and estimate the indirect impacts of Hurricane
               Harvey, including potential impacts to productivity and schedule-related
               prolongation costs. The company believes any costs incurred as a result of
               the hurricane are recoverable under contractual force majeure provisions.
               The pace of incremental progress on the project increased substantially
               during the fourth quarter as compared to prior quarters. As of December
               31, 2017, the project was approximately 73 percent complete and is
               forecasted to be completed in the third quarter of 2019.

       •       Calpine combined-cycle gas turbine power project: $35.0 million,
               primarily resulting from disruption of construction activities caused by
               severe winter weather during the fourth quarter. The charge includes the
               benefit of a claims settlement (subject to final documentation) with the
               project owner, which resulted in a net increase in project price during the
               fourth quarter for schedule incentives (based on a revised schedule) and
               the resolution of schedule liquidated damages. As of December 31, 2017,
               the project was approximately 79 percent complete and is forecasted to be
               completed in the fourth quarter of 2018.

       •       IPL/Eagle Valley combined cycle gas turbine power project: $7.0 million
               associated with the close-out of the project, which is expected to be
               essentially completed by the end of this month.

       66.     CB&I’s Form 10-K filed with the SEC on February 21, 2018, also reassured

investors that forecasts on the Four Focus Projects were under control. For example, when

discussing the gas projects, CB&I recognized the recent setbacks but stated that current forecasts

“anticipate[ ] productivity levels that are consistent with our overall historical experience on the

project and improved progress (due in part to anticipated improvement in weather conditions as

the project moves out of the winter months), and actions to reduce our schedule related indirect

costs.” It added that the Cameron forecast “anticipates improvement in productivity from our

overall historical experience on the project (as we anticipate improved construction performance

for each subsequent LNG train) and actions to significantly reduce our schedule related indirect

costs.” CB&I also included similar reassurances in the Form 10-Q filed on April 24, 2018.




                                                23
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 28 of 156



       67.     In response to these CB&I disclosures, after McDermott completed its pre-

announcement due diligence and while it was undertaking its post-announcement / pre-Merger

due diligence, Defendants repeatedly reassured investors that the situation was under control.

For instance, during the February 22, 2018 earnings call, Defendant Dickson gave reassurance,

which were repeated by analysts in their reports thereafter:

       We note that CB&I in its earnings results released yesterday reported a number of
       non-operating charges and specifically, some additional project charges
       attributable to the Four Focused Projects. The potential for incremental
       overruns on these projects was considered during our due diligence and these
       charges are well within the potential downside scenarios we contemplated as
       part of our due diligence.

       68.     Lingering concerns about the risks of McDermott taking over CB&I and the Four

Focus Projects were enough that one member of McDermott’s Board of Directors took the

unusual step of voting against the Merger, based on his lengthy experience in the engineering

and construction industry. However, McDermott argued that it had sufficiently mitigated the

risks that this Director identified through their extensive due diligence of CB&I.

       69.     After receiving Defendants’ repeated reassurances that McDermott had controlled

for the risk, the Merger was approved by a majority of McDermott shareholders and closed on

May 10, 2018 (the “Merger Date”). McDermott issued approximately 84.5 million shares to

former CB&I Shareholders with a market value (based on the $20.70 per share closing price on

the Merger Date) of approximately $1.75 billion.

       E.      The Four Focus Projects Carried Undisclosed Forecasted Costs Of Well
               Over $1 Billion When The Merger Was Announced And When It Closed

       70.     Contrary to Defendants’ alleged misstatements, as discussed herein, former CB&I

and McDermott employees, including those at senior or executive levels, and internal documents

demonstrate that Defendants knew of or recklessly disregarded significant, material, undisclosed

facts and financial risks to investors from the Four Focus Projects. Moreover, these former

                                                24
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 29 of 156



employees describe how information related to these risks was available to McDermott

throughout its extensive due diligence period, which is discuss more fully in §V.G.1.a.-b. infra.

                 1.    Undisclosed Facts and Risks Concerning The Cameron Project

       71.       CW1 was the Director of Project Controls at Cameron from June 2016 through

the closing of the Merger into June 2018. The Project Controls team was responsible for

understanding the cost of the Cameron project job site, to forecast the cost of future events, and

to report those forecasted costs to management. The Project Controls team had 25-30 people

encompassing schedule, cost, earned value, and change management. Work crews completed

project impact notification forms to identify anything out of scope, incorrect, or fabricated

incorrectly, which were reported up through foremen, general foremen, superintendents, and

project managers to CW1. CW1’s group verified, inter alia, whether these costs were ones that

the Cameron job site would have to absorb.

       72.       CW3 was the Cost Manager on Cameron from April 2015 through February 2019

and described a similar process. CW3 oversaw a group whose main task was managing the

project cost and providing forecast information upward, by analyzing the schedule, contractor

information, and performance metrics on labor to determine how much was left to spend and

what the total cost / spend would be on the project to finish the job. CW3 stated forecast reports

were given to executives, including those close to Defendants Dickson and Spence, if not to

them directly.

       73.       CW1 explained that every month, the Project Controls team did their own due

diligence and, based on actual projected impacts to the Project’s costs, Kakakhel’s team created a

forecast of what they thought the true change in costs would be for Cameron LNG in addition to

those already reported. Risk factors were documented in “Risk Registers.” CW1 described how

those “Risk Registers” were sent to the Project Controls Cost Manager for the Cameron LNG
                                                25
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 30 of 156



project, CW3. CW3, together with Syed Kakakhel, the Senior Director of Project Controls at

Cameron and CW1’s supervisor, discussed CW1’s forecasted costs with the on-site Project

Managers and Project Directors. CW1 described how the Cameron Project Manager sent the

forecasted numbers to management located at CB&I’s Woodlands, Texas headquarters. CW3

corroborated that monthly forecasting was standard at CB&I when the Cameron project began,

though said that it changed to quarterly reporting at some point.

       74.     CW1 stated that, by the end of 2017, forecasted costs on Cameron had escalated

well beyond what CB&I was budgeting and forecasting publicly.          CW1 reported how the

forecasted costs were a “political hot potato” and, without fail, CW1’s and Project Controls’

forecasted costs for the Cameron Project were largely acknowledged internally and then ignored

publicly by CB&I management such that the true costs were not accurately reported to in public

disclosures. CW1 said that CB&I’s home office would issue “ridiculous” challenges to the

monthly Project Controls forecast, and thereafter CB&I would recognize only a “little bit of

loss” while telling the team to find ways to mitigate the rest, even when Project Controls

increased the monthly forecast by $200 million. CW1 said that the inaccuracy of reported

forecasts got worse as the Cameron project went on. CW1 stated that it was “as clear as the nose

on your face that the [existing] forecast was not adequate.” CW1 explained that this approach

resulted in, at times, the Cameron Project having already spent more than what the entire

pertinent piece of the Project was forecasted to cost.

       75.     CW2 stated that Cameron had slippage every month of additional costs over what

had been forecast, related to the performance factor, having to do with poor management and

poor handling of materials. CW2 said that performance never improved as the project went on,

as it had been projected to do. CW2 said that Project Controls was very accurate with the



                                                 26
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 31 of 156



forecast, so to see continuous monthly changes to the project costs meant that the company was

trying to string out the forecast costs. CW2 said that Cameron and Freeport were two big

projects and were watched very closely by everybody, and everyone in the management chain all

the way up to Phil Asherman knew what the performance factor was. CW2 said that field

performance could simply not keep track with what was required to keep Cameron track.

       76.    CW3 confirmed CW1’s account that the Project Controls group was often

instructed to change the numbers in their reports, as late as one day before they were due in the

system. CW3 confirmed that this practice continued after McDermott completed the Merger,

and CW3 recalled a Q3 2018 email from a regional VP overseeing the North, Central, and South

America financials instructing employees to change the numbers. CW3 said that with both

CB&I and McDermott, top executives, including the CEO and CFO received both the real

forecasted numbers in initial reports and later revised forecasts with “better” numbers, which

would be published. CW3 explained that Defendants Dickson and Spence “knew the numbers”

because they came on site to Cameron, and CW3 went over the true cost estimates with Spence.

CW3 also said that there were emails where Defendants Spence and Dickson received the

complete package of Project Control’s unaltered forecasts, including low-level details and their

basis. CW3 stated that the Project Controls Group had begun tracking how far off the revised

numbers in the reports were from the initial numbers three reporting quarters before the Merger

and continued to do so after McDermott took over. CW3 believes the executives were very well

aware of difference in the numbers and that there is no way they could claim they did not know.

Indeed, CW3 recalled employees openly calling CB&I “Enron II.” CW3 stated that a very

experienced Project Director, Tom Rabb, was brought in to handle Cameron, but after the first

update with McDermott, saw that things were not going to change and resigned.



                                               27
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 32 of 156



       77.     CW4 confirmed that the highest levels of CB&I were aware of the undisclosed

facts regarding the Four Focus Projects. CW4 was confident that the CB&I CEO and CFO were

updated “constantly” on the status of the Four Focus Projects. CW4’s “main focus” was on

Cameron and Calpine, so CW4 had meetings “constantly” about those two projects, including

meetings about fabrication, execution, and financial issues. CW4 attended monthly meetings

through April 2018, which covered all the projects in the division, with CB&I’s executive board,

including Duncan Wigney, Executive Vice President of Operations at CB&I, and Jim Sabin,

Executive Vice President of Global Operations Services at CB&I (who was announced as the

CB&I Integration Team Leader via an SEC rule 425 filing on December 19, 2017), and typically,

Project Controls people such as CW3, CW1, Tom Rabb, and Syed Kakakhel. The project

director; the project senior team, including the construction manager, project manager, and the

engineering manager from the home office; and employees responsible for financial reporting on

project trending or for project controls also sometimes attended. CW4 also attended focus

meetings once or twice a month, which included executives up to the COO, about Cameron,

Freeport, Calpine, and IPL. Beyond that, every division (EPC, Tank, Fabrication) had formal

monthly meetings covering the total health of projects in the division, including personnel,

safety, finance, change orders, and client relations, for which CW4’s division compiled

information into a Powerpoint presentation, with results that went up to the entire C-suite,

including the CEO, CFO, and CAO, who would have their own meetings into which CW4

sometimes called. Every quarter until roughly six months before CW4 left the company, CW4

also presented to the Board of Directors in meetings of 50-60 people, where each group had 30

minutes to present their business unit and CW4 would present head count, safety issues, schedule

opportunities, focus activities.



                                              28
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 33 of 156



       78.    At both formalized monthly meetings and breakout meetings, CW4 discussed

construction operations and provided his view on how to improve negative construction and

operations trends at the Four Focus Projects.    CW4 said that Project Controls for each Focus

Project presented all the costs for each Focus Project and calculated a productivity factor based

on progress to date for completion. Based on that, Project Controls representatives analyzed

trends, forecast what completion of the balance of the Focus Project would cost the company,

and presented this information in the monthly meetings.       CW4 confirmed that the Project

Controls forecasted numbers were “way above” what CB&I formally added in as a contingency

due to circumstances like having to drive 23,000 piles for the Cameron project instead of the

18,000 piles that had been originally calculated, which corresponding increases in concrete,

structural steel, and related materials. CW4 stated that CB&I was “absolutely horrendous at

getting their arms around the quantities” of such materials necessary to complete Cameron.

       79.    CW2 corroborated CW4’s statements about the monthly presentations. CW2 said

that during the course of projects, there were extensive monthly project controls reviews and

financial reviews, with enormous Powerpoint presentations, called Project Status Reports, that

were 20-40 pages long and contained all the detailed data. CW2 said that the SVP of Operations

for the Americas, Dane Osborne, would present the Project Status Reports to Mike Taff, CB&I

President Phill Asherman, and CB&I’s CEO and CFO. CW2 described how monthly “strategy

meetings,” attended by the SVPs of the Americas (Operations, Construction, Project Controls),

involving department heads for each leg (Engineering, Construction, Finance), Project Controls,

and the next tier down would discuss the projects that were underwater like Cameron, including

what was causing the poor performance factor and would could be done about it. CW2 said that




                                                29
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 34 of 156



the finance director and project director for each project would present a 40-70 page packet for

the projects. CW2 said that additional meetings would focus on each project.

       80.     CW16 also described monthly presentations with the executive team on every

project, which CW16 either attended or had access to the covered information via Intranet, where

the senior cost person for each project gave a Powerpoint presentation, akin to a webinar, that

included the financials and pictures of issues they were having. CW16 said that CB&I’s CEO

and CFO participated in these presentations, if not in person, then at least by phone most of the

time. CW16 stated that the monthly presentation went through all major power projects and used

to take two full days and, more recently, took up a full day, with supplemental one-off meetings

not attended by everyone. CW16 stated that the Power Division, which included Calpine and

IPL, had its monthly meeting on a different day than the Oil & Gas Division, which included

Cameron and Freeport, until late in CW16’s tenure when they were consolidated into a single

day.

       81.     CW14 said that CB&I had to provide weekly reports on its suppliers and progress

reports on how they were performing to the Project Controls for Cameron. CW14 said that

CB&I had a system called iDocs, which held the weekly supplier reports, the reports that went to

the client, and the monthly reports generated for the client.       CW14 said that anyone in

management had access to iDocs and assumed the CEO did as well. As CW14 said, “Nothing

was hidden, and it was not a secret.”

       82.     CW10, a civil engineer and Project Engineer with CB&I’s joint venture partner,

Chiyoda, on the Cameron project, stated that the additional costs on Cameron resulted from the

engineering and that there was a lot of rework needed on the foundations and structures. CW10

stated that there was no quality to the designs. For instance, when CW10’s team lead had to



                                               30
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 35 of 156



present the foundation designs to go into construction, CW10 was asked to check the foundation

design alone, a task that would typically require 2-3 people supplied with significant

information. CW10 requested information like what the foundations would be carrying, what

equipment would be on top of them, the weights, and the quantities, but was told to review the

designs without it. CW10 did so but refused to sign off. CW10 said that CW10 saw a lot of

mistakes and that the design “was a mess.”

       83.     The problems started at Cameron from the beginning.          CW11, a CB&I civil

structural engineer who worked on the LNG projects, including Cameron and Freeport,

corroborated these statements. CW11 called both projects a mess and said that the front-end

engineering design (FEED) was lacking, management for Cameron and Freeport were awful, and

employees did not have the information and drawings to support construction. CW7, Senior

Commissioning Superintendent at Cameron, was a senior project engineer when the FEED was

done with regards to Cameron. CW7 called it a “light FEED,” and it was done by the client’s

engineering company, S&G, which did very light weight engineering design, which they handed

over to CB&I to verify and complete where processes were omitted. CW7 said that the civil

engineering was the Cameron project weakness, as load tests and test bores determined that the

design was insufficient and that additional pilings needed to be installed.        CW7 said that

changing the pilings meant that all the steel had to be redesigned, the steel in fabrication had to

be cut up and redone, and the existing steel needed to be spread out to meet load requirements.

CW7 said that these steps were a big deal as far as cost overruns. CW7 believes that Cameron

was underbid by $2.5 - $3 billion.

       84.     CW12, the Project Controls Director at Cameron, similarly characterized the

Cameron project. CW12 said that the schedule was developed front to back in the home office,



                                                31
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 36 of 156



with construction personnel to fill in details once out in the field. CW12 said that the pile

driving was a fiasco, because the company scheduled it just 4-5 months after the contract was

awarded, when they did not know the weight or dimensions of equipment and, therefore, how to

pile drive to support the equipment. CW12 said that CB&I lacked enough batch plants to pour

the concrete necessary to support the piles and, rather than procure more batch plants, halted

construction for a couple of months around September 2014, a delay that cascaded down the

schedule.    CW12 observed that pipe and equipment thereafter accumulated, requiring the

company to truck it on and off-site, to rent over 500 “C-cans” (large containers that go on trucks

and ships) for storage, and to buy up available warehouse space at the ports of Houston and New

Orleans, thereby driving up costs beyond the budget. CW12 said that CB&I needed to drive

around 25,000 piles due to the bog-like soil. CW12 also stated that CB&I was unable to meet

the client’s specifications for pulling a single, continuous cable from one termination to the

other, due to Cameron’s large plot size exceeding the length of available cable spools, likely

necessitating installation of a marshalling panel, an interim termination point, and double the

number of cable terminations (four instead of two), thereby increasing manhours and equipment

needed. When CW12 left in December 2016, Cameron was behind schedule and CB&I was in

the “what the hell do we do now stage.”

       85.     CW6, who was considered executive management, was responsible for

maintaining the budget on Cameron, making sure that there was clear accountability for every

penny spent in the office and on the field, reporting to higher-level executive management the

project budget and project spend, managing all employees on the project throughout the entire

supply chain and workers in the field, and dealing with suppliers. CW6’s direct superiors would

take CW6’s report, refine it, and report it to their bosses, and the information would make it to



                                               32
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 37 of 156



the company CEO. CW6 ran reports and compiled project-level comparisons of actual versus

budgeted numbers, based on accurate data in a JD Edwards system, which the finance team

double checks and which CW6 verified line by line. CW6 used the JD Edwards data to create

spreadsheets used in monthly meetings with CW6’s direct supervisor, his supervisor’s superior,

and executives, including at times the Global Director of Procurement, who reported on the

project to the CEO. CW6 was asked at times to change the reports but refused. CW6 confirmed

that the JD Edwards system was the primary data system for recording project-level costs versus

budget/estimates and that executives including the CEO received reports generated from

information in that system.

       86.     The CWs indicated that the budget overages prompted CB&I to manipulate the

timing of revenues and expenses related to the Cameron project.           According to CW1, the

company improperly recognized change order revenue and engaged in accounting gimmicks.

Once, when the client at Cameron entered a change order in February or March 2018, there was

a $200 million bonus structure for the completion of Train 1, a milestone in the project. CW1

knows for sure that CB&I immediately recognized at least $50 million of that bonus right off the

bat, without meeting any of the milestones for receipt, and that it went straight to the bottom-line

as margin because it was reflected in the project cost report. CW1 said that the instruction to

recognize $50 million early would have come from CB&I’s Woodlands home office.

       87.     CW1 also stated that the company delayed payment to vendors for 60-90 days.

CW6 corroborated this claim, stating that personnel at the Woodlands headquarters had

instructed the Cameron project not to pay suppliers for 30 days, a scheme that project employees

referred to as “cooking the books.” CW6 said this occurred approximately once per quarter the

while time CW6 oversaw Cameron, which CW6 described as a “nightmare,” since CW6 dealt



                                                33
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 38 of 156



directly with suppliers. CW14 also said that CB&I held off paying invoicing on the Cameron

project.

       88.    CW15 discussed the “huge” impacts of these manipulations, which CW15 called

“cooking the books” by retaining more money in the bank and said occurred in the weeks leading

up to every quarter end, on other projects. CW15 said that the company would push vendors to

expediate product shipping so as to meet project milestones, then delay payment to their

suppliers. CW15 said that by not paying suppliers on successful projects, the company was

“robbing Peter to pay Paul” and using the money instead to fund Cameron and Freeport to keep

those projects going. However, CW15 said that this conduct caused vendors to shut down,

refuse new purchase orders, and/or to refuse to ship materials for money-making projects

because they had not been paid on Cameron or Freeport. CW15 said that the project on which

CW15 was working received its first big payment in October 2018, but the funds quickly went to

Cameron and Freeport to get them back to a reasonable place with suppliers. CW15 specifically

recalled one supplier, Lockwood International, that at any given time, had 200-300 invoices

overdue in excess of 90 days, out of 1200 invoices from CW15’s project. CW15 also stated that

CB&I was not paying contractors, which fell under CW15’s responsibility as well. CW15 said

that Project Procurement Managers did weekly reports to identify the most critical vendor

payments, based on which vendors were going to refuse further purchase orders, after which

point, senior management, the accounting group, and the finance group would decide which

invoices got paid. CW15 said that high-dollar invoices required CFO approval (if over $1

million) or CEO approval (if over $50 million) and were definitely delayed until quarter end –

every single quarter. Significantly, CW15 confirmed that these practices, which had been

ongoing since 2016, continued during the first year after the Merger under McDermott and that



                                             34
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 39 of 156



any payments over $50 million first went to Defendant Spence, who would decide whether to act

on it or go for higher approval from Defendant Dickson.

              2.      Undisclosed Facts and Risks Concerning The Calpine Project

       89.    CW1 also worked as Director of Project Controls on the Calpine job site and said

that Calpine was “upside down from the beginning.” CW1 said that rank-and-file employees on

Calpine “knew a long time ago that they were in trouble and losing money.” When CW1 left

Calpine site in June 2016, CW1 told CB&I that it would lose $30 million on the project, but the

company told him he was “nuts” and transferred him to Cameron. CW1 said that labor at the

Calpine job had a performance factor (PF) of 0.3 or 0.2, meaning that it was missing budget on

the project by 70%.

       90.    The underlying data to verify this performance factor was available and accurate.

For instance, CW19, a Senior Labor Checking Specialist, worked to ensure that aspects of the

labor data at Calpine was accurate. CW19 took the piping and welding labor to be performed on

each piece of equipment – going through the cut, the weld, and the labor for each piece of pipe –

then price it out and ensure that it was input properly, so that the company could accurately

charge and bill it. CW19 had to ensure that the information was detailed and to check it with a

fine-tooth comb. Thereafter, CW19 said that the information went through a second group of

checkers located in Baton Rouge, who ensured that CW19’s group did not make any errors.

       91.    CW4 relayed that the Calpine Project “was woefully late,” dating back to the pre-

CB&I days when the project was run by Shaw Group, because of bad engineering and the

decision to mobilize the job too early. Despite engineering that was “extremely late,” CW4

stated that [Shaw] tried to mobilize the job on time and “cripple through.” CW4 stated this was a

“horrific” thing to do because it sets the stage for “sloppy productivity,” and once that went on

for a year, “it was almost like a terminal disease for the project.” CW4 said that by early- to
                                               35
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 40 of 156



mid-2016 Calpine was only 30% through engineering, rather than being done, and that 85% of

the indirect and running costs had been spent before work ever got going in the field. CW4 said

that these long-term problems would have been obvious to McDermott or anybody thinking

about taking over this project.    CW4 changed senior leadership at Calpine but the project

continued to be “plagued by delays” by the end of 2017 and through 2018, delays that were “no

secret to senior leadership at CB&I” because CW4 met with Wigney, Executive Vice President

of Operations at CB&I, every week about Calpine to try and address the “calamity of errors”

regarding engineering, material, and construction.

       92.     CW18 stated that at the Calpine project, the company had two schedules, one to

show the client and the other from which they were working. CW18 said that CW18 did not see

any post-Merger changes implemented by McDermott while CW18 was still at the company.

       93.     CW16 called Calpine a “disaster from the get-go.” CW16 received monthly cost

reports on Calpine, which reflected lots of additional costs on the project, which was

significantly overestimate and significantly behind schedule. CW16 said that the cost reports

were posted on the intranet and that all executives had access to the cost reports. CW16 stated

that monthly overviews and financial reports on Calpine included progress reports and timelines.

       94.     CW13, who was responsible for managing and maintaining the entire construction

schedule at Calpine before leaving CB&I in December 2017, described “horrible, horrible

delays” and observed that the project went over by more than 100% in terms of both schedule

and cost. CW13 said the overages were the result of poor engineering and poor execution.

CW13 said that usually, they only got half of the hours of work that they had planned for that

week done at twice the cost. CW13 said that the scheduled changed at least half a dozen times.

CW13 said that Calpine was already six or seven months behind when CW13 joined the project



                                               36
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 41 of 156



in April 2016. CW13 worked in Project Controls and prepared all the data on Calpine, updating

the schedule every week, which would also update cost estimates. CW13’s group prepared

monthly reporting of the data on Calpine, which CW13 described as relaying this is where the

project is, and this is the date it is going to finish.   CW13 said that the client and CB&I

executives got monthly reporting on Calpine, which went “all the way to the top,” meaning most

people in the Charlotte office and everyone within the Power Division at the Woodlands office.

CW13 was not aware of the reports being altered. CW13 described full-day quarterly project

reviews, attended by CB&I’s EVP over Project Controls, CB&I management, and client

representatives, at which CW13 usually gave a 20-minute presentation.

               3.     Undisclosed Facts and Risks Concerning The Freeport Project

       95.     CW3 was told that CB&I and McDermott also changed the forecasts provided by

CW3’s team and the Project Controls group for the Freeport project, as was done on the

Cameron project. This statement is corroborated by CW9.

       96.     CW9 worked on a $220 million pipe project for Freeport, which was running

probably six months behind, and said that the company’s forecast was 10-20% different than

CW9’s forecast.     CW9 said that the executive over Fabrication Services, Luke Scorsone,

attended monthly forecast review meetings, one of which CW9 attended, included reports

showing the forecasted costs versus the actual costs. CW9 stated that the cost per performance

factor (a/k/a an FDI) at Freeport was trending at a much higher dollar value than the level at

which they were forecasting the project to end, that those forecasts were reported to upper

management in every single report and in monthly meetings, and that upper management at the

VP level would thereafter give in-person instructions on hand-written paper to lower the forecast.

CW9 assumed the instruction came down from a higher level than the VPs and that it was tied to

short-term compensation concerns. CW9 said that VPs came directly to CW9 or to CW9’s boss
                                               37
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 42 of 156



with the instruction to lower the forecast. CW9 cited this practice as CW9’s reason for leaving

the company - CW9 wanted nothing to do with it.

          97.    CW4 attended the same monthly meetings with CB&I executives for the Freeport

project as CW4 attended for the Cameron project, as discussed supra. For these meetings as

well, Project Controls would state accumulated costs within a time period and then forecast,

based on those costs and progress to date, the productivity on the project. CW4 confirmed that

the Project Controls forecasted numbers were “way above” what CB&I formally added in as a

contingency. In the same meetings, CW4 discussed operations and how to improve the negative

trends.

          98.    CW6 said that some of the overruns were due to poor materials management

occurring in the field and that there was also overage on the logistics side because of engineering

issues creating a time crunch and requiring different, more costly measures, like shipping items

air freight instead of by truck. Indeed, CW6 said that, across the board at CB&I, engineering did

just enough to get documentation out for companies to quote and a supplier to be secured, and

only then did CB&I start validating specifics. CW6 said that this practice was not typical in the

industry. CW6 said that by the time CW6 left the company in June 2018, Freeport was close to

$100 million over budget.

          99.    CW11 called the Freeport project “a mess,” said the front-end engineering design

was lacking, management was awful, and employees lacked information and drawings to support

construction. CW11 added that, at Freeport, engineers were rushed to issue drawings because

the piling contractor was already onsite.

          100.   CW7 worked a lot on the schedule at Freeport and said that they did new

schedules and evaluations to remediate schedule slippages. However, CW7 said that CB&I kept



                                                38
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 43 of 156



two schedules, one that was real and one that they showed to the client. CW7 confirmed that this

practice continued after McDermott closed the Merger.

       101.    CW6 confirmed that personnel at the Woodlands headquarters had instructed the

Freeport project, like Cameron, not to pay suppliers for 30 days, which employees referred to as

“cooking the books.”

               4.      Undisclosed Facts and Risks Concerning The IPL Project

       102.    CW13, who was responsible for managing and maintaining the entire construction

schedule at Calpine before leaving CB&I in December 2017, described IPL as the “twin sister”

project to Calpine. CW13 said that, upon learning that Calpine had a twin project, CW13 did a

lot of schedule comparisons between the two projects and would fly to the IPL site to compare.

CW13 said that it was “obvious” that IPL was behind schedule. CW13 said that IPL was 6-8

months behind and 50% over cost estimates.

               5.      The Undisclosed Catastrophic Financial Impacts Of The Four Focus
                       Projects

       103.    The CWs were clear that the Four Focus Projects were hugely behind schedule

and massively over-budget before the Merger had even closed, such that to accurately account

for them, McDermott needed to take $1 billion or more in charges at the Merger closing and to

clearly state that the Four Focus Projects would create an ongoing cash burn in the hundreds of

millions of dollars each quarter.

       104.    CW1, an individual with over twenty years’ experience in the industry, who

served as the Director of Project Controls - Risks at the Cameron Project from June 2016 to June

2018 (and who previously served in the same capacity at the Calpine Project from Spring 2015

until June 2016)), said there was such rampant “corporate override of the [Cameron] project[’s]”




                                              39
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 44 of 156



costs at the end of 2017 and throughout the first quarter of 2018, “that it [was] just a deception to

stakeholders of the company.”

       105.    CW6 said that by the time CW6 left the Cameron project around February or

March 2017, Cameron was already $300 million over budget, meaning the amount of capital

spend over what had been budgeted for the project, due to issues in the field, such as damaged

equipment. CW6 also recalled a company-wide presentation, scheduled at different times to

accommodate work schedules, indicating that Focus Projects were up to $500 - $600 million

over budget and that Cameron and Freeport had specifically led to that number. CW6 stated that

on Cameron, the overage was driven by material management in the field not being prepared to

handle incoming materials, leading to CB&I incurring a lot of additional costs on things like

shipping, storage, and leased land. CW6 also confirmed that CW6 saw no evidence that the Four

Focus Projects had been de-risked while CW6 was at CB&I / McDermott. CW6 said that

McDermott’s claim that even the troubled “focus projects have been significantly de-risked with

respect to engineering, quantities and procurement, remaining risk is assessed as mostly related

to labor performance” did not seem to be true, because McDermott relied upon legacy CB&I

executive management and employees.

       106.    CW2 said that Cameron was about $1 billion over budget, if not more, and

significantly behind the delivery date, by the time CW2 left the company in November 2017.

CW2 said that the number they were using in their then-current trending was showing the project

end costs to end up being $1 billion over project budget. CW2 thinks that the actuals were even

worse. CW2 also said that Jerry Burns, who was in charge of Project Controls for the Americas

segment, was demoted and then fired in 2017 after he raised a stink all the way up to the

President, Phil Asherman, in December 2016 by saying that the cost overruns for Cameron were



                                                 40
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 45 of 156



going to be a heck of a lot more than what the company was reporting because management was

ignoring Burns’s forecast and using a more optimistic forecast. CW2 also said that Freeport was

darn close to being $1 billion over budget (though not yet over the project cost) when CW2 left

the company in November 2017.

       107.    By the end of December 2017, when the Merger was first announced, CW1’s

forecasted costs had escalated well beyond what was reported in CB&I’s financial statements,

rising to well over $1 billion above then-currently reported costs. Internal CB&I documents

shown to counsel for 10(b) Lead Plaintiff NSHEPP and, on information and belief based on the

allegations in ¶¶V.G.1.a.-b. infra, part of the pre-Merger due diligence that McDermott

conducted, confirm CW1’s account that charges between $700 million and $1 billion would be

incurred at Cameron before completion. Specifically:

       (a)     CW1 drafted and compiled, with the help of others on the Cameron Project

Controls group documents titled “Risk Registers” that set out each itemized threat to the

Cameron Project and assigned each risk a dollar value. The December 31, 2017 “Cameron

Liquefaction Project Execution CCJV Risk Register,” which was signed off on by Thomas Rabb,

the Cameron Project Director, on January 25, 2018 (the “December 2017 Risk Register”)

identified $1,200,552,343 of itemized forecasted risks, 39% of which, totaling $468,740,165,

carried a medium, high, or extreme severity level and a probability score of 4 or 5, which

indicated that these risks carried a greater than 40% or greater than 60% probability of occurring.

CW1 stated that any risk with a probability score of 4 or 5 should be charged to the project in

CB&I’s statements.       One risk—“Direct Craft Performance Factor” in the amount of

$107,049,208—was rated “Extreme.” The largest single category of potential charges was

$507,599,177 in potential liquidated damages.



                                                41
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 46 of 156



       (b)     CW1 also drafted and compiled, with the help of others on the Cameron Project

Controls team, the First Quarter March 31, 2018 “Cameron Liquefaction Project Execution

CCJV Risk Register,” which was signed off on by Rabb on April 23, 2018 (the “March 2018

Risk Register”). The March 2018 Risk Register identified escalating risks at Cameron, reporting

over $1.34 billion of itemized forecasted risks, 38% of which, totaling $513,198,182, carried a

medium or high severity level and a probability score or 4 or 5.

       (c)     These two Risk Registers confirm that risks at Cameron were escalating between

the fourth quarter of 2017 and the first quarter of 2018, contrary to Defendants’ repeated

statements touting a de-escalation of risk at the Four Focus Projects.         For example, one

forecasted risk line item in the December 2017 Risk Register projected an additional $36.5

million of at risk costs to reflect the “cumulative impact of unplanned work.” This Risk Register

item clearly indicated that: “The cumulative impact of many changes over time has only been

accounted for on an incremental basis. Unplanned work continues to mount as engineering

changes, construction re-work, back charges, etc. causes scheduled creep/slip and increased cost.

The full scope of unplanned work should be identified and a response plan developed.”

       (d)     This risk line item (just one of 55 line items in the December 2017 Risk Register)

was assigned the highest severity level and a probability rating of “5” out of 5, meaning, that it

should have been incorporated into CB&I’s reported financials. That same line item concerning

unplanned work was repeated in the March 2018 Risk Register (which now contained 65 line

items), just as the Proxy was released to investors touting the “de-risking” of the Focus Projects,

except by that time period, the cumulative impact of unplanned work had risen to $38.1 million.

       (e)     Another forecasted risk line item in the December 2017 and March 2018 Risk

Registers was unreported costs related to “Indirect Craft Labor Increases.” The December 2017



                                                42
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 47 of 156



Risk Register identified $19 million in unreported costs, reporting that “[t]he current spend rate

for indirect labor is higher than the current forecast” and that “[i]f this trend continues, it will

impact indirect labor EAC forecast.” This line item was also assigned the highest severity level

and was assigned a probability rating of “4” out of 5, a level that CW1 stated should also have

been incorporated into CB&I’s reported financials.         The trend of indirect labor not only

continued, but it skyrocketed such that the March 2018 Risk Register reported unreported

forecasted costs of $76.8 million the next quarter.

       (f)     An April 2018 Project Controls “Cameron LNG 1st Quarter 2018 Forecast”

PowerPoint presentation, that was delivered to CB&I management in early April 2018, openly

detailed CW1’s and the Project Control team’s serious concerns (the “April 2018 Cameron

Forecast Presentation”). In this document, Project Controls described how much work and

analysis went into its project risks assessments, writing that “[i]n February, four weeks of

detailed review meetings were held for every aspect of the cost forecast, first at the budget owner

level, and then at a project management level,” followed by “additional reviews . . . held with

LNG operations and functional Corporate Management.” The April 2018 Cameron Forecast

Presentation made clear that the forecasted costs in the March 2018 Risk Register were all costs

after taking into account the charges associated with the Cameron Settlement Agreement and any

impact from Hurricane Harvey.

       (g)     The April 2018 Cameron Forecast Presentation concluded that, at a minimum,

CB&I should report an overall cost impact of $194.1 million of the projected $1.34 billion in

costs reflected in the Risk Register.       Project Controls emphasized that this figure was

insufficient, writing in the April 2018 Cameron Forecast Presentation that the “Project team

considers [the $194.1 million overall cost impact] aggressive in nature, mainly PF’s [productivity



                                                43
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 48 of 156



factors], and represents the best possible outcome.” Project Controls noted that this figure

contained “No provision for Client LD’s [liquidated damages]” and “No provision for delays and

limited allowances.” CW1 explained that the purpose of the above warning language was to

make clear that Project Controls did not believe that the $194.1 was at all sufficient to capture

the known risks to the Cameron project’s costs. Ultimately, however, even Project Control’s

minimum recommendation was rejected and CB&I, working with McDermott at this time to

secure shareholder approval of the Merger, reported no operational charges to Cameron in its Q1

2018 financials.

       108.    Despite forecasted increased charges of $1.2 billion as of December 31, 2017 and

then $1.34 billion as of March 31, 2018, CB&I reported in its quarterly press releases and Forms

10-K and 10-Q, both filed with the SEC, only $39 million of operating charges to the Cameron

project for Q4 2017 (largely attributed to costs related to the purported “force majeure” event

caused by Hurricane Harvey), and not a penny of operating charges in the Q1 2018.

       109.    CW1’s concerns over CB&I’s reporting of costs was one reason that prompted

CW1 to leave the company on June 12, 2018. CW1 resigned from CB&I after believing that

CB&I misreported its costs correctly. CW1 provided an exit interview survey in connection with

resigning, in which CW1 informed management that “Project cost forecast on the [Cameron]

project is being overridden by corporate,” and that these actions were “deceptive to our

stakeholders.” CW1 continued with a stark, and prescient, warning: “Cameron is going to lose

an additional 700MM to 1.2B before this project is completed,” “yet Project Controls is forced

to report untruthful cost forecasts month after month,” noting that the “last [cost forecast] (Q1

2018), didn’t even make it to April before we had negative to complete items in the forecast.”

This report, which CW1 based on his work on the Risk Registers, was sent to McDermott



                                               44
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 49 of 156



Human Resources, with copies to Syed Kakakhel, the VP of Project Controls at the home office,

Amir Hadzic, Karla Ochoa, and the Senior Director of Project Controls at the home office.

       110.   Thereafter, CW1 sent an email indicating that CW1 thought $700 million to $1

billion more in cost should be reported on Cameron to Syed Kakakhel, his superior at the

Woodlands headquarters, Amir Hadzic, and Hadzic’s superior at the Woodlands headquarters,

VP of Project Controls Clay Briscoe.

       F.     Materially False and Misleading Statements Issued During the Period

       111.   During the Class Period, Defendants made materially false and misleading

statements that can be organized into four primary threads of the alleged fraud: (i) the Pre-

Merger Business Operations Fraud, (ii) the Post-Merger Business Operations Fraud, (iii) the

Reported Results Fraud, and (iv) the Mid-Correctives Continuing Fraud.

              1.      Pre-Merger Business Operations Fraud

       112.   On December 18, 2017, McDermott issued a press release (the “12/18/2017 Press

Release”), which it filed with the SEC as an exhibit to a Form 8-K (the “12/18/2017 Form 8-K”)

signed by Defendant Spence, announcing that McDermott was acquiring CB&I through a

proposed merger that would result in McDermott shareholders owning 53% of the combined

company. Several materially false and misleading misstatements and omissions of material

information were made in the 12/18/2017 Press Release made, and in a subsequent McDermott

filing with the SEC the same day pursuant to Rule 425 (“Rule 425”) under the Securities Act of

1933 (the “Securities Act”) deemed filed pursuant to Rule 14d-2(b) and Rule 14a-12 under the

Exchange Act, as follows:

       (a)    The 12/18/2017 Press Release touted the combined company’s ability to deliver

and execute on “fixed price lump-sum contracts” like the ones in place for the Cameron,

Freeport, and Calpine projects, stating, “McDermott and CB&I’s combined experience in

                                              45
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 50 of 156



delivering customer centric solutions and fixed price lump-sum contracts will form the basis for

the combined company to deliver a consistent approach to executing projects for customers.”

       (b)     The 12/18/2017 Press Release stated touted the merger as enhancing the ability to

respond to customer needs while maximizing asset value in LNG and power projects:

       Greater ability to respond to evolving customer needs. The combined company
       will offer customers engineered and constructed facility solutions and
       fabrication services across the full lifecycle, executed to maximize asset value.
       Customers will also benefit from enhanced exposure across diverse end
       markets, including refining, petrochemicals, LNG and power.

       (c)     The 12/18/2017 Press Release touted the size of the post-merger company’s

backlog, without disclosing the extent to which it would be weighed down by the Cameron,

Freeport, and Calpine projects, stating (with footnotes omitted), “On a pro forma combined

basis, McDermott and CB&I would have combined revenues of approximately $10 billion and a

backlog of approximately $14.5 billion.”

       (d)     The 12/18/2017 Press Release also touted the merger’s extensive purported

opportunities for “synergies” and revenue impacts, after purportedly “one-time” costs:

       Cash accretive with opportunities for cost and revenue synergies. The transaction
       is expected to be cash accretive, excluding one-time costs, within the first year
       after closing. It is also expected to generate annualized cost synergies of
       $250 million in 2019. This is in addition to the $100 million cost reduction
       program that CB&I expects to have fully implemented by the end of 2017
       previously implemented [sic]. The cost synergies are expected to come from
       operations optimization, G&A savings, supply chain optimization and other
       related cost savings. Further, McDermott and CB&I expect that the transaction
       will lead to substantial revenue synergies due to the enhanced capabilities of the
       combined company.

       (e)     The 12/18/2017 Press Release also quoted Defendant Dickson as stating, inter

       alia:

       Customers worldwide increasingly seek a single company that can offer end-to-
       end solutions, and the combination of McDermott and CB&I responds to these
       evolving customer needs by creating a leading vertically integrated company.
       This transaction combines two highly complementary businesses to create a

                                               46
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 51 of 156



       leading onshore-offshore EPCI company driven by technology and innovation,
       with the scale and diversification to better capitalize on global growth
       opportunities

       113.   The foregoing misstatements were materially false and misleading.               As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to
                                               47
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 52 of 156



“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       114.      Also on December 18, 2017, McDermott published a 30-page slide presentation

(the “12/18/2017 Presentation”), which was attributed to Defendants Dickson and Spence therein

and which was posted McDermott’s corporate website and filed with the SEC as an attachment

to the 12/18/2017 Form 8-K signed by Defendant Spence. The 12/18/2017 Presentation made

several materially false and misleading misstatements, and omitted material information from the

statements made, as follows. It touted the combined company’s attributes, by stating (footnotes

omitted) that the merger was purportedly “creating a premier $10 billion global, fully vertically

integrated onshore-offshore EPCI provider” and “combining complementary and diversified

capabilities.”    It highlighted the combined company’s backlog and purported cost-saving

synergies, stating that it would have “combined revenues of approximately $9.9Bn and a backlog

of $14.5Bn” – of which $12.1 billion was CB&I backlog – and was “expected $250 million

annual cost synergies,” which it explained as “[e]xpected to generate annualized cost synergies

of $250m in 2019 (in addition to the $100m cost reduction program that CB&I expects to have

fully implemented by the end of 2017).” It highlighted that a common “focus[ ] on safety, fixed

lump-sum contracting and customer engagement will ensure seamless transition for partners and

employees.” Last, it reported these CB&I Non-GAAP Reconciliations:



                                                  48
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 53 of 156




       115.   The foregoing misstatements were materially false and misleading.              As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

                                              49
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 54 of 156



forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       116.    Also on December 18, 2017, McDermott held an investor call (the “12/18/2017

Investor Call”) regarding the proposed merger, on which Defendants Dickson and Spence spoke,

a transcript of which was filed with the SEC by McDermott via a Securities Act Rule 425 filing

deemed filed pursuant to Rule 14d-2(b) and Rule 14a-12 under the Exchange Act. During it,

Defendants Dickson and Spence made several materially false and misleading misstatements,

and omitted material information from the statements made, as follows.




                                                  50
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 55 of 156



       (a)    In discussing the proposed merger, Defendant Dickson stated in prepared

remarks, “Our operations and capabilities are highly complementary,” and “[o]ur companies

share…a similar approach to conducting business…and we both primarily operate on fixed

price lump-sum contracts.”      He added, “We also expect the combination will generate

substantial cost and revenue synergies.”

       (b)    Defendant Spence stated in prepared remarks, regarding potential cost synergies:

       We expect to generate annualized cost synergies of $250 million in 2019. This is
       in addition to the $100 million cost reduction program that CB&I expects to be
       fully implemented by the end of 2017. We expect to incur a onetime cost of $210
       million to realize these synergies of which $170 million will be in 2018 and the
       remaining $40 million in 2019.

       (c)    During Q&A, Defendant Dickson had this exchange with an analyst concerning

the Cameron LNG product and the Freeport LNG Project:

       [Analyst]:     David, when you came on to McDermott, obviously, it had its
       share of issues with fixed price projects, and again I think you've done a good job
       of cleaning them up. But CBI, as you mentioned, you guys have done a lot of due
       diligence on these projects, and people have covered these companies for a long
       time, we do hear that. And then ultimately, some companies still have issues.

       So, these are sort of big – a couple of these are really big projects, so how much
       experience have you had with the customers themselves? How much due
       diligence have you done in terms of really getting your arms around the couple
       – the bigger LNG projects so that you can sort of give us some comfortability
       factor that you've really sort of priced in the potential risk on these projects?

       [Defendant Dickson]: [W]e obviously, as said earlier, we have spent a significant
       amount of time and resources on this. As you know, with my past background, it
       gives me some better insight on how these projects evolve. And these projects are
       all at different stages of completion, and all four of them are fairly well
       progressed, so that takes out a lot of the risk that you would expect at the start-
       up. So we're very happy with the work that we've done in the work to go.

       In terms of dialogue with the customer of those projects, obviously, I haven't been
       able to start any dialogue as we're being through a very confidential process. But
       what I can say is historically I've had experience with both working with the
       customer on the Cameron LNG and with the customer on the Freeport LNG. So
       now that we have announced, that allows me to join with Pat and obviously get a
       bit closer with the customer on these things. But going back to what I said earlier
                                               51
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 56 of 156



       on the call and the prepared remarks in which Stuart said is, an extensive amount
       of work has been done on these projects and obviously with a lot of focus with
       the work that's left or the balance of the work that's left on what has been four
       critical projects for CB&I.

       117.   The foregoing misstatements were materially false and misleading.               As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.        Beyond

                                               52
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 57 of 156



the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       118.    On January 8, 2018, McDermott filed a Form 8-K with the SEC (the “1/8/2018

Form 8-K”), signed by Defendant Spence, attaching as exhibits a press release (the “1/8/2018

Press Release” and an updated 48-page slide presentation (the “1/8/2018 Presentation”)

regarding the proposed CB&I acquisition that once again was attributed to Defendants Dickson

and Spence, who were highlighted in “Management Profiles” in the presentation. While the

1/8/2018 Presentation overlapped with the 12/18/2017 Presentation and repeated some of the

misstatements first made therein, it differed in several ways, including that it expressly discussed

the so-called “Four Focus Projects” being acquired with CB&I (the Cameron LNG Project,

Freeport LNG Project, and Calpine Gas Turbine Power Project, along with another project, the

IPL Project), it included accounting adjustments specific to the “Four Focus Projects,” and it

emphasized the “thorough due diligence” that McDermott had undertaken into CB&I’s overall

business and specifically into the “Four Focus Projects,” which was described as giving

Defendants “a strong understanding of the key drivers and [such that we] are comfortable with

what needs to be done with these projects going forward.” The 1/8/2018 Presentation made




                                                  53
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 58 of 156



several materially false and misleading misstatements, and omitted material information from the

statements made, as follows:

       (a)    The 1/8/2018 Presentation, like the 12/18/2017 Presentation before it, touted the

purported attributes of the combined, post-merger company, by stating (footnotes omitted) that

the merger purportedly “[c]reates a premier $10 billion global, fully vertically integrated

onshore-offshore EPCI provider” and “combines complementary and diversified capabilities.”

It highlighted the combined company’s backlog and the purported cost-saving synergies to be

achieved, stating that the post-merger company would have “combined revenues of

approximately $9.9Bn and a backlog of $14.5Bn” – of which $12.1 billion was CB&I backlog –

and would be “[e]xpected to generate annualized cost synergies of $250m in 2019 (in addition

to the $100m cost reduction program that CB&I has already implemented).” Significantly, this

revised language told investors that the CB&I “cost reduction program” referenced earlier in the

12/18/2017 Presentation had by this point been “already implemented.”

       (b)    The 1/8/2018 Presentation stated that, since the 12/18/2017 Presentation,

McDermott had made the accounting and financial reporting adjustments necessary to address

the “Four Focus Projects” and that, significantly, these adjustments were “non-recurring.”

Specifically, it stated, “This deck includes certain non-GAAP financial metrics and adjustments

that we believe to be non-recurring, as we believe this provides a better understanding of the

underlying business. These adjustments are consistent with those used in McDermott’s adjusted

financial metrics. The adjustments included primarily relate to the Four Focus Projects: IPL,

Calpine, Freeport, and Cameron.” It then reported adjusted CB&I Non-GAAP Reconciliations,

both for CB&I as a whole and as separately reported by its four business segments (Engineering




                                              54
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 59 of 156



& Construction (E&C), Fabrication Services (FS), Technology (Tech), and Capital Services

(CS)):




         (c)   The 1/8/2018 Presentation also included specific “Observations” regarding each

of the Four Focus Projects, including certain “Unique Characteristics that will continue to be

de-risked significantly in 2018.”

               (i)    For the Calpine Gas Turbine Power Project, with an “Original Booking

Value” of $300 million, it listed just three “Unique Characteristics,” those being “Union labor

and absenteeism,” “Aggressive bidding by predecessor,” and “On-site assembly of third-party

product.” However, these were tempered by the “Assessment” that “Additional two turbines

                                              55
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 60 of 156



recently turned over for commissioning” and a “Status as of 9/30/2017” as being “76%

complete.”

              (ii)    For the Freeport LNG Project, with “Original Booking Value” of $2

billion, it listed just one “Unique Characteristic,” that being “Higher level of indirect labor

(limiting control).” Significantly, it did not list “Aggressive bidding by predecessor” – as was

done for Calpine. The “Assessment” stated “Majority of remaining risk related to labor and

schedule” and “Harvey costs still being assessed as technical solutions are being determined,”

but that “Train 1 steel erection milestone achieved” and “Zachery (JV Partner) is managing

and performing project construction phase and has a demonstrated track record.” The “Status

as of 9/30/2017” was “Engineering complete, Procurement substantially complete,

Construction remaining, project remains profitable.”

              (iii)   For the Cameron LNG Project, with “Original Booking Value” of $3.2

billion, it listed just five “Unique Characteristics,” those being “FEED by Third Party,”

“Significant quantity growth,” “Site reclamation (e.g. soil quality),” “Lower than anticipated

productivity,” and “Adverse weather-related delays.” Significantly, as with Freeport, it did not

list “Aggressive bidding by predecessor” – as was done for Calpine. The “Assessment” stated

that “Majority of remaining risk related to labor and schedule,” but that “Announced settlement

December 19th, 2017, resolving all past commercial issues, resetting the trigger for any

potential liquidated damage claims, increasing certainty of project schedule resulting in a de-

risking of the project.” The “Status as of 9/30/2017” was “Engineering complete, Procurement

substantially complete, Construction remaining; targeting 2019 for all 3 trains.”

       (d)    In this context, the 1/8/2018 Presentation also summarized the purported findings

of McDermott’s extensive due diligence over a “period of months” into CB&I’s overall business



                                              56
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 61 of 156



and the “Four Focus Projects” in particular. Using then-present or then-past tense language, it

articulated as a “Key Assessment” that the “Four focus projects have been significantly de-

risked with respect to engineering, quantities and procurement.” It stated that “remaining risk

is assessed as mostly related to labor performance.” It added, however, “We believe the four

focus projects are not representative of the entire portfolio and have unique characteristics that

will continue to be de-risked significantly in 2018.”

       119.    The foregoing misstatements were materially false and misleading.               As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit



                                               57
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 62 of 156



interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       120.    On January 9, 2018, Defendant Dickson gave an interview with Bloomberg

Markets, a transcript of which was filed by McDermott with the SEC via a Securities Act Rule

425 filing deemed filed pursuant to Rule 14d-2(b) and Rule 14a-12 under the Exchange Act.

The Bloomberg piece referenced the proposed Merger and the “four projects dragging down

profit” for CB&I, as well as McDermott’s track record under Dickson in turning eight out of nine

of McDermott’s unprofitable projects into profitable ones. It said that Dickson vows to do at

CB&I what he did at McDermott and quoted him as describing CB&I as follows: “It has all the

hallmarks of the McDermott of three or four years ago. Everything is fixable.”

       121.    The foregoing misstatements were materially false and misleading.              As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk



                                                  58
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 63 of 156



assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take



                                               59
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 64 of 156



massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       122.    On February 21, 2018, McDermott held a conference call with analysts (the

“2/21/2018 Earnings Call”) regarding its Q4 2017 earnings release, on which Defendants

Dickson and Spence discussed the Merger and the Four Focus Projects. McDermott filed a copy

of the 2/21/2018 Earnings Call transcript with the SEC on February 22, 2018, via a Securities

Act Rule 425 filing deemed filed pursuant to Rule 14d-2(b) and Rule 14a-12 under the Exchange

Act.   During the 2/21/2018 Earnings Call, Defendants made several materially false and

misleading misstatements, and omitted material information from the statements made, as

follows:

       (a)     In prepared remarks, Defendant Dickson expressed “even more confiden(ce)” in

the Merger after telling analysts, inter alia, that IPL was essentially complete, such that the Four

Focus Projects were “now down to three,” and that Freeport was “stabilized and profitable,” all

leading to the impression that 50% of those projects were of no concern, as follows:

[A]s IPL Eagle Valley is in its very final stages of delivery, we are pleased that the focused

four projects are now down to three. In addition, Freeport is currently stabilized and profitable.

We remain confident that our combination with CB&I will generate significant benefits for

our shareholders by better positioning us to meet evolving customer needs, diversifying our

portfolio of capabilities, as well as our geographic footprint providing a strong capital structure

and by delivering significant synergies. In fact, the integration planning now well under way,

we’re even more confident in our synergy expectations and looking forward to a timely closing.




                                                  60
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 65 of 156



       (b)    In the context of CB&I’s having disclosed over $100 million of Q4 2017

operating charges related to the Four Focus Projects, Defendant Dickson reassured investors that

the situation was expected and under control, specifically referencing McDermott’s robust due

diligence into CB&I and the Four Focus Projects (discussed in §V.G.1.a.-b. infra), in the

following remark, which was repeated by analysts following McDermott in their ensuing reports:

       We note that CB&I in its earnings results released yesterday reported a number of
       non-operating charges and specifically, some additional charges attributable to the
       Four Focused Projects. The potential for incremental overruns on these projects
       was considered during our due diligence and these charges are well within the
       potential downside scenarios we contemplated as part of our due diligence.

       (c)    During Q&A, Defendants were again asked about the charges CB&I took

regarding the Four Focus Projects, and again they referenced their due diligence as a basis for

their informed remarks the charges were expected and not a cause for alarm, for instance in this

exchange involving Defendant Dickson:

       [Analyst]: I understand the comments you made about CBI’s print and that they
       were contemplated within your downside risk scenario. But just to be clear, I
       mean does this imply that we’re already starting off below where we wanted to or
       in line? And could you put that in sort of context with how we should think about
       CBI’s guidance that they provided in their S-4 at least for 2018?

       [Defendant Dickson]: So, on the disclosure given by CB&I yesterday, as I said
       in my prepared remarks, all of it is within our evaluation that we did during this
       due diligence period. Obviously, today, we’re operating in separate companies,
       but credit to the CB&I management team they kept us posted as developments
       have occurred. So we’re obviously monitoring the situation, but what I could say
       today is that it’s in line with what we’ve been looking at and well within the
       work that we did during the due diligence.

       (d)    Defendant Spence made similar remarks during Q&A, as follows:

       [Analyst]: And turning to CB&I, how was your expected pro forma funding post
       the deal changed over the last few months? Obviously, they had the [ph]
       December (52:00) settlement, which should drive some additional expected cash
       flows. Not sure if that was already fully in your expectation for the $3.3 billion of
       pro forma funding, but maybe if you could just talk a little bit about how that’s
       developing.

                                                61
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 66 of 156




       [Defendant Spence]: As David highlighted before, the Q4 results for CB&I were
       all within the parameters of our diligence and our understanding and the
       models that we built. And as such, we’re still looking at the same funding levels
       that we highlighted in December to fund the combination, which is the
       approximate $3.3 billion of funded debt.

       123.   The foregoing misstatements were materially false and misleading.               As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

                                               62
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 67 of 156



problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       124.    On March 22, 2018, McDermott filed a Form 8-K with the SEC (the “3/22/2018

Form 8-K”), signed by Defendant Spence, attaching as an exhibit an updated, 51-page version

(the “3/22/2018 Presentation”) of the earlier-filed 1/8/2018 Presentation regarding the proposed

CB&I acquisition that once again was attributed to Defendants Dickson and Spence, who were

highlighted in “Management Profiles” in the presentation. It against specifically discussed the

Four Focus Projects, included accounting adjustments specific to the Four Focus Projects, and

emphasized the “thorough due diligence” that McDermott had undertaken into CB&I’s overall

business and specifically into the Four Focus Projects, which was described as giving Defendants

“a strong understanding of the key drivers and [such that we] are comfortable with what needs to

be done with these projects going forward.” The 3/22/2018 Presentation made several materially

false and misleading misstatements, and omitted material information from the statements made,

as follows:

       (a)     The 3/22/2018 Presentation, like the 1/8/2018 Presentation and 12/18/2017

Presentation before it, touted the purported attributes of the combined, post-merger company, by



                                                  63
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 68 of 156



stating (footnotes omitted) that the merger purportedly “[c]reates a premier $10 billion global,

fully vertically integrated onshore-offshore EPCI provider” and “combines complementary and

diversified capabilities.” It highlighted the combined company’s backlog and the purported

cost-saving synergies to be achieved, stating that the post-merger company would have

“combined revenues of approximately $9.7Bn and a backlog of $15.3Bn” – of which $11.4

billion was CB&I backlog – and would be “[e]xpected to generate annualized cost synergies of

$250m in 2019 (in addition to the $100m cost reduction program that CB&I has already

implemented).” Significantly, this revised language told investors that the CB&I “cost reduction

program” referenced earlier in the 12/18/2017 Presentation had by this point been “already

implemented.”

       (b)      The 3/22/2018 Presentation stated that McDermott had made the accounting and

financial reporting adjustments necessary to address the “Four Focus Projects” and that,

significantly, these adjustments were “non-recurring.”     Specifically, it stated, “This deck

includes certain non-GAAP financial metrics and adjustments that we believe to be non-

recurring, as we believe this provides a better understanding of the underlying business. These

adjustments are consistent with those used in McDermott’s adjusted financial metrics. The

adjustments included primarily relate to the Four Focus Projects: IPL, Calpine, Freeport, and

Cameron.” It then reported adjusted CB&I Non-GAAP Reconciliations, both for CB&I as a

whole and as separately reported by its four business segments (Engineering & Construction

(E&C), Fabrication Services (FS), Technology (Tech), and Capital Services (CS)):




                                              64
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 69 of 156




       (c)     The 3/22/2018 Presentation also included specific “Observations” regarding each

of the Four Focus Projects, including certain “Unique Characteristics that will continue to be

de-risked significantly in 2018.”

               (i)    For the Calpine Gas Turbine Power Project, with an “Original Booking

Value” of $300 million, it listed just three “Unique Characteristics,” those being “Union labor

and absenteeism,” “Aggressive bidding by predecessor,” and “On-site assembly of third-party

product.” However, these were tempered by the “Assessment” that “Additional two turbines

recently turned over for commissioning” and a “Status…as of year-end 2017” as being “~79%

complete.”



                                              65
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 70 of 156



              (ii)    For the Freeport LNG Project, with “Original Booking Value” of $2

billion, it listed three “Unique Characteristics,” that being “Higher level of indirect labor

(limiting control), impacted by Hurricane Harvey, and significant quantity growth.”

Significantly, it did not list “Aggressive bidding by predecessor” – as was done for Calpine. The

“Assessment” stated “Majority of remaining risk related to labor and schedule” and “Harvey

costs still being assessed as technical solutions are being determined,” but that “Train 1 steel

erection milestone achieved” and “Zachery (JV Partner) is managing and performing project

construction phase and has a demonstrated track record.” The “Status…as of year-end 2017”

was “~73% complete” and “Project remains profitable.”

              (iii)   For the Cameron LNG Project, with “Original Booking Value” of $3.2

billion, it listed just five “Unique Characteristics,” those being “FEED by Third Party,”

“Significant quantity growth,” “Site reclamation (e.g. soil quality),” “Lower than anticipated

productivity,” and “Adverse weather-related delays.” Significantly, as with Freeport, it did not

list “Aggressive bidding by predecessor” – as was done for Calpine. The “Assessment” stated

that “Majority of remaining risk related to labor and schedule,” but that “Announced settlement

December 19th, 2017, resolving all past commercial issues, resetting the schedule for any

potential liquidated damages, increasing certainty of project schedule resulting in a de-risking

of the project.” The “Status…as of year-end 2017” was “~77% complete.”

       (d)    In this context, the 3/22/2018 Presentation also summarized the purported

findings of McDermott’s extensive due diligence over a “period of months” into CB&I’s overall

business and the “Four Focus Projects” in particular. Using then-present or then-past tense

language, it articulated as a “Key Assessment” that the “Four focus projects have been

significantly de-risked with respect to engineering, quantities and procurement.” It stated that



                                               66
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 71 of 156



“remaining risk is assessed as mostly related to labor performance.” It added, however, “We

believe the four focus projects are not representative of the entire portfolio and have unique

characteristics that will continue to be de-risked significantly in 2018.”

       125.    On January 24, 2018, McDermott and a wholly-owned subsidiary of CB&I filed a

preliminary version of the Proxy with the SEC on Form S-4, and later filed three amendments on

Forms S-4/A on March 2, March 23 and March 27, 2018. The March 27, 2018 Form S-4/A

contained the definitive Proxy Statement, including the attached Merger Agreement. On March

29, 2018, McDermott filed a Form 8-K pursuant to Rule 425 under the Securities Act

announcing that the March 27, 2018 registration statement had been declared effective as of 2:00

pm Eastern Daylight Time on March 29, 2018, and, further, that McDermott and CB&I had

established record dates of April 4, 2018 and meeting dates of May 2, 2018 for the special

meetings of their respective shareholders to seek approvals related to the proposed combination.

On March 29, McDermott and CB&I filed a prospectus supplement to the Proxy Registration

Statement on Form 424(b)(3) and McDermott mailed it to McDermott’s shareholders. On April

2, 2018, McDermott filed additional materials related to the Merger on Form DEFM14A.

       126.    The Proxy Statement explained the terms and conditions of the Merger to

shareholders, informed them about the background of the Merger, and set forth the reasons why

the McDermott and CB&I boards of directors recommended that shareholders vote in favor of

the Merger. The Proxy Statement specifically incorporated by reference documents into the

Proxy Statement that “contain important information about McDermott and CB&I and their

respective financial performance.” These documents, discussed below, included Forms 10-Q

filed by CB&I and McDermott as well as Forms 8--K filed by McDermott and CB&I on January

8, 2018 and March 22, 2018, all filed pursuant to Rule 425.



                                                 67
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 72 of 156



       127.   On March 27, 2018, McDermott filed with the SEC Amendment No. 3 to a Form

S-4 Registration Statement. The Explanatory Note to the amendment (page i) stated that it

contained, among other things, a joint proxy statement that would be used in connection with the

special meeting of McDermott shareholders being held on May 2, 2018, and the special meeting

of CB&I shareholders being held on May 2, 2018.

       128.   The Amendment No. 3 and Proxy/Statement Prospectus (i.e. the Proxy Statement)

were declared effective by the SEC on March 29, 2018, and was mailed to McDermott

shareholders of record as of April 4, 2018. The Merger was subject to a vote of both McDermott

and CB&I shareholders, voting separately, pursuant to the Proxy Statement. The record date for

the vote was April 4, 2018. On March 29, 2018, CB&I filed that same Proxy Statement with the

SEC as an exhibit to a Schedule 14A.

       129.   The Proxy Statement described ten days of meetings that took place between

September 2017 and December 2017 during which representatives from McDermott met with

representatives from CB&I and engaged in “due diligence.” The description of these meetings

served to reinforce Defendants’ earlier statements that the Company “performed thorough due

diligence” such that it was “comfortable with what needs to be done with these projects going

forward.” For example, Defendants state in the Proxy Statement that “Mr. Freeman, other

representatives of McDermott, Ms. David and respective advisors of McDermott and CB&I met

in person or spoke by telephone on multiple occasions to conduct due diligence.” McDermott

noted that its Board had “considered the challenges and potential costs of combining and

integrating the businesses” when considering the Merger.




                                              68
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 73 of 156



       130.   Because McDermott’s Board did not unanimously vote in approval of the Merger,

McDermott was forced to provide additional information about its due diligence and risks to the

Company and its shareholders presented by the Focus Projects.

       131.   The Proxy Statement described that one member of McDermott’s Board of

Directors (the “Board”), Stephen Hanks, voted against the Merger. According to McDermott’s

last Form 10-K before the merger with CB&I, filed on March 8, 2018, Mr. Hanks “held various

roles with Washington Group International, Inc. (and its predecessor, Morrison Knudsen

Corporation) (“Washington Group”), an integrated engineering, construction, and management

solutions company for businesses and governments worldwide.” The 2018 10-K continues, “The

Board of Directors believes Mr. Hanks is qualified to serve as a director in consideration of his

extensive experience in the international engineering and construction business and his broad

knowledge in accounting, auditing and financial reporting, and his legal background.”

       132.   McDermott reported that “Stephen G. Hanks, the dissenting director, did not vote

in favor of the transaction due in large part to his stated belief that the business operated by

CB&I is inherently subject to the types of problems that CB&I has been experiencing recently in

connection with its four significant contracts that have negatively impacted CB&I’s results of

operations in recent periods.” The Proxy Statement continued, noting that:

       At each of the meetings of the McDermott Board at which the potential business
       combination was discussed, Mr. Hanks consistently stated that he believes, based
       on his prior experience in the engineering and construction (E&C) industry, that
       the E&C business operated by CB&I (and historically operated by certain of its
       predecessors) is inherently subject to the types of problems that CB&I has been
       experiencing recently in connection with its four significant contracts that have
       negatively impacted CB&I’s results of operations in recent periods, that these
       problems may be difficult for McDermott’s management to remedy (at least in
       the near term) and, therefore, that the Combination is too risky for McDermott,
       taking into account the combined balance sheet of the two companies.




                                               69
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 74 of 156



       133.    Notably, Mr. Hanks based his concerns “on his experience as President and Chief

Executive Officer of Washington Group [], during which time that company acquired a business

with two significant, fixed-price, lump-sum, combined-cycle gas power plant projects in the

northeastern region of the United States that Mr. Hanks described as having generated over $2.0

billion in losses that led to Washington Group’s filing for protection from creditors under

Chapter 11 of the U.S. Bankruptcy Code.” Dissenting Director Hanks was particularly well-

positioned to offer an opinion on risks of the Merger.

       134.    The Proxy Statement described McDermott management’s response to Dissenting

Director Hanks and the views of the other members of McDermott’s Board, which ultimately

prevailed in approving the Merger:

       Mr. Hanks also asked detailed questions of McDermott’s management team, and
       McDermott’s management, in turn, provided detailed responses and, ultimately,
       expressed the belief that, based on McDermott’s due diligence and the
       experience and capabilities of the McDermott management team, the risks
       related to CB&I’s four significant contracts that have negatively impacted
       CB&I’s results of operations in recent periods could be managed and that
       similar problems could be avoided in the future through improved project
       management.

       135.    The foregoing misstatements were materially false and misleading.            As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly


                                                70
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 75 of 156



behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       136.    The Proxy Statement contained an unaudited pro forma balance sheet. Column 3

of this balance sheet has “Preliminary Purchase Price Allocation.” On page 173 of the Proxy

Statement are the pro forma adjustments which reveal that other than intangible assets, no fair



                                                  71
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 76 of 156



value adjustments had been provided. The following language appears under the table on that

page:

        Other than the items listed above, we have assumed that the fair value of all
        assets and liabilities equal their respective carrying values. Until the
        Combination is complete, we will not have full access to all relevant information
        and will not have completed our evaluation. As a result, fair value estimates are
        preliminary and subject to change.

        The final allocation of Combination consideration will be determined when we
        have completed the detailed valuations and necessary calculations. The final
        allocation could differ materially from the preliminary allocation used in the pro
        forma adjustments. The final allocation may include: (1) change for the fair value
        of CB&I’s contracts in process, net of advance billings on contracts . . . .

        137.   McDermott’s fair value adjustments to the Focus Projects above were false and

misleading because McDermott either recklessly disregarded information from readily available

core documents, such as Risk Registers, that were widely-disseminated and discussed in monthly

meetings, despite representing to shareholders the performance of due diligence sufficient to

assess the risks and costs of the Focus Projects or, alternatively, did review this readily-available

information and knowingly omitted over one billion dollars in necessary change in cost

estimates. Furthermore, as demonstrated by the CW statements of former company employees,

many of them at high-level positions, and the objective evidence set forth in CB&I’s internal

documents including risk assessments, set forth in §V.E. herein, CB&I mispresented the true

costs of and risks to the Focus Projects by engaging in “rampant corporate override” of the Focus

Projects’ costs to such an extent that it was “just a deception to stakeholders of the company.”

CW6 said that by February or March 2017, Cameron was already $300 million over budget and

that company-wide presentations pegged the Four Focus Projects as being up to $500-$600

million over budget combined. CW2 said that Cameron was $1 billion over budget, if not more,

and significantly behind the delivery date, by November 2017, and that the individual in charge

of Project Controls for the Americas segment was demoted then fired in 2017 after raising the

                                                 72
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 77 of 156



issue all the way up to the company President in 2016. CW2 said that Freeport was close to

being $1 billion over budget (though not yet over project costs) by November 2017.             By

December 2017, CW1’s forecasted costs had escalated to well over $1 billion over then-currently

reported costs, as demonstrated by internal CB&I documents discussed herein, that, e.g.,

identified $1.2 billion of itemized forecasted risks in January 2018 and $1.34 billion of itemized

forecasted risks in March 2018. CW1’s concerns over unreported costs prompted CW1 to resign

and to transmit an exit interview survey and internal email to senior executives at the corporate

home office indicating that $700 million to $1 billion more in cost should be reported on

Cameron. According to the CWs, these overages were due to long-standing, widespread, well-

known, well-documented problems with bidding, engineering, materials, procurement, and

performance factor.   Beyond the foregoing, the company, both as CB&I and then McDermott

engaged in manipulations to “cook the books” and try to optically improve the depiction of the

Four Focus Projects, including by consciously withholding overdue payments to suppliers and

vendors to such an extent that it impaired work on the projects. As later disclosed, see §V.F.3.

and 5.), due to its acquisition of CB&I in the Merger and its taking on the Four Focus Projects,

McDermott needed to take massive additional charges to the Four Focus Projects, based on

information available as of the Merger, to incur significant ongoing costs associated with the

projects, and to endure adverse impacts to its capital structure as to teeter on the brink of

bankruptcy.

       138.    Moreover, the SEC’s guidance for purchase accounting requires that, if an

acquirer is waiting for additional information, the acquirer must “Furnish other available

information which will enable a reader to understand the magnitude of any potential

adjustment.” 3250.1-h. However, as detailed herein, given the material fair value impact and



                                               73
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 78 of 156



higher costs recorded on CB&I’s Focus Projects, as contemporaneously detailed in risk registers

and other reports, that were revealed by McDermott within a short timeframe subsequent to the

Merger, the Company did not comply with the SEC Guidance. For example, as detailed below,

McDermott made fair value adjustments to acknowledge loss contracts in their “preliminary

purchase price allocations” which they disclosed in both the McDermott second and third quarter

2018 10-Qs. These fair value adjustments were made to the fair value as of the acquisition date

(May 10, 2018) thereby establishing that the relevant facts and circumstances regarding the fair

value of the Focus Projects existed at that time.

        139.   Defendants were under a continuing duty to update and correct the Proxy

Statement to disclose the material adverse facts set forth above. As discussed below, as CB&I

reported false financial statements for the first quarter of 2018 and CB&I’s own Project Controls

group estimated up to an additional $1.3 billion in costs to the Cameron Project alone, a marked

increase in risk from the prior quarter, McDermott and CB&I filed several SEC Form 425 filings

concerning the proposed Merger between April 2, 2018 and May 2, 2018 (the “Proxy

Supplements”).    By failing to correct or update any of Defendants’ false and misleading

statements in the Proxy Statement and incorporated documents, these supplemental Proxy

Solicitations falsely affirmed that nothing in the earlier proxy solicitations was, or had become,

materially false or misleading.

        140.   On April 12, 2018, prior to the open of trading on the NYSE, as part of the proxy

solicitation process, CB&I issued a press release reporting preliminary first quarter 2018

financial results. The press release reported a range of operating results that CB&I “expect[ed]

to report.”




                                                    74
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 79 of 156



        141.   The press release reported that CB&I did not incur any material project changes

to the Focus Projects in the first quarter 2018 and stated that “CB&I’s preliminary results

reflect:”

        Excellent operating performance across the company’s portfolio of projects,
        including the Cameron and Freeport LNG projects and the Calpine combined-
        cycle natural gas power project, which respectively reached 84%, 82% and 84%
        completion and incurred no material project changes during the quarter.

        142.   On April 12, 2018, as part of the proxy solicitation process, McDermott provided

its shareholders with an operational update for the quarter ended March 31, 2018, and reaffirmed

its 2018 guidance originally issued on January 24, 2018, as previously reaffirmed on February

21, 2018. McDermott and the Individual Defendants, as part of their due diligence, would have

reviewed CB&I’s April 12, 2018 press release and CB&I’s underlying analyses and either knew

or recklessly disregarded that CB&I had under-accrued for losses on the Focus Projects.

        143.   Analysts viewed CB&I’s quarterly results reflecting no charges to the Focus

Projects positively and as supportive of the Merger. Credit Suisse wrote in an April 12, 2018

analyst report titled “MDR-CBI Preannounce: Working Miracles,” that “A clean quarter from

CBI and a beat from MDR is a positive surprise and certainly timely given concerns the deal was

at risk.” In another analyst report issued on April 12, 2018, Deutsche Bank stated: “we are

encouraged that the MDR/CBI merger story has somewhat de-risked” and noted that the Focus

Projects were now “under control.” Similarly, in an April 17, 2018 analyst report, Pareto stated

that: “CB&I also released a PW on April 12th, which included no one-off charges on its four

focus projects, which is a positive indicator for ongoing execution risk.”

        144.   On April 16, 2018, Defendants issued a further letter to shareholders that was

filed with the SEC pursuant to Rule 425 and was part of the proxy solicitation process.

Defendants assured investors as to their ongoing due diligence and the benefits of the Merger:


                                                75
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 80 of 156



       We believe that, together, McDermott and CB&I will span the entire value chain
       from concept to commissioning, deliver compelling value, be more competitive
       and deliver more consistent, predictable performance through market cycles.

       In addition to being underpinned by a compelling strategic rationale, the
       combination is also expected to deliver substantial financial benefits for
       stockholders. Together, McDermott and CB&I will have significantly enhanced
       backlog and pro forma combined revenues, adjusted EBITDA and adjusted net
       income. The companies have reaffirmed the anticipated $250 million in
       annualized cost synergies with concrete plans to achieve them by the second
       quarter of 2019, and have identified potential incremental savings of $100
       million.

       145.   The foregoing misstatements were materially false and misleading.               As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit


                                               76
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 81 of 156



interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.       Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       146.    On April 23, 2018, prior to the opening of trading, CB&I issued a press release

announcing financial results for the first quarter of 2018. CB&I reported a 78 percent increase in

net income versus the year-ago quarter, including “[s]olid operating performance in Fabrication

Services, Technology, and E&C Groups, including no material charges on Cameron LNG,

Freeport LNG and Calpine power projects.”              CB&I did not hold a first quarter earnings

conference call, it stated, “due to [the] pending combination with McDermott.”

       147.    The Form 10-Q filed by CB&I on April 24, 2018, included a discussion of the

Cameron Project, which noted that “[t]he project was approximately 84% complete and had a

reserve for estimated losses of approximately [$13 million] at March 31, 2018.”

       148.    On April 24, 2018, as part of the proxy solicitation process, McDermott issued a

press release reporting first quarter 2018 operating results. The headline of the press release



                                                  77
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 82 of 156



read: “Strong Start to 2018 Driven by One McDermott Way.” With respect to the proposed

acquisition of CB&I, the press release added that the parties had identified an additional $100

million of synergies anticipated from the Merger.

       149.    Also on April 24, 2018, McDermott conducted a conference call with investors as

part of the proxy solicitation process to discuss the first quarter operating results. On the call,

Defendant Dickson emphasized that McDermott’s Board had rejected Subsea 7’s “highly

contingent” offer because the CB&I Merger presented a more “attractive alternative”:

       This highly conditional proposal was subject to amongst other things, the
       termination of our combination with CB&I. McDermott’s board carefully
       reviewed and considered the proposal in consultation with its outside financial
       advisors and legal counsel. The board concluded that the proposal was not in the
       best interest of the company or its stockholders as it significantly undervalued
       McDermott and was not an attractive alternative to our pending combination with
       CB&I.

                                         *      *       *

       We’re very confident of the combination and we’re going to continue on the
       same path.

       150.    Dickson also stated on the conference call that since the December 2017

announcement of the Merger, the parties had worked closely together and that “[t]ogether, we

can provide certainty, innovation and added-value to energy projects around the world.”

       We have spent a great deal of time with CB&I since we initiated this effort last
       summer and are more enthusiastic than ever about the opportunities this
       combination will offer to our customers. Together, we can provide certainty,
       innovation and added-value to energy projects around the world. And together,
       our complementary market positions and geographical footprint will create new
       opportunities for revenue growth and we will be more competitive and better able
       to deliver consistent predictable performance through market cycles.

       As we’ve gotten to know CB&I better over the last 10 months, we’ve seen first-
       hand, how this company values quality, innovation, safety and its employees, and
       more importantly, we have witnessed how it puts customers first. That is why
       coming together makes sense, and we are really excited about what’s next.



                                                78
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 83 of 156



       151.    With respect to CB&I’s long-term construction contracts, Dickson assured

shareholders that McDermott, through its due diligence, had mitigated the risk to McDermott:

       We also note that CB&I reported results for Q1 2018 yesterday. CB&I reported
       excellent operating performance across its portfolio of projects including the
       Cameron and Freeport LNG projects and the Calpine combined-cycle natural
       gas power project.

       These projects respectively reached 84%, 82% and 84% completion and incurred
       no material project charges during the quarter. Through our integration planning
       process, we have spent considerable time with CB&I reviewing the project
       portfolio and feel very comfortable with the progress they’ve made to de-risk the
       focus three projects and to continue to execute successfully on the broader
       portfolio.

These statements indicated Defendants’ familiarity and comfort with the degree of completion on

the Focus Projects and, therefore, the costs incurred and to be incurred in completing the Focus

Projects.

       152.    When asked about the Freeport Project, Dickson gave assurances to investors:

“That was all known as we went through the due diligence and it’s all subject to insurance, it is a

force majeure situation and CB&I are working with the customer getting through that, but all in

all, I would again emphasize that in our view, Freeport is a good project.”

       153.    The foregoing misstatements were materially false and misleading.                As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

                                                79
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 84 of 156



behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       154.    To the extent Defendants’ statements are determined to be statements of opinion,

they were materially false and misleading because (i) they were either not believed by the

Defendants and because they were objectively false (i.e., the Focus Projects had not been de-



                                                  80
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 85 of 156



risked and McDermott’s due diligence had not been extensive) and (ii) because McDermott’s

shareholders expected not just that Defendants believed the opinion (however irrationally), but

that it fairly aligned with the information in their possession at the time. Defendants’ statements

however did not fairly align with the information in their possession at the time and omitted

material facts about the McDermott Defendants’ inquiry into or knowledge of the Focus Projects.

Specifically, it was known or knowable at the time of Defendants’ statements that the Focus

Projects had not been de-risked and that CB&I senior personnel internally were anticipating in

excess of $1 billion in potential additional charges on Cameron alone, including charges for

liquidated damages. Those true facts were known or knowable to Defendants and conflicted

with what a reasonable investor would take from Defendants’ statements.

       155.    Defendants’ statements were not forward-looking statements but were existing

statements of fact with respect to McDermott’s due diligence into the Focus Projects and whether

based on existing facts, those Projects had been de-risked by CB&I.

               2.     Post-Merger Business Operations Fraud

       156.    On May 10, 2018, the Company announced that on May 2, 2018, McDermott

shareholders had overwhelmingly approved the Merger with CB&I. Of the approximately 285.9

million shares eligible to vote, 219.3 million shares participated in the vote, of which 209.2

million shares voted in favor of the Merger (approximately 95.4% of the shares participating in

the vote), 9.8 million shares voted against the Merger, and 227,000 shares abstained. As a result

of the Merger, McDermott stockholders owned approximately 53% of the combined business on

a fully diluted basis, and CB&I shareholders owned approximately 47%.

       157.    On July 31, 2018, McDermott issued a press release to announce its financial

results for the second quarter 2018. In the press release, McDermott reported a $221 million



                                                81
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 86 of 156



change to the estimated costs associated with three projects it had acquired from CB&I:

Cameron, IPL and Calpine. The Company, in relevant part, stated:

       In accounting for the acquisition of CB&I on May 10, 2018, McDermott recorded
       the fair value of the CB&I balance sheet, including identified intangible assets
       and updated cost estimates on the acquired backlog. The vast majority of the
       acquired portfolio did not require material changes to cost estimates. However,
       McDermott did record changes in estimated costs on three projects, including
       $165 million on the Cameron LNG project, $23 million on the Calpine project
       and $33 million on the now-completed IPL gas power project. These changes in
       cost estimates did not have a direct impact on the Company’s net income for the
       second quarter.

       “We are clearly disappointed with the increased cost estimates for three of the
       legacy CB&I projects,” said Dickson. “The increases are within the bounds of
       the scenarios we contemplated during our due diligence, and we believe that by
       applying our disciplined One McDermott Way to these projects, we can bring
       them to successful completion. We have already made significant changes to
       personnel, reporting structures, stakeholder relationships and execution plans on
       Cameron, for example, since the combination closed, and there are encouraging
       signs that these changes have made a difference. More importantly, we have
       moved forward to further strengthen our relationships with stakeholders. Going
       forward, we plan to continue to aggressively apply our McDermott approach to
       ensure appropriate risk evaluation and mitigation across the combined Company’s
       portfolio—from bidding to execution.”

       158.   The foregoing misstatements were materially false and misleading.             As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project


                                              82
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 87 of 156



Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       159.    Moreover, Defendants had failed to disclose in the Proxy Statement that

McDermott had contemplated as much as $200 million in negative changes in estimated costs for

these three legacy CB&I Focus Projects during due diligence. Indeed, the second quarter 2018

charges beg the question why no fair value adjustments had been made in the Proxy Statement



                                                  83
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 88 of 156



pro forma financial statements. Defendants’ July 31, 2018 statements establish that Defendants

knew but failed to disclose the need for additional charges to CB&I’s financial statements as of

March 27, 2018, and certainly no later than the May 2, 2018 shareholder vote.

        160.        The same day, McDermott filed a quarterly report on Form 10-Q with the SEC for

the period ended June 30, 2018 (the “2Q 2018 10-Q”), which affirmed the financial results

reported in the press release.        Page 16 of the 2Q 2018 10-Q disclosed a purchase price

adjustment: “Note (2) Advance billings on contracts includes provisions for estimated losses on

projects of $112 million.”

        161.        Page 19 of the 2Q 2018 10-Q, under the heading “Loss Projects” stated as

follows:

        Included in the Combination were three projects in a substantial loss position at
        the Combination Date. The loss positions include our changes in cost estimates of
        $165 million on the Cameron LNG project, $23 million on the Calpine project
        and $33 million on the now-completed IPL gas power project. These changes in
        cost estimates did not have a direct impact on our net income for the three months
        ended June 30, 2018 as the impact of their changes in estimates were included as
        adjustments to the fair value of the acquired balance sheet date.

        162.        Consequently, McDermott admitted that the facts and circumstances which led to

these new purchase price adjustments existed at the time the Proxy Statement was disseminated

to McDermott shareholders. Analysts, however, responded with some hope that these negative

results were one-time charges. A UBS analyst report on July 31, 2018 noted that “some may see

it as ‘kitchen sinking’ of the projects for MDR management to clear the deck going forward.”

Deutsche Bank echoed these sentiments in a July 31, 2018 analyst report titled “Tossing Out the

Kitchen Sink,” noting that “Mgmt struck a conﬁdent tone as they laid out a detailed risk

mitigation framework for managing the existing problem projects and bidding new onshore

prospects. . . .”



                                                  84
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 89 of 156



               3.     First Partial Corrective Disclosure On October 30, 2018

       163.    On October 30, 2018, McDermott reported its Q3 2018 results in an after-hours

press release (the “10/30/2018 Press Release”), which was filed with the SEC after the market

close as an exhibit to a Form 8-K (the “10/30/2018 Form 8-K”) signed by Defendant Spence.

The 10/30/2018 Press Release revealed the following previously undisclosed facts to investors.

       (a)     The 10/30/2018 Press Release revealed significant “purchase accounting

adjustments” related to CB&I acquisition (referred to as the ‘Combination’), which “were

reflected as a change in intangible assets, including goodwill.” Specifically, it disclosed that,

“[f]or the third quarter of 2018, McDermott recorded $744 million of changes in estimates on

three projects, including $482 million on the Cameron LNG project, $194 million on the

Freeport LNG project, and $68 million on the Calpine gas power project.” It quoted Defendant

Dickson as stating:

       After five months of ownership, we now believe we have a thorough and
       definitive understanding of the schedule and cost position on each of the projects
       – and clear visibility into the operational and financial path to completion. We
       have taken significant steps to address performance issues on the three projects.
       Specifically, we have installed a new executive leadership team – including our
       new Chief Operating Officer and the Area Senior Vice President announced with
       the Combination and made improvements in the reporting structures, execution
       plans, forecast cost-base methodology and the flow of communication with our
       consortium members and customers. We expect no further material changes in
       the cost estimates on these projects.

       (b)     The 10/30/2018 Press Release revealed to investors previously undisclosed details

as to the extensive, costly problems that had been plaguing the Cameron LNG Project, leading to

$482 million in changed estimates, stating:

       Cameron LNG Project – the changes in estimates followed a detailed
       reassessment of the schedule and cost base. The analysis included a
       comprehensive review of the work to go, including work for which we may not
       be compensated – such as rework – and a reduction in productivity estimates.
       The reassessed schedule and estimates reflect regional limitations on labor
       availability and quality, the elimination of an incentive opportunity and the

                                               85
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 90 of 156



       addition of liquidated damages associated with the completion schedule.
       Operationally, the project continues to progress well, with commencement of
       commissioning expected in the fourth quarter and first LNG expected in the first
       quarter of 2019. As of the end of the third quarter of 2018, the project was 83%
       complete and had approximately $557 million of McDermott’s portion of
       expected revenues to go until expected completion. During the quarter, the
       Cameron LNG project contributed $191 million to revenues and ($34) million to
       cash flows from operations. Phase 1 of the Cameron project is scheduled for
       completion in Q2 2019; Trains 2 and 3 are expected to be completed in Q4 2019
       and Q1 2020, respectively.

       (c)     The 10/30/2018 Press Release also revealed undisclosed details of the problems

afflicting the Freeport LNG Project, leading to $194 million in changed estimates, stating:

       Freeport LNG Project – the changes in estimates followed a detailed
       reassessment of the schedule and cost base and a reduction in forecasted labor
       productivity resulting from regional limitations on labor availability and
       quality. The change in estimates was also impacted by the Company’s decision,
       reached in conjunction with ongoing customer discussions, to include liquidated
       damages associated with the pre-Hurricane Harvey schedule. The updated
       forecast is based on rigorous reassessments and views by project teams and site
       management,                    including                  the                 area
       supervisor’s assessment of work to go. At the end of the third quarter of 2018, the
       project was approximately 82% complete and had approximately $622 million of
       McDermott’s portion of expected revenues to go until completion. During the
       quarter, the Freeport LNG project contributed $220 million to revenues and
       ($115) million to cash flows from operations. Trains 1, 2 and 3 are expected to be
       completed in Q3 2019, Q1 2020 and Q2 2020, respectively.

       (d)     The 10/30/2018 Press Release also revealed undisclosed details as to the issues

affecting the Calpine Gas Turbine Project, leading to $68 million in changed estimates, stating:

       Calpine Gas Turbine Power Project – the changes in estimates resulted from our
       decision to decrease the productivity factor on the future work by 20%. The
       major driver of increased costs on Calpine has been labor productivity involving
       both direct-hire and sub-contract employees. The newly assumed productivity
       factor also considered lessons learned on the closeout experience on the recently
       completed IPL project and we believe is realistic and achievable. First fire is
       anticipated during the fourth quarter of 2018. During the quarter, the Calpine Gas
       Turbine Power project contributed $29 million to revenues and ($14) million to
       cash flows from operations. As of the end of the third quarter of 2018, the project
       was 91% complete and had approximately $27 million of expected revenues to go
       until expected completion in Q1 2019.



                                               86
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 91 of 156



       (e)     Finally, the 10/30/2018 Press Release also revealed that McDermott had already

decided to exit both the tank storage and the U.S. pipe fabrication businesses, stating:

       [W]e have completed a strategic review of our business portfolio and have
       determined that the tank storage business and the U.S. pipe fabrication business
       are not core to our vertical integration. As such, we have developed plans to seek
       buyers for each of the two businesses, which together had 2017 revenues of
       approximately $1.5 billion. We anticipate receiving proceeds in excess of $1
       billion upon the sale of those assets and expect to use a majority of the proceeds
       to reduce debt under our term loan.

       164.    The same day, McDermott filed with the SEC its Form 10-Q for Q3 2018 (the

“Q3 2018 10-Q”), which disclosed additional previously undisclosed facts to investors, as

follows:

       (a)     The Q3 2018 10-Q increased the goodwill associated with the CB&I merger by

$782 million, driven by the $744 million in adjustments to the Cameron, Freeport and Calpine

projects calculated as of the merger date. Specifically, it stated:

       Significant changes in our preliminary purchase price allocations since our
       initial estimates reported in the second quarter of 2018 primarily related to fair
       value adjustments to three of our acquired loss contracts. Adjustments to the
       Cameron LNG, Freeport LNG and Calpine projects were approximately $744
       million combined and primarily impacted Advance billings on contracts as
       further discussed in Note 4, Revenue Recognition. As a result of these and other
       adjustments to the initial purchase price allocation, goodwill increased by
       approximately $782 million since the second quarter of 2018. Adjustments to the
       purchase price allocation are recognized in the period in which the adjustments
       are determined and calculated as if the accounting had been completed as of
       the Combination Date.

       (b)     The Q3 2018 10-further Q quantified the impacts project by project:

       Based on our assessment at September 30, 2018, included in the preliminary
       purchase price allocation for the Combination (see Note 3, Business
       Combination) were four projects determined to be in substantial loss positions,
       which included the Cameron LNG, Freeport LNG Trains 1 & 2, Calpine and the
       now-completed IPL gas power projects. Based on our assessment at June 30,
       2018, our Freeport LNG Trains 1 & 2 project was not estimated to be in a loss
       position; however, as a result of changes in estimates during the third quarter of
       2018, the project is now estimated to be in a loss position at completion. Our
       Freeport LNG Train 3 project is not anticipated to be in a loss position. Changes
                                                  87
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 92 of 156



       since our initial preliminary assessments during the second quarter of 2018
       reflect unfavorable changes in estimates of $482 million on the Cameron LNG
       project, $194 million on the Freeport LNG Trains 1 & 2 and Train 3 projects
       and $68 million on the Calpine project. These changes in estimates did not have
       a significant direct impact on our net income for the three or nine months
       ended September 30, 2018, as the impact of the changes in estimates were
       included as adjustments to the fair values reflected in the acquired balance
       sheet.

       Our accrual of provisions for estimated losses on active uncompleted contracts
       at September 30, 2018 was $215 million and primarily related to the Cameron
       LNG, Freeport LNG Trains 1 & 2 and Calpine loss projects. Our accrual of
       provisions for estimated losses on active uncompleted contracts at December 31,
       2017 was not material.

       (c)     Discussing the Cameron LNG project, the Q3 2018 10-Q blamed a purported

“reassessment” of schedule and underlying cost, related to conditions at the time of the merger:

       Cameron LNG―At September 30, 2018, our U.S. LNG export facility project in
       Hackberry, Louisiana for Cameron LNG (within our NCSA operating group) was
       in a loss position. As of September 30, 2018, the project was approximately 37%
       complete on a post-Combination basis (approximately 83% on a pre-Combination
       basis) and had an accrued provision for estimated losses of approximately $127
       million.

       The increase in our cost estimates recorded as adjustments to the fair value of
       the acquired balance sheet during the third quarter of 2018 were primarily due
       to changes in estimates resulting from a detailed reassessment of schedule and
       underlying cost base. The schedule analysis included a reassessment of the
       work to go, including re-work for which we may not be fully compensated, and
       took into account revisions to the estimation of productivity based on historical
       efforts and the quality and availability of labor resources throughout the revised
       project schedule. The revised schedule also results in loss of incentive revenue
       (approximately $40 million) and the application of contractual liquidated damages
       (approximately $17 million). These changes in estimates were reflected as
       adjustments to the fair values of various assets and liabilities reflected in the
       acquired balance sheet, as they resulted from refinements of estimates of
       conditions that existed as of the Combination Date, and primarily impacted
       Advance billings on contracts.

       (c)     The Q3 2018 10-Q contained similar revelations about the Freeport LNG project:

       Freeport LNG―At September 30, 2018, Trains 1 & 2 of our U.S. LNG export
       facility project in Freeport, Texas for Freeport LNG (within our NCSA operating
       group) was in a loss position. As of September 30, 2018, the project was
       approximately 43% complete on a post-Combination basis (approximately 86%

                                               88
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 93 of 156



       on a pre-Combination basis) and had an accrued provision for estimated losses of
       approximately $28 million.

       The increase in the cost estimates recorded as adjustments to the fair value of
       the acquired balance sheet during the third quarter of 2018 were primarily due
       to changes in estimates resulting from a detailed reassessment of schedule and
       underlying cost base. The schedule analysis included a reassessment of the
       work to go, including re-work for which we may not be fully compensated, and
       took into account revisions to the estimation of productivity based on historical
       efforts and the quality and availability of labor resources throughout the revised
       project schedule. Our changes in estimates for the project also reflect our
       decision, reached in conjunction with ongoing customer discussions, to include
       liquidated damages (approximately $53 million) associated with the pre-
       Hurricane Harvey schedule. These changes in estimates were reflected as
       adjustments to the fair values of various assets and liabilities reflected in the
       acquired balance sheet, as they resulted from refinements of estimates of
       conditions that existed as of the Combination Date, and primarily impacted
       Advance billings on contracts.

       (d)    The Q3 2018 10-Q similarly discussed the Freeport LNG project:

       Calpine Power Project―At September 30, 2018, our U.S. gas turbine power
       project in the Northeast for Calpine (within our NCSA operating group) was in a
       loss position. As of September 30, 2018, the project was approximately 53%
       complete on a post-Combination basis (approximately 91% on a pre-Combination
       basis) and had an accrued provision for estimated losses of approximately $43
       million. The increase in the cost estimates recorded as adjustments to the fair
       value of the acquired balance sheet during the third quarter of 2018 were
       primarily associated with revisions to the estimation of productivity based on
       historical performance. These changes in estimates were reflected as adjustments
       to the fair values of various assets and liabilities reflected in the acquired balance
       sheet, as they resulted from refinements of estimates of conditions that existed
       as of the Combination Date, and primarily impacted Advance billings on
       contracts.

       (e)    In describing McDermott’s operating results, the Q3 2018 10-Q also stated, “The

legacy CB&I operations included approximately $2.4 billion of negative working capital at the

Combination Date, including approximately $1.2 billion of negative Project Working Capital

associated with our Calpine power project and our proportionate shares of the Cameron LNG and

Freeport LNG consortium projects (our “Focus Projects”). Negative Project Working Capital for

the Focus Projects was approximately negative $760 million at September 30, 2018.” After

                                                89
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 94 of 156



describing components of working capital that had provided cash during the quarter, the Q3 2018

10-Q stated that they were offset by “Contracts in progress/Advance billings on contracts—a net

increase of $318 million, primarily due to the impact of progress on projects within our NCSA

segment (including approximately $585 million from our Focus Projects), partially offset by

projects within our MENA and APAC segments.”

       165.    By characterizing the $744 million in charges related to the Four Focus Projects

as a change in estimate as of the Merger Date, rather than a current third quarter change,

Defendants acknowledged that the facts warranting the charges existed at the time of the Merger.

       166.    Following these disclosures, an analyst from UBS wrote in a report that the

“additional cost overruns are surprisingly large, and we presume that MDR will now have a

different business than what it envisioned when it agreed to acquire CB&I.” Jamie Cook, the

Credit Suisse analyst following McDermott, stated in an October 30, 2018 research report that

“the magnitude” of the charges on the three projects “was larger and will create additional

uncertainty on management’s handle on the risk associated with the CBI deal. . . . We believe

that quarter will drive more questions and uncertainty. As such, we believe the stock is in the

penalty box until MDR can provide confidence to the market that the problem projects are under

control.” He soon thereafter lowered his price target on McDermott’s stock by over 56%.

       167.    On this news, amidst shock and panic by analysts, McDermott’s stock price fell

$5.14, an astounding 40% single-day decline, on extremely high volume, from its October 30,

2018 closing price of $12.87 to close at $7.73 on October 31, 2018.

               4.     Mid-Correctives Continuing Fraud

       168.    Despite the partial corrective impact of the October 30, 2018 disclosures, and

their massive correlating stock declines, Defendants’ fraud continued unabated. Starting with

additional statements made on October 30, 2018 so as to mute the effects of the partial corrective
                                               90
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 95 of 156



disclosures that day, Defendants continued to mislead analysts and investors up to the point

where McDermott was on the brink of bankruptcy and its stock suffered a near-complete

collapse, so severe that trading was repeatedly halted as the markets struggled to digest its

downfall.

       169.    Defendants muted the corrective effects of the 10/30/2018 Press Release by

making additional false and misleading statements to falsely reassure investors and buoy

McDermott’s stock price in the face of the negative revelations that day.

       170.    The 10/30/2018 Press Release had reassured investors that after five months of

owning CB&I and its legacy projects, Defendants “now believe we have a thorough and

definitive understanding of the schedule and cost position on each of the projects – and clear

visibility into the operational and financial path to completion,” they had taken “significant steps

to address performance issues on the three projects,” including installation of a new COO and

executive leadership team, and had “made improvements in the reporting structures, execution

plans, forecast cost-base methodology and the flow of communication with our consortium

members and customers.”      It also reassured investors that Defendants had performed a “detailed

reassessment of the schedule and cost base” on the Cameron LNG Project, including a

“comprehensive review of the work to go, including work for which we may not be compensated

– such as rework – and a reduction in productivity estimates,” before providing the $482 million

in changed cost estimates for the Cameron project.         It then made the following false and

misleading statement: “We expect no further material changes in the cost estimates on these

projects.”

       171.    On the after-hours earnings call on October 30, 2018, after reiterating statements

from the 10/30/2018 Press Release regarding the changed leadership team and purported



                                                91
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 96 of 156



operational improvements for the CB&I projects at issue, Defendants made additional false and

misleading statements, as follows.

       (a)    Defendant Dickson addressed the Cameron LNG Project in prepared remarks:

       We have now completed our first full quarter of ownership of CB&I, which has
       given us the ability to fully grasp the magnitude of the challenges associated with
       our legacy Focus Projects and to complete a comprehensive portfolio review.

                                              ***

       First to address concerns about Cameron and the other two Focus Projects,
       including the feedback from investors that these projects represent an overhang in
       our stock price, we have taken steps to significantly improve the way we are
       managing the projects and the way we are interacting with our customers and
       our consortium partners.

                                              ***

       [W]e expect no further material changes in the cost estimates on the legacy
       Focus Projects, which we believe have been significantly and incrementally de-
       risked as compared to where we were in Q2 [2018].

                                              ***

       Specifically on Cameron, our confidence in the path forward is now bolstered by
       three things. First is a productivity improvement initiative set out to identify ways
       to improve the execution plan. Second is a costs reduction plan that aims to
       review and improve the economics of our subcontractor and service relationships.
       Third is a revenue recovery plan through which we expect to obtain meaningful
       reimbursements from the customer for certain incremental costs.

       (b)    During Q&A, analysts pressed Defendant Dickson on why they should put faith

in McDermott’s going-forward assessment of the CB&I projects. For instance, this exchange:

       [Analyst]:     David, when you came to McDermott from Technip, you were able
       to get your arms around I think nine brown projects that McDermott had
       reasonably quickly. Why do you think that you haven’t been able to get on top of
       Cameron and Freeport in particular? And why should the market – I mean, it’s
       tough to ask this question, but why should the market believe you now that you
       have your arms around the project because in E&C we’ve tended to learn that
       once projects are bad, they tend to be bad until after the first fire, so. And I know
       you’ve said all this stuff that you’ve done differently, but maybe help us
       understand why this really is it?



                                                92
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 97 of 156



      [Dickson]:      [L]et me go back to the McDermott story. The nine loss-making
      projects I think I first disclosed it to the Street about four months after I joined,
      here obviously we're getting close to six months. But obviously the scale and the
      size of these projects are considerably larger than what we've seen. I think in
      particular in Cameron the challenge we've had is, having to unwind what was a
      pure execution and strategy by CB&I and so that's taken a bit more time. And
      then obviously mobilize the stronger teams and the stronger executive oversight
      has just taken a little bit longer. The additional item here which you can't blame
      the past is the situation around the availability and quality of construction labor,
      specifically to the Lake Charles area, and that's resulted in this significant increase
      in cost.

      Now come back to answer your question, what would give confidence in these
      projects? So if we look at the work that we have done. On the estimate, and I'm
      going to specifically talk about Cameron, because that's the bigger one. So on
      Cameron, we've done the cost estimate based on a number of methodologies
      from top down, bottom up, having the teams, let's say, invest – really spending
      time and building up the cost and schedule. We also today, and I won't disclose
      where they are but are using productivity factors in certain trades, which are
      numbers which sometimes are difficult to understand because they're so low. So
      we've taken a very, what I'd call, prudent position with regards to productivity.

      Now we've been spending a lot of time on building up the cost estimate to go and
      what I was trying to make clear on my opening remarks is now we've shifted
      away from containing the cost to say, hey, how do we reduce these losses, so in
      Cameron, we had $1.5 billion of loss, that loss does not include any productivity
      improvement that we're looking to see, where we can make changes, does not
      include any cost improvements that we could make and a significant part of
      what's happening in Cameron today is subcontract. And we also haven't included
      any cost recovery from our customer, and we're starting to engage discussions
      with our customer. And in particular, Cameron to get to the $1.5 billion loss, we
      actually unwind some incentives that had been included in the estimate.

      So whilst we talk about the cost, the losses today in Cameron, we haven't included
      for any upside, resulting from those three initiatives. Secondly, I tried to indicate
      in my remarks is that, as we look to Cameron, we also benchmarked it against
      Freeport, and as we look at those two projects today with the estimated cost of
      completion, these are benchmarking very closely together, so that gives us even
      further confidence is that, we're getting to the end of where these projects would
      go. But today, our more focus is on to recover the cost, reduce the cost rather
      than contain the cost.

      172.   The foregoing misstatements were materially false and misleading.                  As

demonstrated by the CW statements of former company employees, many of them at high-level



                                                93
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 98 of 156



positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of

itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of



                                               94
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 99 of 156



CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

       173.    On July 31, 2019, McDermott hosted a breakfast meeting with analysts, during

which Defendants stated that McDermott remained confident that the CB&I backlog will be

significantly de-risked by the end of next year as Cameron and Freeport’s Train 1 are

commissioned, and Train 2 / 3 (of both projects) remain on schedule.

       174.    The foregoing misstatements were materially false and misleading.             As

demonstrated by the CW statements of former company employees, many of them at high-level

positions, and the objective evidence set forth in CB&I’s internal documents including risk

assessments, set forth in §V.E. herein, CB&I mispresented the true costs of and risks to the

Focus Projects by engaging in “rampant corporate override” of the Focus Projects’ costs to such

an extent that it was “just a deception to stakeholders of the company.” CW6 said that by

February or March 2017, Cameron was already $300 million over budget and that company-wide

presentations pegged the Four Focus Projects as being up to $500-$600 million over budget

combined. CW2 said that Cameron was $1 billion over budget, if not more, and significantly

behind the delivery date, by November 2017, and that the individual in charge of Project

Controls for the Americas segment was demoted then fired in 2017 after raising the issue all the

way up to the company President in 2016. CW2 said that Freeport was close to being $1 billion

over budget (though not yet over project costs) by November 2017. By December 2017, CW1’s

forecasted costs had escalated to well over $1 billion over then-currently reported costs, as

demonstrated by internal CB&I documents discussed herein, that, e.g., identified $1.2 billion of



                                                  95
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 100 of 156



itemized forecasted risks in January 2018 and $1.34 billion of itemized forecasted risks in March

2018. CW1’s concerns over unreported costs prompted CW1 to resign and to transmit an exit

interview survey and internal email to senior executives at the corporate home office indicating

that $700 million to $1 billion more in cost should be reported on Cameron. According to the

CWs, these overages were due to long-standing, widespread, well-known, well-documented

problems with bidding, engineering, materials, procurement, and performance factor.      Beyond

the foregoing, the company, both as CB&I and then McDermott engaged in manipulations to

“cook the books” and try to optically improve the depiction of the Four Focus Projects, including

by consciously withholding overdue payments to suppliers and vendors to such an extent that it

impaired work on the projects. As later disclosed, see §V.F.3. and 5.), due to its acquisition of

CB&I in the Merger and its taking on the Four Focus Projects, McDermott needed to take

massive additional charges to the Four Focus Projects, based on information available as of the

Merger, to incur significant ongoing costs associated with the projects, and to endure adverse

impacts to its capital structure as to teeter on the brink of bankruptcy.

               5.      Partial Corrective Disclosures On February 13, 2019, July 29, 2019, and
                       September 18, 2019

       175.    Interspersed with the foregoing misstatements were three additional partial

corrective disclosures that wiped out most of the company’s share value.

       176.    On February 13, 2019, McDermott issued a press release (the “2/13/2019 Press

Release”), which was filed with the SEC as an exhibit to a Form 8-K (the “2/13/2019 Form 8-

K”) signed by Defendant Spence, “commenting on its assessment of the financial position of the

Cameron LNG project as of December 31, 2018.” The 2/13/2019 Press Release shocked the

market, by directly contradicting the 10/30/2018 Press Release’s statement, as regards the

Cameron LNG Project, that “We expect no further material changes in the cost estimates on


                                                  96
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 101 of 156



these projects.” Specifically, the 2/13/2019 Press Release stated, “For the fourth quarter of 2018,

McDermott expects to report an adverse change in estimate of approximately $168 million, due

to unfavorable labor productivity, and increases in subcontract, commissioning and

construction management costs.” It added, “The change in estimate is expected to impact

McDermott’s statements of operations for the three months and year ended December 31,

2018.”

         177.   On this news, which caught analysts off-guard, McDermott’s stock price fell

$2.48, a massive 26.7% single-day decline, on extremely high volume, from its February 12,

2019 closing price of $9.30 to close at $6.82 on February 13, 2019.

         178.   On July 29, 2019, McDermott issued a press release (the “7/29/2019 Press

Release”), which was filed with the SEC as an exhibit to a Form 8-K (the “7/29/2019 Form 8-

K”) signed by Defendant Spence, disclosing additional negative impacts from the CB&I projects

at issue and adverse new information regarding McDermott’s exit from the industrial storage

tank and pipe fabrication businesses, as follows.

         (a)    The 7/29/2019 Press Release disclosed an ongoing, substantial cash burn caused

by the Cameron LNG Project, stating, “Cash used by operating activities in the second quarter of

2019 was $(205) million. This primarily reflected the company’s net loss and the usage of cash

on the Cameron LNG project.” This contributed to a reported net loss of $146 million, or $0.80

per diluted shares, and an operating loss of $61 million in the second quarter of 2019.

         (b)    Defendant Dickson noted that the “legacy CB&I projects,” which were not

“booked under McDermott’s stringent risk management protocols,” still represented 14% of

McDermott’s then-current backlog. Dickson added:

         [T]he company today has updated its guidance for 2019. The reduction in our
         guidance is due to four main factors: 1) weaker than expected operating results for

                                                 97
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 102 of 156



       the second quarter of 2019; 2) the impact of reduced revenues and higher
       unallocated operating expenses due to slippage in certain new awards and
       customer changes to schedule on several projects; 3) changes in our assumptions
       about the expected performance of legacy CB&I projects in our NCSA [North,
       Central and South America] operating segment; and 4) a shift from the fourth
       quarter of 2019 to 2020 in the assumed timing of remaining incentives in the
       Cameron LNG project.

       (c)    Finally, the 7/29/2019 Press Release disclosed that the 10/30/2018 Press

Release’s articulation of the purported upside of McDermott’s exiting the industrial storage tank

and pipe fabrication businesses was overstated.      Specifically, the 7/29/2019 Press Release

disclosed: “Our anticipated aggregate net cash proceeds from the pipe fabrication and storage

tank transactions are now expected to be lower than the approximately $1 billion we previously

estimated.”

       179.   During the earnings call that morning, these topics were further discussed, with

Defendants reiterating the foregoing points and providing additional details to analysts. During

Q&A, the following exchange concerned the Cameron and Freeport projects:

       [Analyst]:     … [A]s you guys know, it’s been over a year since B&I closed. So
       in general, when do you think that investors could get comfortable that the vast
       majority of your backlog at risk will get better? And I know you mentioned that
       CB&I and NCSA backlog would be under $1 billion by the end of this year and
       $20[0] million by the end of ’20. But what’s the risk that we have to wait until
       the end of 2020 for you to reduce the noise in the backlog?

       [Dickson]:     If you look at also the majority of this backlog still relates to
       Cameron and Freeport. And as you can see in the supplemental deck, the
       completion dates for those projects haven't changed since Q1. So once we have
       those two, obviously, those two projects ongoing and we'll obviously continue to -
       - these are zero margin revenue projects. But the balance of the portfolio, I
       would say today that and I said in prepared remarks is obviously of our
       confidence level is growing as we've gone through with each and every one of
       them.

       And as you're seeing once we get through to the back end of 2020, we're
       essentially through that, we only $200 million of the backlog left. So I think that
       after 12 months -- and obviously, a lot of our focus as you know has been on
       Cameron and Freeport, because of the quantum -- the charges we'll have to
       take on both of those projects. And what we'd say today is, obviously, we've
                                               98
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 103 of 156



       made a lot of good progress. The incentive discussion with the customer -- the
       customer has been very fair with us. But unfortunately, a large part of those
       incentives won't be realized until 2020. But generally over the portfolio, I think
       we're as times progress, we're getting our arms around it more and more. But I
       think the two big remaining initiatives will always be Cameron and Freeport
       until we've got them completely done.

       180.    Analysts once again expressed disappointment. On July 30, 2019, Deutsche Bank

issued a research report titled “One Step Forward, Three Steps Back,” rating an investment in

McDermott a “Hold.” In the report, Deutsche Bank noted the following:

       Our Thoughts

       MDR’s 2Q results fell short of expectations. Not only did core numbers miss
       street estimates, but the company took charges on 2 projects (Freeport and
       Pemex) and cut guidance due to project delays (Marjan and Mozambique LNG
       got booked later than expected). It also lowered performance expectations on
       legacy CB&I projects and recalibrated its asset sale proceeds outlook downward .
       . . . We lower our EPS estimates and cut our PT to $7 due to revenue slippage on
       several projects, changes in assumptions regarding legacy CB&I projects in the
       NCSA segment, and a shift in timing of Cameron incentives from 4Q19 to 2020.

                                           *    *     *

       Key Takeaways

       Updated 2019 guidance – lowered revenue to $9.5B (vs. $10.0B previously), adj
       EBITDA revised to $725M (vs. $1.1B previously), and adj EPS-$0.32 (vs. $1.65
       previously); 2) cut FCF guidance to -$640M (vs. -470M previously) and raised
       gross debt to $3.8B from $3.7B. . . . $110M of progress incentives recognized for
       Cameron LNG project ($75M in cash expected to be received in 2H19 of which
       $38M was received in July and $35M expected to be received in 2020), $38M
       project change for Freeport LNG….

       181.    On this news, which again surprised analysts, McDermott’s stock price fell $3.56,

another huge 35.3% single-day decline, on very high volume, from its July 29, 2019 closing

price of $10.08 to close at $6.52 on July 30, 2019.

       182.    On September 18, 2019, McDermott’s stock price plummeted 49% in morning

trading, on volume nearing 18 million shares (compared to its full-day average of 7.5 million

shares), amid leaks and rumors that it had hired a turnaround firm, according to Briefing.com.

                                                99
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 104 of 156



MarketWatch reported that McDermott was the NYSE’s “leading loser” and “headed for the

biggest one-day decline since the company went public in 1982 prior to the trading halt for

news.” Trading was halted for several hours, followed by multiple attempts to restart trading

that had to be aborted due to volatility. In a section covering companies under “Pro Bankruptcy

Distress,” The Wall Street Journal published an article reporting that McDermott “has engaged

turnaround consulting firm AlixPartners LLP to advise on efforts to improve cash flow and stem

a recent spate of net losses.” AlixPartners is one of the global leaders in turnaround and

restructuring services. Thereafter, speaking publicly for the first time that day, McDermott

issued a cryptic statement that failed to deny an impending bankruptcy filing and effectively

confirming its hiring of a turnaround firm, stating that McDermott “routinely hires external

advisors to evaluate opportunities for the Company.       The Company is taking positive and

proactive measures, as we have done in the past, intended to improve its capital structure and the

long-term health of its balance sheet.”

         183.   On this news, which utterly shocked the market and prompted numerous interim

halts of trading, McDermott’s stock price fell $3.72, an unprecedented 63.3% single-day decline,

on volume of 77.95 million shares (10x the prior day’s volume), from its September 18, 2019

closing price of $5.88 to close at $2.16 on September 18, 2019. Due to the multiple trading halts

imposed during that day, the stock had not yet bottomed out. Declines continued, both in after-

market trading that day and pre-market trading the next day.           On September 19, 2019,

McDermott’s stock fell another 22.6%, on even higher volume of 81.35 million shares, to close

at $1.67. The two-day decline of $4.21 represented a wipeout of 71.6% of McDermott’s stock

price.




                                               100
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 105 of 156



       184.    McDermott’s shareholders have been devastated.         Since the day McDermott

announced its proposed Merger with CB&I, December 18, 2017, when its stock closed at $22.77,

its share price has declined $21.10, an evisceration of 93.7% of its market capitalization.

       185.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of McDermott’s securities, 10(b) Lead Plaintiff NSHEPP and other

10(b) Class members have suffered significant losses and damages.

       G.      Additional Facts Probative Of Scienter

               1.     Defendants’ Knowledge or Reckless Disregard of Red Flags
                      Demonstrates Scienter

       186.    Defendants repeatedly touted the extensive due diligence they had done on CB&I,

diligence that focused on the Cameron LNG Project, the Freeport LNG Project, and the Calpine

Gas Turbine Power Project.

                      a.      McDermott’s Extensive Pre-Announcement Due Diligence

       187.    During the 12/18/2017 Investor Call, held the day the proposed merger was

announced, Defendant Spence told analysts, in prepared remarks:

       Over the course of this process we have dedicated a significant amount of time
       performing joint due diligence together with CB&I's team. We've gotten to know
       one another's operations very well. In particular, McDermott has performed a
       great deal of due diligence on CB&I's IPL Eagle Valley, Calpine, Freeport, and
       Cameron projects.

       We feel confident that we have a strong understanding of the key drivers and
       are comfortable with what needs to be done with these projects.

       188.    The first question posed by an analyst during Q&A on the 12/18/2017 Investor

Call asked about the due diligence done. In response, Defendant Dickson stated, in relevant part,

“I’ll tell you that we have worked extensively with CB&I on due diligence…and obviously had a

number of our team working with passing through what Stuart referred to as core projects.”

Defendant Spence added, “[W]e have done a significant amount of diligence around not only the

                                               101
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 106 of 156



four projects, but the overall portfolio.” Later, Defendant Dickson, when expressly asked by an

analyst about labor and productivity issues at the Cameron LNG Project and the Freeport LNG

Project, stated, inter alia, “[W]e've had a large number of people from our side working very

closely with [CB&I CEO] Pat [Mullen] and his team through the due diligence process,

including looking at the productivity on each of the projects at the sites” and “a lot of good work

has been done and I would emphasize that a lot of good transparency from Pat and his team as

we have gone through this process.”        Defendant Spence added, in response to follow up

questions, “[L]ike David said on the project side, we’ve done extensive due diligence. We really

understand the balance sheet in the position of the contracts, and we wouldn’t add any further

color at this time.”

          189.   The 1/8/2018 Presentation repeatedly emphasized the extensive due diligence that

McDermott had undertaken into CB&I’s overall business and the Four Focus Projects in

particular. Its graphics detailed the “months” of diligence done by “highly experienced E&C

[Engineering & Construction] risk managers” and “independent consultants performing parallel

analysis,” with a “particular focus” on a limited set of projects including the Cameron LNG

Project, the Freeport LNG Project, and the Calpine Gas Turbine Power Project. Specifically, it

stated:




                                               102
Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 107 of 156




                                  103
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 108 of 156




       190.   Based on this extensive due diligence, the 1/8/2018 Presentation stated: “Due

diligence supports underlying strength and profitability of CB&I.” As regards the Four Focus

Projects specifically, it stated, “We have performed thorough due diligence and believe we have

a strong understanding of the key drivers and are comfortable with what needs to be done with

these projects going forward.”

       191.   McDermott’s Proxy Statement, which was declared effective by the SEC on

March 29, 2018, contained extensive discussion as to particulars of McDermott’s extensive pre-

announcement due diligence of CB&I’s business, both independently and with the assistance of

McDermott’s investment bankers, including, inter alia, the following:



                                              104
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 109 of 156



       (a)      “Mr. Freeman, other representatives of McDermott, Ms. David and respective

advisors of McDermott and CB&I met in person or spoke by telephone on multiple occasions to

conduct due diligence.”

       (b)     “On September 13, 2017, members of management of McDermott met with

members of management of CB&I in Houston, Texas to conduct mutual due diligence, and to

discuss the scale and nature of potential synergies a business combination between the two

companies could generate. The parties each preliminarily estimated that a combination of the

two companies could result in annualized cost synergies in the range of in excess of

$200 million, but agreed that further analysis and information was needed in order to refine the

parties’ estimate.”

       (c)     “On October 10, 2017, Messrs. Spence and Taff spoke by telephone to discuss

transaction structure, considerations regarding possible financing structure and due diligence.

Following this conversation, Messrs. Spence and Taff maintained direct communications and

spoke by telephone on several occasions during October and November 2017.”

       (d)     “On October 24-26 and October 30, 2017, members of McDermott and CB&I

management met in Houston, Texas in order to discuss their respective businesses and outlook

and detailed business, financial and legal due diligence matters, as well as to discuss the scale

and nature of potential synergies related to costs and revenues that could result from a business

combination between the two companies.”

       (e)     “On November 11, 2017, the McDermott Board held a telephonic special meeting

attended by representatives of Goldman Sachs, Greenhill, Moelis and Baker Botts. Members of

McDermott management provided an overview of the potential business combination to date and

discussed the proposed transaction structure, the negotiation of the draft Business Combination



                                              105
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 110 of 156



Agreement, due diligence and next steps. Representatives of Goldman Sachs and Greenhill

reviewed financial information on McDermott and CB&I.”

       (f)     “On November 29, 2017, the McDermott Board held a telephonic special

meeting attended by representatives of Goldman Sachs, Greenhill, Moelis and Baker Botts.

Members of McDermott management provided an update on the status of the proposed business

combination, including financial analyses with respect of the two companies, and information

about due diligence, transaction structure, the negotiation of the draft Business Combination

Agreement and financing.”

       (g)     “On December 17, 2017, the McDermott Board held a special meeting in

Houston, Texas, attended by representatives of Goldman Sachs, Greenhill, Moelis and Baker

Botts. Members of McDermott management provided an update on the status of the proposed

business combination, including financial analysis of the two companies, due diligence,

transaction structure, the negotiation of the draft Business Combination Agreement and

financing.    Representatives of Goldman Sachs and Greenhill reviewed their respective

preliminary financial analyses of the Exchange Offer Ratio.”

       192.    The CWs also gave detailed descriptions of the extensive due diligence done by

McDermott as to CB&I generally and the Four Focus Projects specifically.

       193.    CW2, the Financial Operations Controller for the USA Oil & Gas Division

responsible for the full financial reporting of the Americas segment that included the Cameron

and Freeport projects, became aware of talks with McDermott around April/May 2017 or maybe

a little earlier. CW2 provided information for the due diligence, including standard project

forecasts, actuals to date, quantities, accurate performance factors, Project Controls-type

information, and indicators of project success and cost to date. CW2 said that forecasts are often



                                               106
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 111 of 156



understated, but that McDermott had access to the historical performance factors and should

have been professional enough to recognize the issue. While CW2 questioned the time and

resources available for McDermott’s due diligence, CW2 said that McDermott should have seen

the forecast trend and anybody worth their weight in Finance in this industry would have

immediately raised a red flag. CW2 added that if people doing the due diligence knew what they

were doing and were seasoned professionals, they would have known that performance factor

declines and does not improve at the end of a project. CW2 could not imagine McDermott’s

diligence would not have included the Risk Registers, which CW2 saw, as they are common

industry tools and documents possessed by all EPC companies that will highlight specific points

in a project and what the mitigation plan was for a particular risk.

       194.    CW17 corroborated that McDermott had done diligence well before the proposed

Merger was announced in December 2017. CW17 stated that when CW17 was laid off in May

2017, McDermott was in the process of vetting CB&I for acquisition. CW17 said that a number

of high-level McDermott people devoted significant time and energy to meetings about the

potential CB&I acquisition, many of which took place at the company’s Houston headquarters.

CW17 stated that in May 2017, McDermott was assembling a dedicated, five-person special

accounting team to help vet the CB&I acquisition.

       195.    CW15 also corroborated that McDermott was doing due diligence in early- to

mid-2017.     CW15 stated that VP-level McDermott employees were paired up with CB&I

counterparts at the same level – CW15 specifically recalls CB&I’s VP of Engineering, VP of

Finance, and VP of Construction – would come in for a week, and conducted on-site due

diligence at multiple nearby job sites for a couple of days each, to meet with different

management groups, review the job site, and talk about the plan. CW15 recalls the McDermott



                                                107
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 112 of 156



diligence team and their CB&I counterparts from corporate coming to CW15’s job site, the

LACC Project, twice during 2017, once in the middle of the year and again a quarter or two later.

CW15 met with the McDermott and CB&I diligence team both times and also contributed data

used in Powerpoint presentations given to the diligence teams, which CW15 watched and which

covered project overviews, progress updates, safety records, and discussion of where the project

was and how it was doing. CW15 stated that the same people went to the Cameron and Freeport

projects to conduct due diligence, having been so informed by people on those projects with

whom CW15 spoke.

       196.   CW15 confirmed that project forecasts versus actual results, including those

related to budget and performance factor, were “definitely” part of the due diligence that was

provided to the McDermott due diligence team. CW15 provided that information for supply

chain management as part of the diligence on the LACC Project and said that the company had

SOPs in place so that all the projects were treated the same. While CW15 did not always get

input on the final presentations to McDermott, CW15 expressed confidence that the McDermott

VP-level personnel received this information during the due diligence period.

       197.   CW15 described monthly meetings, for which the Projects team took information

provided by CW15 and combined it with information provided by Scheduling, Costs, and

Construction into one big presentation for senior management.            CW15 recalled that the

McDermott and CB&I diligence teams attended two such monthly meetings at CW15’s project

site, one likely during mid-year 2017 and one likely in Q3 or Q4 2017.

       198.   CW15 learned that the due diligence done at Cameron and Freeport was

comparable to the diligence done at CW15’s project. CW15 stated that in monthly meetings,

Project Procurement Managers would go through each project, where everyone in attendance,



                                              108
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 113 of 156



including CW15 would listen to an hour of what was happening at Cameron, then an hour of

what was happening at Freeport, what was happening at CW15’s project, and so on. CW15 said

that, once the due diligence started, the due diligence at each project was discussed in those

meetings as well.     Also, the company had CMS and certain SOPs (standard operating

procedures) that were followed, and all projects faced the same requirements.

       199.   A February 21, 2018 McDermott press release, filed with the SEC as an

attachment to a Form 8-K signed by Defendant Spence, disclosed that McDermott had already

spent $8.9 million on transaction-related costs as of December 31, 2017 – just two weeks after

the Merger was first announced. On information and belief, based on the foregoing facts and

circumstances regarding the scope of pre-announcement due diligence, the majority of these

disclosed expenditures were devoted to pre-announcement due diligence and related activities

vetting CB&I’s business operations, including the Four Focus Projects.

                      b.     McDermott’s Extensive Post-Announcement / Pre-Merger Due
                             Diligence

       200.   Defendants also made clear that the diligence, scrutiny, and planning did not end

with the announcement of the proposed merger. During the 12/18/2017 Investor Call, Defendant

Dickson stated:

       [W]e know that the success of this combination will ultimately rest on our ability
       to integrate our two companies effectively. Let me state upfront that we are
       confident in our ability to do so. We are beginning the integration planning
       phase immediately. Our respective integration team leads have been identified,
       and in the coming weeks, they will build a cross-functional team comprised of
       representatives from both companies. This team will develop a detailed plan so
       that we are ready to begin integrating our two companies immediately after
       close.

       201.   Indeed, in a Securities Act Rule 425 filing with the SEC on December 19, 2017,

deemed filed pursuant to Rule 14d-2(b) and Rule 14a-12 under the Exchange Act, McDermott

announced the leaders of the Integration Team for the Merger: McDermott VP of Corporate

                                              109
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 114 of 156



Strategy Tony Brown, who served as McDermott’s Chief Integration Officer, and CB&I

Executive VP of Global Operations Services James Sabin. A week later, in a Securities Act Rule

425 filing with the SEC on December 26, 2017, deemed filed pursuant to Rule 14d-2(b) and Rule

14a-12 under the Exchange Act, Brown disclosed that a team had been assembled to lead the

integration planning process and that a combined Integration Planning kick-off meeting had

already been held with leaders from both the McDermott and CB&I planning teams.

       202.    In a January 16, 2018 communication to McDermott employees, which was filed

by McDermott with the SEC pursuant to Rule 425 under the Securities Act of 1933 (the

“Securities Act”) and deemed filed pursuant to Rule 14d-2(b) and Rule 14a-12 under the

Exchange Act, the McDermott “Integration Planning Team” described the “Integration

Management Office” as “responsible for being the enterprise wide driver or change and

coordination” for the Merger and described its structure, team, and work streams, as follows:




                                              110
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 115 of 156




       203.    A February 5, 2018 communication to McDermott employees, which was filed by

McDermott with the SEC pursuant to Securities Act Rule 425 and deemed filed pursuant to Rule

14d-2(b) and Rule 14a-12 under the Exchange Act, referenced a recent “full-day planning

meeting” involving “senior leaders from both McDermott and CB&I” at McDermott’s

headquarters and stated, “This week, the integration planning teams from both companies will

meet again for three days of detailed planning sessions.”

       204.    In a letter to employees, which was filed by McDermott with the SEC on

February 27, 2018 pursuant to Securities Act Rule 425 and deemed filed pursuant to Rule 14d-

2(b) and Rule 14a-12 under the Exchange Act, Defendant Dickson disclosed the high level of

personal involvement he was engaging in as part of the diligence and integration process, stating,

“As we continue the planning process for the future integration of our combined company, I’ve

had the pleasure of meeting many of you during my visits to CB&I and McDermott offices and

sites over the past few weeks. The town halls and smaller discussion groups were very


                                               111
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 116 of 156



productive, and your feedback has been extremely valuable as we design the combined

company.”

       205.    In a letter to employees, which was filed by McDermott with the SEC on March

13, 2018 pursuant to Securities Act Rule 425 and deemed filed pursuant to Rule 14d-2(b) and

Rule 14a-12 under the Exchange Act, Defendant Dickson outlined the leadership team, which

would consist of both McDermott and legacy CB&I personnel, the latter being even more

knowledgeable about the CB&I portion of the post-merger company.        His correspondence

presented these charts:




                                            112
Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 117 of 156




                                  113
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 118 of 156



       206.   In a Form 8-K filed with the SEC on March 22, 2018 and signed by Defendant

Spence, McDermott provided an updated joint venture presentation, attached as an exhibit,

which reiterated the due diligence statements previously made in the 1/8/2018 Presentation,

discussed supra.

       207.   Confidential witnesses corroborated McDermott’s statements as to the extent of

its post-announcement / pre-merger due diligence.

       208.   CW1 reported that, after the merger was announced in December 2017,

McDermott representatives started visiting CB&I job sites and talking to management. CW1

recalled that McDermott representatives conducted due diligence meetings on-site at the

Cameron project, for a couple of days in March or April 2018, in the project management

complex, one of the three trailer complexes of offices located there. CW1 did not meet with

them, but stated that they spoke with other management-level employees and assumed that they

met with the Project Director, the lead cost manager on-site, and the Senior Director of Project

Controls. CW1 said that competent due diligence would have included specific requests for Risk

Registers and similar documents created by Project Controls that forecasted future cost changes

to an immense project like Cameron.

       209.   CW3 knew that McDermott was provided with the schedule analysis on the

Cameron project and, therefore, could see that the project was consistently not achieving the

stated milestones. CW3 believes that McDermott was given access to performance factors, the

metrics that indicate, e.g., whether workers are performing 10 hours of work in 10 hours (a

performance factor of 1.0) or if they are deviating up (12 hours would be a performance factor of

0.8) or down (8 hours would be a performance factor of 1.2). CW3 said that McDermott should




                                              114
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 119 of 156



have been able to see that CB&I had been estimating a 0.7 - 0.8 performance factor, but had

realized a 0.4 - 0.5 performance factor.

       210.    CW4 observed a tremendous amount of McDermott activity prior to the closing of

the Merger. CW4 stated that, during this time period, McDermott started placing McDermott

and CB&I employees together to figure out how best to set up the company permanently and that

McDermott was integrating functional groups like sales and engineering for the planning of “D-

Day” in order to have a smooth transition. As the “most senior” person in the field, CW4 had no

reason to believe that McDermott did not have access to documents and reports, including

Project Controls reports, informing them of the problems and anticipated forecasted costs of each

of the Four Focus Projects.

       211.    CW6 began receiving requests for information related to McDermott’s due

diligence as of the first of the year 2018.    For instance, CW6 was asked for information

regarding what was on project reports or even regarding specific items such as air coolers that

had been damaged at the port leading to a $300,000 cost and insurance claim. CW6 also said

that McDermott came for a tour of his project in April 2018, during which time a legacy CB&I

executive manager spoke with CW6 about the Cameron project. That manager told CW6 that

the two CEOs had take a day to have meetings onsite at Cameron during March or April 2018 to

meet with people on the project and figure out what was going on.

       212.    CW5 was involved with the due diligence on the Calpine project. According to

CW5, Jonathan Parks and Jonathan Kennefick, the global Senior Vice Presidents for the Calpine

project, were given the Project Management Report and project cost reporting. CW5 said that

Perks and Kennefick were aware of what was going on with the project, and asked questions

about what was going on, what it would take to finish the project, and how much it would cost.



                                              115
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 120 of 156



CW5’s team gave them the best knowledge they could. CW5 stated that McDermott had access

to every report on what the productivity factor was and what the history of the productivity factor

for that project was – “they had all of that information.” CW5 also said that CB&I never

instructed employees to mislead McDermott.

       213.    CW18 was involved in McDermott’s due diligence and met with McDermott

personnel before the Merger closed. CW[Schill] described these meetings as ones with corporate

groups to ensure that they were aligned with coding.

       214.    CW8 said that prior to the acquisition, McDermott sent a team of high-level

executives to talk with CB&I management at the Hackberry, LA site. CW8 said, “They did

audits on our paperwork. They had to be real ignorant not to know how much over-budget we

were” on the Cameron project. CW8 also said, “The executives who visited talk to upper

management; they didn’t talk to me or my peers.”

       215.    CW20, who worked on the Cameron project, corroborated CW8 by stating, “The

top executives from McDermott visited – eight to ten of them.” CW20 saw the McDermott

executives from McDermott come by the Cameron site while CW20 was working with the

directors of the Cameron project. CW20 added, “So many people [from McDermott were in and

out.” CW20 said that four or five of the McDermott executives came from Houston, and others

from Australia and other overseas locations also visited.       CW20 added that Cameron was

experiencing serious cost-overruns at the time when McDermott was vetting CB&I for

acquisition.

       216.    Given the foregoing, it would have been impossible for CB&I to hide issues of

the magnitude of what the CWs described as occurring on the Four Focus Projects, and doing so

would have opened CB&I up to liability twice – once with its own shareholders and then again



                                               116
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 121 of 156



to McDermott if it lied or withheld information during the due diligence phase. On information

and belief, McDermott has not filed any action or otherwise sought legal recourse due to any

actions by CB&I or its management team during the pre-Merger due diligence that McDermott

conducted.

                        c.    Additional Red Flags Around The Time Of The Merger

       217.    On May 24, 2018, a motion by CB&I and certain of its executives to dismiss a

securities class action complaint against them was denied in full. See In re Chicago Bridge &

Iron Co. N.V. Sec. Litig., No. 17 Civ. 1580 (LGS), 2018 WL 2382600 (S.D.N.Y. May 24, 2018).

This lawsuit, filed in early 2017, alleges that, between October 2013 and June 2015, CB&I had

failed to fully apprise investors regarding delays and loss of profitability of other large-scale

projects and instead: (a) recorded unapproved change orders as assets and revenues, in violation

of GAAP, in financial statements in Forms 10-K and 10-Q filed with the SEC; (2) overstated

goodwill in financial statements in Forms 10-K and 10-Q resulting in part from CB&I’s

improper recording of purchase price adjustments following a 2013 corporate acquisition,

thereby overstating those assets on CB&I’s balance sheet and understating expenses on its

income statement; and (3) made materially false and misleading statements regarding the

progress of those projects and falsely stated that construction delays would have no effect on

CB&I’s profitability.

       218.    Given the similarity of underlying misconduct, this decision put Defendants on

renewed notice as to red flags in CB&I’s business and operations that gave rise to an additional

duty to investigate the Four Focus Projects, a duty to speak the truth about them, and a duty to

correct their prior false and misleading statements about them.




                                               117
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 122 of 156



                      d.      With Defendants Dickson And Spence At The Helm,
                              McDermott Knowingly Continued Improprieties After The
                              Merger

       219.    As discussed in greater detail in §V.E. supra, the CWs put the undisclosed,

material, adverse information into the hands of Defendants. For instance, CW3 stated that the

practice of upper management altering cost forecasts downward before publicly reporting them

continued unabated after McDermott closed the Merger. CW3 said that with both CB&I and

McDermott, top executives, including the CEO and CFO, received both the real forecasted

numbers in initial reports and later revised forecasts with better numbers, which would be

published. CW3 explained that Defendants Dickson and Spence knew the numbers because they

came on site to Cameron, and CW3 went over the true cost estimates with Spence. CW3 also

described emails where Defendants Spence and Dickson received the complete package of

Project Control’s undoctored forecasts, including low-level details and their basis.     CW3

believed they were very well aware of difference in the numbers and that there is no way they

could claim they did not know.

               2.     Defendants Dickson & Spence Were Financially Motivated To Commit
                      Fraud

       220.    Defendants Dickson and Spence had significant personal financial motivations,

unique to them, to disregard the findings of McDermott’s due diligence, to proceed with the

Merger, and to engage in the securities fraud alleged herein.

Defendants Dickson & Spence Were Motivated By Compensation Increases Tied To The Merger

       221.    Defendants Dickson and Spence were motivated by their increased compensation

packages to close the Merger, despite the findings of McDermott’s due diligence, and to commit

the securities fraud alleged herein. First, as disclosed in a Form 8-K filed with the SEC on

March 7, 2018, Defendants Dickson and Spence were awarded on March 1, 2018, by


                                               118
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 123 of 156



McDermott’s Compensation Committee, “Recognition Bonuses” attributable to their work on the

Merger. Defendant Dickson was awarded a Recognition Bonus of $1,125,000, and Defendant

Spence was awarded a Recognition Bonus of $637,500. One-half of each Recognition Bonus

was paid in March 2018, immediately upon the award – during McDermott’s post-

announcement/pre-merger due diligence – and the other half of the Recognition Bonus was

deferred until May 2020, the first-year anniversary of the Merger, based on certain performance

criteria.

        222.   Moreover, although fiscal 2018 was a bad year for McDermott and legacy CBI

shareholders, McDermott’s Compensation Committee bifurcated 2018 into the pre-Merger and

post-Merger time periods to immunize Defendants Dickson and Spence from the impact of

charges taken post-merger on the Focus Projects. Although the Merger closed on the tenth day

of the fifth month of 2018, they were paid 50% (rather than one-third) of their full year 2018

incentive compensation for their four plus months’ work. Thus, for 2018, Defendant Dickson

was paid – primarily for his four plus months’ work prior to the Merger – total executive

compensation of $11,294,007, and Defendant Spence was paid total executive compensation of

$7,530,641.

        223.   Further, according to the Proxy Statement, because the Merger elevated

McDermott into a different peer group of companies, Defendants Dickson and Spence received

increases in their base and incentive compensation. For example, Defendant Dickson received a

25% increase in his 2018 annual base salary of $1,125,000.

   Suspicious, Widespread Insider Trading During the 10(b) Class Period Evidences Scienter

        224.   Defendants’ scienter is further evidenced by the 10(b) Class Period transactions

in McDermott stock, options, and stock-related units by the Individual Defendants, suspicious in



                                              119
     Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 124 of 156



timing and amount, accumulating millions of dollars in ill-gotten gains during the fraud alleged

herein. Specifically, such sales included the following:

         (a)    Defendant Dickson’s 10(b) Class Period Transactions

         Defendant Dickson entered the 10(b) Class Period with balances of 924,327 McDermott

shares, 0 PSUs,1 and 642,925 RSUs.2 Defendant Dickson’s transactions during the 10(b) Class

Period were as follows:

                                       Stock Transactions
Transaction                                                                       Funds Spent
                   Purchases / Sales                 Shares             Price
   Date                                                                             / Gained
    11/6/2018   Purchase                                      39,800   $ 9.9581      ($396,332)


Sub-Total Stock Purchases                                     39,800       Cost      ($396,332)
                 Performance Unit and Restricted Stock Unit Transactions
Transaction                                                Vesting                Funds Spent
            Unit Grants / Exercises          Units                      Price
   Date                                                     Date                    / Gained
    2/16/2018   Award of PSUs                739,762       3/5/2018         n/a               $0
                                                                                             $0
                RSUs converted to
    2/26/2018                              (120,040)       2/26/2018        n/a        (120,040
                shares
                                                                                         shares)
    2/26/2018   RSUs converted to           (77,783)       2/26/2018      $7.62        $592,706


1
       As noted in Figures 1 and 2 appended hereto, the definition of PSUs was set forth in
McDermott’s proxy statements and changed as regards PSUs awarded in 2017 or earlier versus
those awarded in 2018 or later.
2
        As defined in McDermott’s Definitive Proxy Statement filed with the SEC on Form DEF
14A, Schedule 14A, on August 10, 2018, and consistently in McDermott’s other proxy
statements, Restricted Stock Units (RSUs) were defined as follows: “Restricted stock units, or
RSUs, are intended to promote the retention of employees, including the NEOs. The RSUs
granted in 2017 generally vest in one-third increments on the first, second and third anniversaries
of the grant date. The RSUs may be paid out in shares of McDermott common stock, cash equal
to the fair market value of the shares otherwise deliverable, or any combination thereof, at the
sole discretion of the Compensation Committee.”


                                               120
 Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 125 of 156



            shares and sold
                                                                        $0
            RSUs converted to
2/28/2018                        (65,923)   2/28/2018     n/a      (65,923
            shares
                                                                    shares)
            RSUs converted to
2/28/2018                        (42,771)   2/28/2018   $7.30     $312,228
            shares and sold
                                         (three equal
                                         installments
3/1/2018    RSUs awarded         331,491                  n/a           $0
                                          beginning
                                          3/1/2019)
                                                                        $0
            RSUs converted to
3/5/2018                        (149,975)   3/5/2018      n/a     (149,975
            shares
                                                                    shares)
            RSUs converted to
3/5/2018                         (97,304)   3/5/2018    $7.51     $730,753
            shares and sold
            PSUs converted to
3/5/2018                        (739,762)   3/5/2018    $7.51   $5,555,613
            shares and sold
5/10/2018   RSUs awarded         197,824    2/26/2019     n/a           $0
5/10/2018   RSUs awarded         108,696    2/28/2020     n/a           $0
                                         (three equal
                                         installments
6/6/2018    RSUs awarded          82,584                  n/a           $0
                                          beginning
                                          6/6/2019)
                                                                        $0
            RSUs converted to
2/26/2019                        (94,097)   2/26/2019              (94,097
            shares
                                                                    shares)
            RSUs converted to
2/26/2019                        (77,780)   2/26/2019   $8.61     $669,686
            shares and sold
                                                                        $0
            RSUs converted to
2/26/2019                        (65,941)   2/26/2019     n/a      (65,941
            shares
                                                                    shares)
            RSUs converted to
2/26/2019                        (25,947)   2/26/2019   $8.61     $223,404
            shares and sold
                                         (three equal
                                         installments
2/27/2019   RSUs awarded         468,396                  n/a           $0
                                          beginning
                                          2/27/2020)


                                   121
  Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 126 of 156



                                                                                 $0
             RSUs converted to
 2/28/2019                             (21,975)   2/28/2019        n/a      (21,975
             shares
                                                                             shares)
             RSUs converted to
 2/28/2019                             (14,257)   2/28/2019      $8.48    $120,899
             shares and sold
                                                                                 $0
             RSUs converted to
 3/1/2019                              (22,339)   3/1/2019         n/a      (22,339
             shares
                                                                             shares)
             RSUs converted to
 3/1/2019                              (14,493)   3/1/2019       $9.11    $132,031
             shares and sold
                                                                                 $0
             RSUs converted to
 6/6/2019                              (16,696)   6/6/2019         n/a      (16,696
             shares
                                                                             shares)
             RSUs converted to
 6/6/2019                              (10,832)   6/6/2019       $6.85     $74,199
             shares and sold


Sub-Total Awards of PSUs               739,762                   Cost            $0
Sub-Total Conversions/Sales of PSUs   (739,762)               Proceeds   $5,555,613
Sub-Total Awards of RSUs              1,188,991                  Costs           $0
Sub-Total Conversions/Sales of RSUs   (361,167)               Proceeds   $2,855,906
                                                                                 $0
Sub-Total Conversions of RSUs         (556,986)               Proceeds    (556,986
                                                                            shares)
                                       270,838                Proceeds   $8,411,519


             Shares Purchased           39,800       Transaction Costs   ($396,332)
             Awards of PSUs            739,762       Transaction Costs           $0
             Conversions/Sales of
                                      (739,762)   Transaction Proceeds   $5,555,613
             PSUs
  Totals
             Awards of RSUs           1,188,991      Transaction Costs           $0
             Conversions/Sales of
                                      (361,167)   Transaction Proceeds   $2,855,906
             RSUs

             Conversions of RSUs      (556,986)   Transaction Proceeds          $0
                                                                          (556,986

                                         122
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 127 of 156



                                                                                     shares)
                                            Net Gain to Defendant Dickson         $8,015,187



       (b)    Defendant Spence’s 10(b) Class Period Transactions

       Defendant Spence entered the 10(b) Class Period with balances of 252,520 McDermott

shares, 0 PSUs, and 197,823 RSUs. Defendant Spence’s transactions during the 10(b) Class

Period were as follows:

                                      Stock Transactions
Transaction                                                                     Funds Spent
                  Purchases / Sales                 Shares            Price
   Date                                                                           / Gained
 11/6/2018    Purchase                                       25,000   $9.9783     ($249,458)


Sub-Total Stock Purchases                                    25,000     Cost      ($249,458)
                Performance Unit and Restricted Stock Unit Transactions
Transaction                                             Vesting                 Funds Spent
            Unit Grants / Exercises         Units                     Price
   Date                                                  Date                     / Gained
 2/16/2018    Award of PSUs                 177,543     3/5/2018          n/a             $0
                                                                                          $0
              RSUs converted to
 2/26/2018                                 (41,768)    2/26/2018          n/a        (41,768
              shares
                                                                                      shares)
              RSUs converted to
 2/26/2018                                 (27,470)    2/26/2018        $7.62       209,321
              shares and sold
                                                                                          $0
              RSUs converted to
 2/28/2018                                 (20,601)    2/28/2018          n/a        (20,601
              shares
                                                                                      shares)
              RSUs converted to
 2/28/2018                                 (13,365)    2/28/2018        $7.30       $97,565
              shares and sold
                                                    (three equal
                                                    installments
 3/1/2018     RSUs awarded                  103,590                       n/a             $0
                                                     beginning
                                                     3/1/2019)
 3/5/2018     RSUs converted to            (35,994)     3/5/2018          n/a             $0

                                              123
 Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 128 of 156



            shares                                                 (35,994
                                                                    shares)
            RSUs converted to
3/5/2018                         (23,353)   3/5/2018    $7.51     $175,381
            shares and sold
            PSUs converted to
3/5/2018                        (177,543)   3/5/2018    $7.51   $1,333,348
            shares and sold
5/10/2018   RSUs awarded          69,239    2/26/2019     n/a           $0
5/10/2018   RSUs awarded          33,968    2/28/2020     n/a           $0
                                         (three equal
                                         installments
6/6/2018    RSUs awarded          11,796                  n/a           $0
                                          beginning
                                          6/6/2019)
                                                                        $0
            RSUs converted to
2/26/2019                        (41,883)   2/26/2019     n/a      (41,883
            shares
                                                                    shares)
            RSUs converted to
2/26/2019                        (27,356)   2/26/2019   $8.61     $235,535
            shares and sold
                                                                        $0
            RSUs converted to
2/26/2019                        (13,999)   2/26/2019   $8.61      (13,999
            shares
                                                                    shares)
            RSUs converted to
2/26/2019                         (9,081)   2/26/2019     n/a      $78,187
            shares and sold
                                         (three equal
                                         installments
2/27/2019   RSUs awarded         112,866                  n/a           $0
                                          beginning
                                          2/27/2020)
                                                                         $0
            RSUs converted to
2/28/2019                         (6,867)   2/28/2019     n/a        (6,867
            shares
                                                                    shares)
            RSUs converted to
2/28/2019                         (4,455)   2/28/2019   $8.48      $37,778
            shares and sold
                                                                         $0
            RSUs converted to
3/1/2019                          (6,981)   3/1/2019      n/a        (6,981
            shares
                                                                    shares)
            RSUs converted to
3/1/2019                          (4,529)   3/1/2019    $9.11      $41,259
            shares and sold
6/6/2019    RSUs converted to     (2,385)   6/6/2019      n/a           $0

                                   124
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 129 of 156



              shares                                                                   (2,385
                                                                                      shares)
              RSUs converted to
 6/6/2019                                   (1,547)   6/6/2019         $6.85         $10,597
              shares and sold


Sub-Total Awards of PSUs                   177,543                      Cost              $0
Sub-Total Conversions/Sales of PSUs      (177,543)                 Proceeds       $1,333,348
Sub-Total Awards of RSUs                   331,459                     Costs              $0
Sub-Total Conversions/Sales of RSUs      (111,156)                 Proceeds        $885,623
                                                                                          $0
Sub-Total Conversions of RSUs              170,478                 Proceeds         (170,478
                                                                                      shares)
                                           405,256                 Proceeds       $2,218,971


                                                         Transaction Costs
              Shares Purchased              25,000                                ($249,458)

              Awards of PSUs               177,543       Transaction Costs                $0
              Conversions/Sales of
                                         (177,543)    Transaction Proceeds        $1,333,348
              PSUs
              Awards of RSUs               331,459       Transaction Costs                $0
   Totals
              Conversions/Sales of
                                         (111,156)    Transaction Proceeds         $885,623
              RSUs
                                                                                          $0
              Conversions of RSUs        (170,478)    Transaction Proceeds          (170,478
                                                                                      shares)
                                             Net Gain to Defendant Spence         $1,969,513




       225.   These transactions during the 10(b) Class Period, while the fraud was raging and

the true facts regarding McDermott’s business and operations, in particular those regarding the

Merger and the Four Focus Projects, as alleged herein, remained hidden from investors, yielded



                                             125
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 130 of 156



the Individual Defendants a combined $9,984,700 ($8,015,187 for Dickson, $1,969,513 for

Spence), along with 727,464 additional shares acquired at no expense (556,986 for Dickson,

170,478 for Spence) in net ill-gotten gains from prices inflated by the fraud alleged herein.

These transactions and proceeds constitute strong evidence of scienter.

       226.    These transactions were suspicious in amount, a fact that further supports the

scienter inference.   Dickson’s $8,015,187 in insider transaction gains compare suspiciously

against his 2018 salary of $1,125,000.           Moreover, the fact that Defendant Dickson

sold/exercised 739,762 PSUs and 918,153 RSUs during the 20-month 10(b) Class Period

compares suspiciously against his sale/exercise of just 0 PSUs and 547,142 RSUs in the 20-

month period before the 10(b) Class Period. Spence’s $1,969,513 in insider transaction gains

compare suspiciously against his 2018 salary of $650,000.     Moreover, the fact that Defendant

Dickson sold/exercised 177,543 PSUs and 281,634 RSUs during the 20-month 10(b) Class

Period compares suspiciously against his sale/exercise of just 0 PSUs and 299,756 RSUs in the

20-month period before the 10(b) Class Period.

       227.    These transactions were also suspicious in timing vis-à-vis the alleged fraudulent

misstatements and the alleged partial corrective disclosures, a fact that further supports the

scienter inference.

               3.      McDermott Raised Funds During The Class Period

       228.    During the Class Period, McDermott announced its intention to raise hundreds of

millions of dollars in funds while its stock was trading at prices elevated by the fraud alleged

herein. In an October 30, 2018 Form 8-K and press release, and an October 31, 2018 Form 8-K

filed with the SEC, McDermott announced that it entered into a Securities Purchase Agreement

to issue and sell in a Private Placement, 300,000 shares of 12% Redeemable Preferred Stock, par

value $1.00 per share, and a number of Series A warrants equal to the product of 3.75% times the
                                               126
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 131 of 156



total number of shares of its common stock, par value $1.00 per share, outstanding as of the

closing date, with an initial exercise price of $0.01, for a total purchase price of $289.5 million.

Also, in the same press release and Forms 8-K, McDermott announced a Letter of Credit Facility

for extensions of credit in the form of performance letters of credit in the aggregate face amount

of up to $230 million. On November 29, 2018, in a press release and Form 8-K, McDermott

announced the closing of this $289.5 million Private Placement offering, and the availability of

the $230 million Letter of Credit Facility. These transactions, which took place during the fraud

alleged herein, are evidence of McDermott’s corporate scienter.

               4.      The Fraud Implicated Core Operations

       229.    The fraud alleged herein implicates the core operations of McDermott. The

Merger with CB&I was McDermott’s largest and most important strategic transaction, both in

size and timing, and, upon its closing, the CB&I’s backlog represented a massive 74.5% of

McDermott’s post-Merger multi-billion-dollar backlog.

       230.    As regards timing, when the Merger was announced, McDermott had been a

potential takeover target by its rivals. Indeed, on April 23, 2018, Subsea 7 S.A. (“Subsea 7”), a

competitor to McDermott, confirmed that it had earlier made an unsolicited offer to acquire

McDermott for $7.00 per share (pre-split) in cash or up to 50% in Subsea 7 stock and the balance

in cash. This represented a premium of 16% to McDermott’s common stock closing price on

April 20, 2018 at $6.05 per share. The value of Subsea’s offer was approximately $2 billion.

The Subsea 7 offer was not subject to any financing conditions or Subsea 7 shareholder approval.

The Subsea 7 shareholder offer, however, was subject to McDermott ending its proposed Merger

with CB&I. Subsea 7’s offer said it would also consider increasing its proposed price upon

further assessment of McDermott’s business through discussions with McDermott management.



                                                127
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 132 of 156



       231.    However, McDermott’s Board of Directors swiftly rejected Subsea 7’s proposal,

as confirmed in a McDermott press release on April 23, 2018, which stated, “We remain fully

committed to completing the transformational transaction [with CB&I] and our Board has

reaffirmed its recommendation that our stockholders should support it.”

       232.    Once the rejected bid was public, press coverage on April 25, 2018, indicated that

Subsea 7 was willing to offer more. A Business Guide article quoted Jean Cahuzac, Subsea 7’s

CEO, as stating: “Given the attributes of the proposed transaction and our stated ability to further

enhance our proposed terms, we encourage the McDermott board of directors to reconsider this

compelling opportunity to combine two complementary businesses.” He added: “Our proposal

provides equity upside in a company with a robust financial position, as well as a meaningful

premium. We see significant merit in such a transaction for all shareholders, and with our

financial and legal advisors continue to be open to discussions.” A Law360 article reported that

Subsea 7 had said it would be open to adjusting its $2 billion bid for McDermott, but that a new

offer was possible “only if the Houston-based firm agrees to come to the negotiating table.” It

quoted Cahuzac as saying, “We would welcome the opportunity to engage with McDermott’s

board of directors and management to discuss our proposal and the substantial upside

opportunity represented by ongoing participation in the equity, with a view to a combination that

would be in the best interests of our respective shareholders.”

       233.    At this time, analysts also stated their optimism that Subsea 7’s original bid was

just a first offer and that even if Subsea 7 increased its bid, the deal would still be accretive. For

example, UBS published an analyst report on April 24, 2018, noting, inter alia, that Subsea 7

could still have a value accretive deal at an increased bid of $4/share more. Similarly, Arctic

Securities published and analyst report on April 25, 2018 estimating that a bid of just about



                                                 128
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 133 of 156



$2/share more would still result in an accretive deal and that the original $7/share bid was just a

first move to initiate a dialog.

        234.    Notwithstanding Subsea 7’s invitation for further discussions and its willingness

to increase its offer, McDermott never engaged Subsea 7 in any negotiations regarding a

potential deal choosing, instead, to continue with the proposed Merger with CB&I. On May 2,

2018, in light of McDermott’s opposition to its proposal and the shareholder vote approving the

Merger, Subsea 7 withdrew its $7.00 (pre-split) offer.

        235.    As regards size, the Merger was McDermott’s largest M&A transaction in a

decade, if not its entire history, and would augment McDermott’s own $3.9 billion backlog with

CB&I’s $11.4 billion backlog (as of December 31, 2017).

        236.    The Merger also represented a massive expenditure of corporate resources, at the

cost of turning down the higher premium offered by Subsea 7.

        237.    Immediately prior to the Merger on May 10, 2018, McDermott shares split one-

for-three. Thus, for example, a holder of 300 McDermott shares with a closing market price of

$6.64 per share on May 9, 2018, exchanged those shares for 100 shares of McDermott common

stock (post-split), which closed on May 10, 2018 at $20.70 per share. The Subsea 7 initial offer

post-split would have been worth $21 per share in cash to McDermott shareholders.

        238.    CB&I shares closed on May 10, 2018, immediately prior to the Merger, at $16.39

per share. CB&I shareholders received 0.82407 McDermott shares in the Merger. According to

the Proxy Statement (at xiii), approximately 102.5 million shares of CB&I common stock were

outstanding as of March 26, 2018. Thus, the market value of the shares issued to CB&I

shareholders on May 10, 2018, approximated $1.75 billion (a 0.82407 conversion ratio

multiplied by a $20.70 per share market price multiplied by 102.5 million shares).



                                               129
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 134 of 156



       239.    In light of these facts, it is inconceivable that the Individual Defendants,

McDermott’s CEO and CFO, and its Board did not know the facts and circumstances of the

fraud as alleged herein. Moreover, such knowledge is imputable to Defendants, given the

implication of core operations, the Defendants’ roles and status within McDermott, both

generally and as specifically regards the Merger and the Four Focus Projects, and the litany of

facts alleged herein regarding the funneling of information to them and their personal

involvement in the key events and circumstances at issue, as alleged herein, including by the CW

statements.

               5.      Defendants Signed, Were Quoted In, Or SOX Certified The Alleged
                       Misstatements

       240.    As the individuals who signed, were quoted in, or orally made the alleged false

and misleading statements described herein, the Individual Defendants were under an obligation

to familiarize themselves with the subject matter of those public statements and to speak

truthfully. As alleged herein, they violated such duties.

       241.    As the individuals who SOX certified SEC filings as described above, the

Individual Defendants were obligated to inquire and investigate, familiarize themselves with the

subject matter of their SOX certifications, and reassure themselves that the certifications were

accurate and that they were speaking truthfully in making them. As alleged herein, they violated

such duties.

               6.      The Fraud Violated McDermott’s Corporate Code of Conduct

       242.    McDermott’s Code of Conduct, published on its website throughout the Class

Period, barred all of the misconduct detailed by the extensive CW statements set forth above.

       243.    In a section captioned “Integrity of Records and Accounting Procedures,” the

Code of Business Conduct required accurate reporting of the company’s operations, expressly


                                                130
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 135 of 156



including accurate measurements of progress to date and forecasts of cost on large construction

projects like the Four Focus Projects. For instance:

       We create documents and records in the normal course of business to assist in our
       decision-making process and to document our compliance with laws, regulations
       and Company policies and procedures. All entries in the Company’s books,
       records and accounts must be complete, accurate and fairly reflect our business
       transactions conforming to applicable accounting standards and legal
       requirements.

       Whatever your part in this process, you are required to be honest and forthcoming
       – if a transaction or payment cannot be accurately documented without raising
       legal questions or embarrassing the Company, the transaction should not be
       consummated and the payment should not be made.

       All of the Company’s records, from your expense account forms to the
       Company’s annual report must accurately reflect the facts. In most of our
       construction operations we report financial results and are compensated on a
       percent-of-completion basis and may be paid by our customers on a milestone
       basis. This requires an accurate measurement of progress to date and an
       accurate forecast of cost to complete, as that has a direct impact on the earnings
       reports filed by the Company and reported to the SEC and the Company’s
       shareholders. Corporate funds and assets must be recorded according to
       Company procedures. False or misleading entries are unlawful and will not be
       tolerated. No one may establish undisclosed or unrecorded funds or assets for any
       purpose. Except for normal and customary petty cash funds, which are strictly
       controlled, cash transactions are not allowed.

                                             ****
       All Company records and documents must be accurately and honestly created
       and maintained, and all accounts and reports must fully reflect all relevant
       facts. This is Company policy and it is the law. In following these requirements,
       activities such as embezzlement, money laundering and holding “off the books”
       cash or slush funds are prohibited.


       244.    McDermott’s 10-K filings during the Class Period, which directed investors to

where the Code of Business Conduct was posted on the Company’s website, stated, “We have

adopted a Code of Business Conduct for our employees and directors, including, specifically, our

chief executive officer, our chief financial officer and our other executive officers. Our code

satisfies the requirements for a ‘code of ethics’ within the meaning of SEC rules. A copy of the

                                               131
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 136 of 156



code is posted on our Web site, www.mcdermott.com/ under ‘Ethics-Code of Business

Conduct.’” This language made clear that, throughout the Class Period, the Code of Business

Conduct governed the Individual Defendants’ conduct at issue, which they knew and understood,

inasmuch as they signed and SOX-certified those Form 10-K filings.

       245.    Defendants’ flagrant violation of express corporate policy further buttresses the

inference of Defendants’ scienter, whether based on their knowledge or their recklessness.

VI.    NO SAFE HARBOR

       246.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

Most, if not all, of the specific statements pleaded herein were not identified as “forward-looking

statements” when made. To the extent any statements were labelled as forward-looking, they

included statements of then-historical or then-present fact and there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements. Any purported cautionary

language warned only of theoretical future risks at times when those risks had already ripened

due to CB&I’s and McDermott’s then-ongoing misconduct as alleged herein, including without

limitation as regards the Merger and the Four Focus Projects.           Moreover, the purported

cautionary language failed to adjust over time, using the same theoretical tone even after

concrete changes of circumstance.

       247.    Alternatively, to the extent that the statutory safe harbor does apply to any

forward-looking statements pleaded herein, Defendants are liable, because at the time each of

those forward-looking statements were made, the particular speaker knew that the particular

forward-looking statement was false, and/or the forward-looking statement was authorized



                                               132
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 137 of 156



and/or approved by one or both of the Individual Defendants or an executive officer of

McDermott who knew that those statements were false when made.

       248.    For all these same reasons, the bespeaks caution doctrine likewise does not apply

to shield Defendants from liability.

VII.   THE CLAIMS ARE TIMELY

       249.    The claims set forth herein were timely filed.

       250.    The market was not even arguably aware until October 30, 2018, at the earliest,

that credible allegations existed to the effect that McDermott had misrepresented and/or failed to

disclose material facts about its business and operations, particularly including without limitation

as regarded the Merger and the Four Focus Projects.

       251.    It was also not until October 30, 2018, at the earliest, that Plaintiffs were first

presented with any credible evidence that Defendants had made materially false and misleading

statements to investors during the 10(b) Class Period. In the absence of publicly available

information prior to then suggesting that McDermott’s pronouncements in its SEC filings and

other public statements during the 10(b) Class Period were materially false and/or misleading,

10(b) Lead Plaintiff NSHEPP was not under any duty to inquire as to the truthfulness of

McDermott’s public statements. Therefore, 10(b) Lead Plaintiff NSHEPP’s duty in that regard

arose no earlier than October 30, 2018.

       252.    Prior to October 30, 2018, 10(b) Lead Plaintiff NSHEPP and 10(b) Class

Members could not have been on any inquiry notice of possible claims under the Securities

Exchange Act. Even assuming this early date for inquiry notice, Plaintiffs’ Securities Exchange

Act claims against Defendants were brought within two years.            Therefore, Plaintiffs have

complied with the requirements of 28 U.S.C. § 1658(b).



                                                133
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 138 of 156



VIII. LOSS CAUSATION/ECONOMIC LOSS

          253.   The market for McDermott shares was open, well-developed, and efficient at all

relevant times. During the 10(b) Class Period, as detailed herein, Defendants engaged in a

course of conduct and a scheme to deceive the market that artificially inflated McDermott’s

share price and operated as a fraud or deceit on 10(b) Class Period purchasers of McDermott

shares by misrepresenting the material facts as detailed herein. As detailed above, at the end of

the 10(b) Class Period, when Defendants’ prior misrepresentations became known to the public,

through a series of corrective disclosures, the price of McDermott shares fell precipitously, as the

prior artificial inflation came out. As a result of their purchases of McDermott shares during the

10(b) Class Period, 10(b) Lead Plaintiff NSHEPP and the other 10(b) Class members suffered

economic loss, i.e., damages, under the U.S. federal securities laws.

          254.   During the 10(b) Class Period, Defendants presented a misleading picture of

McDermott’s financial condition, revenues, performance, and business prospects, including

without limitation as regarded the Merger and the Four Focus Projects. Defendants’ false and

misleading statements had the intended effect and caused McDermott shares to trade at

artificially inflated prices throughout the 10(b) Class Period and until the truth was fully

revealed to the market.

          255.   In response to the issuance of partially corrective disclosures on October 30,

2018, February 13, 2019, and July 29, 2019, and September 18, 2019, the price of McDermott

shares sharply dropped, on high volume, as detailed herein, thereby removing inflation from the

price of McDermott shares, causing real economic loss to 10(b) Lead Plaintiff NSHEPP and the

10(b) Class Members, investors who had purchased McDermott shares during the 10(b) Class

Period.



                                                134
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 139 of 156



       256.      The decline was a direct and proximate result of the nature and extent of

Defendants’ fraud being revealed to investors and the market. The timing and magnitude of the

price decline in McDermott shares negates any inference that the loss suffered by 10(b) Lead

Plaintiff NSHEPP and the other 10(b) Class            members was caused by changed market

conditions, macroeconomic factors or McDermott-specific facts unrelated to Defendants’

fraudulent conduct.

       257.      The economic loss, i.e., damages, suffered by 10(b) Lead Plaintiff NSHEPP and

other 10(b) Class members was a direct and proximate result of Defendants’ fraudulent scheme

to artificially inflate McDermott’s share price and the subsequent significant decline in the value

of McDermott shares when Defendants’ prior misrepresentations and other fraudulent conduct

were revealed.

IX.    PRESUMPTION OF RELIANCE

       258.      At all relevant times, the market for McDermott shares was an efficient market,

supporting a presumption of reliance under the fraud-on-the-market doctrine, for the following

reasons, among others:

       (a)       McDermott met the requirements for listing, and was listed and actively traded on

the NYSE under ticker symbol “MDR”, a highly efficient and automated market;

       (b)       McDermott had approximately 284,032,088 million shares outstanding as of

February 16, 2018, and, post-Merger, 180,796,580 shares outstanding as of February 21, 2019,

such that its stock was liquid. During the 10(b) Class Period, numerous shares of McDermott

stock were traded on a daily basis, with moderate to heavy volume, demonstrating an active and

broad market for McDermott stock and permitting a strong presumption of an efficient market;

       (c)       As a regulated issuer, McDermott filed periodic public reports with the SEC;



                                                135
     Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 140 of 156



        (d)    McDermott regularly communicated with public investors via established market

communication mechanisms, including regular disseminations of press releases on the national

circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services;

        (e)    McDermott was followed by several securities analysts employed by major

brokerage firms who wrote reports that were distributed to the sales force and certain customers

of their respective brokerage firms during the 10(b) Class Period; and

        (f)    Unexpected material news about McDermott was rapidly reflected and

incorporated into McDermott’s stock price during the 10(b) Class Period.

        259.   As a result of the foregoing, the market for McDermott shares promptly digested

current information regarding McDermott from all publicly available sources and reflected such

information in the price of its stock. Under these circumstances, all purchasers of McDermott

stock during the 10(b) Class Period suffered similar injury through their purchase of McDermott

stock at artificially inflated prices and a presumption of reliance applies.

        260.   Alternatively, 10(b) Lead Plaintiff NSHEPP and the 10(b) Class members are

entitled to the presumption of reliance established by the Supreme Court in Affiliated Ute

Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants

omitted material information in their 10(b) Class Period statements in violation of a duty to

disclose such information, as detailed above.

X.      PLAINTIFFS’ CLASS ACTION ALLEGATIONS

        261.   Plaintiffs bring this federal securities action as a class action pursuant to Fed. R.

Civ. P. 23(a) and (b)(3) on behalf of the 10(b) Class, consisting of all persons and entities, other

than Defendants, their family members, and their subsidiaries, affiliates, and any entities in

which they owned a controlling interest, who purchased or otherwise acquired the common stock
                                                 136
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 141 of 156



of McDermott International, Inc. (NYSE: MDR) during the 10(b) Class Period of December 18,

2017 and September 17, 2019, both dates inclusive, seeking to pursue remedies against

McDermott and certain of its officers and/or directors named as Defendants herein for violations

of the federal securities laws under Exchange Act §§10(b) and 20(a) and SEC Rule 10b-5.

       262.    Excluded from the 10(b) Class are Defendants herein, the officers and directors

of McDermott and CB&I at all relevant times, members of their immediate families and their

legal representatives, heirs, successors or assigns and any entity in which Defendants,

McDermott, or CB&I have or had a controlling interest.

       263.    The 10(b) Class      members are so numerous that joinder of all of them is

impracticable. Throughout the 10(b) Class Period, McDermott stock was actively traded on the

NYSE. While the exact number of 10(b) Class members is unknown to 10(b) Lead Plaintiff

NSHEPP at this time and can be ascertained only through appropriate discovery, 10(b) Lead

Plaintiff NSHEPP believes that there are hundreds or thousands of them. Record owners and

other 10(b) Class members may be identified from records maintained by McDermott or its

transfer agent and may be notified of this action’s pendency by mail, with 10(b) Class members

not so identified being notified through publication notice, using forms of notice similar to those

customarily used in securities class actions.

       264.    10(b) Lead Plaintiff NSHEPP’s claims are typical of the claims of the 10(b) Class

members, as all 10(b) Class members are similarly affected by Defendants’ wrongful conduct in

violation of federal law that is complained of herein.

       265.    10(b) Lead Plaintiff NSHEPP will fairly and adequately protect the interests of

the 10(b) Class members and has retained counsel competent and experienced in class and




                                                137
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 142 of 156



securities litigation. 10(b) Lead Plaintiff NSHEPP has no interests antagonistic to or in conflict

with those of the 10(b) Class.

       266.    Common questions of law and fact exist as to all 10(b) Class members and

predominate over any questions solely affecting individual 10(b) Class members. Among the

questions of law and fact common to the 10(b) Class are:

              whether the federal securities laws were violated by Defendants’ acts as
               alleged herein;

              whether statements made by Defendants to the investing public during the
               10(b) Class Period misrepresented material facts about the business,
               operations and management of McDermott, including without limitation
               as regarded the Merger and the Four Focus Projects;

              whether the Individual Defendants caused McDermott to issue false and
               misleading financial statements during the 10(b) Class Period;

              whether Defendants acted knowingly or recklessly in issuing the false and
               misleading statements alleged herein;

              whether the prices of McDermott common stock during the 10(b) Class
               Period were artificially inflated because of the Defendants’ conduct
               complained of herein; and,

              whether the 10(b) Class members have sustained damages and, if so, what
               is the proper measure of damages.

       267.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all 10(b) Class members is impracticable.

Furthermore, as the damages suffered by individual 10(b) Class members may be relatively

small, the expense and burden of individual litigation make it impossible for 10(b) Class

members to individually redress the wrongs done to them. There will be no difficulty in the

management of this action as a class action.

       268.    As alleged herein, 10(b) Lead Plaintiff NSHEPP will rely, in part, on the

presumption of reliance established by the fraud-on-the-market doctrine, inasmuch as


                                               138
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 143 of 156



Defendants made public misrepresentations or failed to disclose material facts during the 10(b)

Class Period; the misrepresentations and omissions were material and would tend to induce a

reasonable investor to misjudge the value of McDermott’s securities; and 10(b) Lead Plaintiff

NSHEPP and the 10(b) Class members purchased or otherwise acquired McDermott common

stock between the time the Defendants misrepresented or failed to disclose material facts and the

time the true facts were fully disclosed, without knowledge of the omitted or misrepresented

facts.

XI.      CLAIMS FOR RELIEF

                                             COUNT I

                         (Against All Defendants For Violations Of
            Exchange Act Section 10(b) And Rule 10b-5 Promulgated Thereunder)

         269.   10(b) Lead Plaintiff NSHEPP repeats and realleges each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

         270.   This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         271.   During the 10(b) Class Period, Defendants engaged in a plan, scheme, conspiracy

and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,

transactions, practices and courses of business which operated as a fraud and deceit upon 10(b)

Lead Plaintiff NSHEPP and the other members of the 10(b) Class ; made various untrue

statements of material facts and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and

employed devices, schemes and artifices to defraud in connection with the purchase and sale of

securities. Such scheme was intended to, and, throughout the 10(b) Class Period, did: (i)

deceive the investing public, including 10(b) Lead Plaintiff NSHEPP and other 10(b) Class


                                                139
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 144 of 156



members, as alleged herein; (ii) artificially inflate and maintain the market price of McDermott

securities; and (iii) cause Plaintiffs and other members of the 10(b) Class to purchase or

otherwise acquire McDermott common stock and options at artificially inflated prices.             In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

       272.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases, teleconferences with analysts and investors, and

other documents and statements described above, including statements made to securities

analysts and the media that were designed to influence the market for McDermott securities.

Such reports, filings, releases and statements were materially false and misleading in that they

failed to disclose material adverse information and misrepresented the truth about McDermott’s

operations, finances and business prospects, including without limitation as regards the Merger

and the Four Focus Projects.

       273.      Defendants had actual knowledge of the materially false and misleading

statements and material omissions alleged herein, including by virtue of their positions at

McDermott, and intended thereby to deceive Plaintiffs and the other members of the 10(b) Class,

or, in the alternative, Defendants acted with reckless disregard for the truth in that they failed or

refused to ascertain and disclose such facts as would reveal the materially false and misleading

nature of the statements made, although such facts were readily available to Defendants. Said

acts and omissions of Defendants were committed willfully or with reckless disregard for the

truth. In addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.



                                                140
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 145 of 156



       274.   Defendants were personally motivated to make false statements and omit material

information necessary to make the statements not misleading in order to personally benefit from

the consummation of the Merger and the sale of McDermott securities.

       275.   Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. Defendants’ first-hand

knowledge is alleged herein. Moreover, as the senior managers and/or directors of McDermott,

who among other things oversaw the due diligence into the Merger, the Merger, and the post-

Merger operations of the Four Focus Projects, the Individual Defendants had knowledge of the

details of McDermott’s operations, business, and internal affairs, including without limitation

those regarding the Merger and the Four Focus Projects.

       276.   The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.    Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

McDermott. As officers and/or directors of a publicly-held company, the Individual Defendants

had a duty to disseminate timely, accurate, and truthful information with respect to McDermott’s

businesses, operations, financial condition and prospects, including without limitation as

regarded the Merger and the Four Focus Projects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

McDermott securities was artificially inflated throughout the 10(b) Class Period. In ignorance of

the adverse facts concerning McDermott’s business, operations and financial condition

concealed by Defendants, including without limitation those regarding the Merger and the Four

Focus Projects, 10(b) Lead Plaintiff NSHEPP and the other 10(b) Class members purchased or

otherwise acquired McDermott common stock at artificially inflated prices and relied upon the



                                              141
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 146 of 156



price of McDermott’s securities, the integrity of the market for those securities and/or upon

statements disseminated by Defendants, and were damaged thereby.

        277.   During the 10(b) Class Period, McDermott common stock was traded on an

active and efficient market. 10(b) Lead Plaintiff NSHEPP and the other 10(b) Class members,

relying on the materially false and misleading statements described herein, which the Defendants

made, issued or caused to be disseminated, or relying upon the integrity of the market, purchased

or otherwise acquired shares of McDermott at prices artificially inflated by Defendants’

wrongful conduct. Had 10(b) Lead Plaintiff NSHEPP and the other 10(b) Class members

known the truth, they would not have purchased or otherwise acquired said shares or would not

have purchased or otherwise acquired them at the inflated prices that were paid. At the time of

the purchases and/or acquisitions by 10(b) Lead Plaintiff NSHEPP and the 10(b) Class, the true

value of McDermott stock was substantially lower than the prices paid by Plaintiffs and the other

10(b) Class members. The market price of McDermott stock declined sharply upon public

disclosure of the fraud alleged herein, to the injury of 10(b) Lead Plaintiff NSHEPP and 10(b)

Class members.

        278.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

        279.   As a direct and proximate result of Defendants’ wrongful conduct, 10(b) Lead

Plaintiff NSHEPP and the other 10(b) Class members suffered damages in connection with their

respective purchases, acquisitions and sales of McDermott’s common stock during the 10(b)

Class    Period, upon the disclosures that McDermott had been disseminating materially

misstatements and omissions to the investing public.



                                              142
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 147 of 156



                                             COUNT II

                      (Against The Individual Defendants For Violations Of
                               Section 20(a) Of The Exchange Act)

        280.     10(b) Lead Plaintiff NSHEPP repeats and realleges each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

        281.     During the 10(b) Class Period, the Individual Defendants participated in the

operation and management of McDermott, and conducted and participated, directly and

indirectly, in the conduct of McDermott’s business affairs. Because of their senior positions,

they knew the adverse non-public information about McDermott’s business, operations, finances,

and prospects, and through their pre-Merger due diligence and post-Merger oversight, that

knowledge extended to and included without limitation the adverse non-public information about

CB&I’s business and the Four Focus Projects.

        282.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

McDermott’s business, operations, financial condition, results of operations, and prospects,

including without limitation those related to the Merger and the Four Focus Projects, and to

correct promptly any public statements issued by McDermott which had become materially false

or misleading.

        283.     Because of their positions of control and authority as senior officers and directors,

the Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which McDermott disseminated in the marketplace during the 10(b)

Class   Period concerning McDermott’s business, operations, financial condition, results of

operations, and prospects, including without limitation those related to the Merger and the Four

Focus Projects. Throughout the 10(b) Class Period, the Individual Defendants exercised their


                                                 143
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 148 of 156



power and authority to cause McDermott to engage in the wrongful acts complained of herein.

The Individual Defendants, therefore, were “controlling persons” of McDermott within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

conduct alleged which artificially inflated the market price of McDermott stock.

       284.     Each of the Individual Defendants, therefore, acted as a controlling person of

McDermott.      By reason of their senior management positions and/or being directors of

McDermott, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, McDermott to engage in the unlawful acts and conduct complained

of herein. Each of the Individual Defendants exercised control over the general operations and

business of McDermott and possessed the power to control the specific activities that comprise

the primary violations about which the 10(b) Lead Plaintiff and the other members of the 10(b)

Class complain.

       285.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by McDermott.

XII.   PRAYER FOR RELIEF

       WHEREFORE, 10(b) Lead Plaintiff NSHEPP hereby demands judgment against

Defendants as follows:

       A.       Determining that the instant action may be maintained as a class action under Fed.

R. Civ. P. 23 and certifying the 10(b) Lead Plaintiff NSHEPP as the class representative for the

10(b) Class ;

       B.       Requiring Defendants to pay damages sustained by the 10(b) Lead Plaintiff

NSHEPP and the 10(b) Class by reason of the acts and transactions alleged herein;




                                               144
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 149 of 156



       C.      Awarding the 10(b) Lead Plaintiff NSHEPP and the other members of the 10(b)

Class prejudgment and post-judgment interest, as well as their reasonable attorneys’ fees, expert

fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

XIII. DEMAND FOR TRIAL BY JURY

       10(b) Lead Plaintiff NSHEPP hereby demands a trial by jury.

       Respectfully submitted,              POMERANTZ LLP

                                            /s/Matthew L. Tuccillo
                                            Matthew L. Tuccillo
                                            (S.D. Tex. Federal Bar Number 1467939)
                                            Jeremy A. Lieberman
                                            (S.D. Tex. Federal Bar Number 1466757)
                                            J. Alexander Hood II
                                            (S.D. Tex. Federal Bar Number 3086579)
                                            600 Third Avenue, 20th Floor
                                            New York, NY 10016
                                            Telephone: (212) 661-1100
                                            Facsimile: (212) 661-8665
                                            Email: jalieberman@pomlaw.com
                                            Email: mltuccillo@pomlaw.com
                                            Email: ahood@pomlaw.com

                                            Counsel for §10(b) Lead Plaintiff Nova Scotia
                                            Health Employees’ Pension Plan and Lead Counsel
                                            for the §10(b) Class


                                            THE BRISCOE LAW FIRM, PLLC

                                            /s/Willie C. Briscoe
                                            Willie C. Briscoe
                                            Texas Bar No.: 24001788
                                            Southern District No.: 25157
                                            1980 Park Oak Blvd.
                                            Houston, TX 77056
                                            Telephone: 713-752-2600
                                            Facsimile: 832-201-9950
                                            wbriscoe@thebriscoelawfirm.com

                                            Attorney-In-Charge, Counsel for §10(b) Lead
                                              145
Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 150 of 156



                                 Plaintiff Nova Scotia Health Employees’ Pension
                                 Plan, and Liaison Counsel for the §10(b) Class




                                  146
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 151 of 156



CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
        LAWS ON BEHALF OF THE EXCHANGE ACT §10(B) CLASS

                                           FIGURE 1


       As defined in McDermott’s Definitive Proxy Statement filed with the SEC on Form DEF

14A, Schedule 14A, on August 10, 2018, Performance Units (PSUs) awarded in 2017 or earlier

were defined and illustrated as follows:

       Performance Units. Performance units are intended to align the NEOs’ interests
       with those of our stockholders, with a focus on long-term results. The
       performance units awarded in 2017 are structured to be paid out, if at all, in shares
       of McDermott common stock, cash equal to the fair market value of the shares
       otherwise deliverable, or any combination thereof, at the sole discretion of the
       Compensation Committee, at the end of a three-year performance period, to the
       extent the applicable performance goals are met. Relative return on average
       invested capital, or ROAIC, was used as the performance metric for the
       performance units granted in 2017, as the Compensation Committee believed that
       this metric tied specifically to our strategy of appropriately investing capital to
       grow the business. The number of performance units earned is determined based
       on both (1) our average ROAIC, and (2) our relative ROAIC improvement as
       compared to a competitor peer group comprised of both domestic and
       international peers, in each case over the three-year performance period. Based on
       this performance, up to 200% of a participant’s target award may be earned, with
       earned awards between the amounts shown calculated by linear interpolation. We
       compute McDermott’s ROAIC improvement by subtracting McDermott’s 2016
       ROAIC from the three-year performance period average ROAIC. Similar
       calculations are done for each member of the competitor peer group, following
       which the median competitor peer group ROAIC improvement is calculated. The
       amount by which McDermott’s ROAIC improvement exceeds the competitor peer
       group median ROAIC improvement determines whether the threshold, target or
       maximum earned award is achieved.




                                               147
   Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 152 of 156



CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
        LAWS ON BEHALF OF THE EXCHANGE ACT §10(B) CLASS

                                           FIGURE 2

       As defined in McDermott’s Definitive Proxy Statement filed with the SEC on Form DEF

14A, Schedule 14A, on March 22, 2019, Performance Units (PSUs) awarded in 2018 or later

were defined and illustrated as follows:

       Performance Units. Performance units are intended to align the NEOs’ interests
       with those of our stockholders, with a focus on long-term results. The number of
       performance units awarded in 2018 which will ultimately be earned and vest, if
       any, will be determined with (1) 50% based on aggregate consolidated order
       intake for the performance period from July 1, 2018 through December 31, 2020,
       and (2) 50% based on McDermott’s relative total shareholder return as compared
       to the Performance Peer Group (as defined on page 53 of this CD&A) for the
       performance period from May 10, 2018 through December 31, 2020.

       The Compensation Committee identified order intake as a performance metric for
       50% of the 2018 performance unit awards based on its belief that this metric ties
       specifically to McDermott’s strategy of positioning itself for future growth by
       capitalizing on its robust revenue opportunity pipeline and growing end markets.
       The Compensation Committee also believes the performance units should remain
       highly sensitive to McDermott’s stock price, in order to further align
       management’s interests with those of our stockholders, and, accordingly,
       identified relative total shareholder return as the performance metric for the
       remaining 50% of the 2018 performance unit awards. For the 50% portion of the
       2018 performance units based on aggregate consolidated order intake, up to 150%
       of a participant’s target award may be earned, and for the 50% portion of the 2018
       performance units based on relative total shareholder return, up to 200% of a
       participant’s target award may be earned, to further the alignment of
       management’s interests with those of our stockholders. If earned, 2018
       performance units are structured to be paid out in shares of McDermott common
       stock, cash equal to the fair market value of the shares otherwise deliverable, or
       any combination thereof, at the sole discretion of the Compensation Committee.




                                              148
    Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 153 of 156



          The earned award with respect to the aggregate consolidated order intake metric
          over the performance period from July 1, 2018 through December 31, 2020 will
          be determined as follows:

Performance Level*                                                                                                            Earned Award
Maximum                                                                                                                               150%
Target                                                                                                                                100%
Threshold                                                                                                                              50%
                                                                                                                                        0%

*   Due to the nature of our business, order intake goals are competitively sensitive and therefore are not disclosed. The performanc e goals
    were established based on McDermott’s internal forecast.


The earned award with respect to the relative total shareholder return metric over the performance period
from May 10, 2018 through December 31, 2020 will be determined as follows:

Total Shareholder Return Percentile Rank                                                                                      Earned Award
90th Percentile                                                                                                                       200%
50th Percentile                                                                                                                       100%
25th Percentile                                                                                                                        50%
<25th Percentile                                                                                                                        0%




                                                                    149
Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 154 of 156
Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 155 of 156
  Case 4:18-cv-04330 Document 99 Filed on 09/19/19 in TXSD Page 156 of 156



      Schedule A to Supplemental Certification of Nova Scotia Health Employees’ Pension Plan
             List of Purchases and Sales During Class Period of 12/18/2017 - 9/17/2019

McDermott International, Inc. (MDR)


                           Purchase               Number of                     Price Per
       Date                 or Sale               Shares/Unit                  Share/Unit

          5/14/2018               Purchase                      25,052                   $20.6700
          5/14/2018                   Sale                           1                   $21.9640
